Exhibit 10.1

Execution Version

AMENDMENT No. 8, dated as of February 26, 2020 (this “Amendment”), to the Credit
Agreement dated as of February 24, 2011, as amended by that certain Amendment
No. 1 dated as of May 16, 2012, as further amended by that certain Amendment
No. 2 dated as of February 15, 2013, as further amended by that certain
Amendment No. 3 dated as of May 17, 2013, as further amended by that certain
Amendment No. 4 dated as of August 13, 2014, as further amended by that certain
Amendment No. 5 dated as of July 29, 2016, as further amended by that certain
Amendment No. 6 dated as of November 17, 2017 and as further amended by that
certain Amendment No. 7 dated as of November 2, 2018, among BURLINGTON COAT
FACTORY WAREHOUSE CORPORATION, a Florida corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
party to the Credit Agreement (the “Lenders”), JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”) and Collateral Agent and the
other parties thereto (as amended, restated, modified and supplemented from time
to time prior to the effectiveness of this Amendment, the “Credit Agreement”),
by and among the Borrower, the Facility Guarantors party hereto, each Lender
party hereto and the Administrative Agent. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

WHEREAS, the Borrower desires to amend the Credit Agreement and certain other
Loan Documents in accordance with Section 9.02 of the Credit Agreement on the
terms set forth herein;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. (a) Section 9.02(c)(i) of the Credit Agreement is,
effective upon receipt by the Administrative Agent of executed counterparts to
this Amendment from the Borrower and Lenders constituting Required Lenders,
hereby amended in its entirety to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as follows:

“(i) in the event that the Borrower shall request that this Agreement or any
other Loan Document be modified, amended or waived in a manner which would
require the consent of the Lenders pursuant to SECTION 9.02(b) or all directly
and adversely affected Lenders and such amendment is approved by the Required
Lenders but not by the requisite percentage of the Lenders (other than the
Required Lenders (or more than 50% of the directly and adversely affected
Lenders)), the Borrower and the Administrative Agent shall be permitted to amend
this Agreement without the consent of the Lender or Lenders which did not agree
to the modification or amendment requested by the Borrower (such Lender or
Lenders, collectively the “Minority Lenders”), provided that, with respect to
each such Minority Lender and, solely in the case of Amendment No. 8, with
respect to each consenting Lender determined by the Borrower and the
Administrative Agent (such Lender or Lenders, collectively the “Reduced



--------------------------------------------------------------------------------

Lenders” and, together with, the Minority Lenders, the “Replaced Lenders”) with
respect to all or a portion of such Reduced Lender’s outstanding Term Loans as
determined by the Borrower and the Administrative Agent (such Term Loans, the
“Reduced Term Loans” and, together with all of the Minority Lender’s Term Loans,
collectively, the “Replaced Term Loans”), the Borrower shall, by giving written
notice to Administrative Agent and such MinorityReplaced Lender of its election
to do so, elect either (x) to cause such MinorityReplaced Lender (and such
MinorityReplaced Lender hereby irrevocably agrees) to assign its outstanding
Replaced Term Loans in full to one or more Eligible Assignees (each a
“Replacement Lender”) in accordance with the provisions of SECTION 9.04 and such
Minority Lender shall pay any fees payable thereunder in connection with such
assignment or (y) prepay such MinorityReplaced Lender on a non pro rata basis;
provided further that (1) on the date of such assignment, the Replacement Lender
shall pay to the MinorityReplaced Lender an amount equal to the principal of,
and all accrued interest on, all outstanding Replaced Term Loans of the
MinorityReplaced Lender; (2) on the date of such assignment, the Borrower shall
pay all accrued interest on the Replaced Term Loans of such Replaced Lender and
any amounts payable to such MinorityReplaced Lender pursuant to SECTIONS 2.14,
2.16(b) or 2.23 or otherwise as if it were a prepayment (and, if, other than in
connection with a Change in Control or other transaction not permitted hereby,
such MinorityReplaced Lender is being removed in connection with an amendment
for the primary purpose of lowering the effective interest rates of the Term B-5
Loan or that modifies SECTION 2.19(d) in a manner adverse to such
MinorityReplaced Lender after the Amendment No. 8 Effective Date but prior to
the date which is six months after the Amendment No. 8 Effective Date, the
Borrower shall also pay to such MinorityReplaced Lender a fee equal to 1.00% of
the Term B-5 Loan of such MinorityReplaced Lender that is required to be so
assigned); and (3) each Replacement Lender shall consent, at the time of such
assignment, to each matter in respect of which suchthe Minority LenderLenders
did not consent. In connection with any such replacement, any MinorityReplaced
Lender shall not be required to execute and deliver to the Administrative Agent
a duly completed Assignment and Acceptance and/or such other documentation with
respect to any required assignment of its Term Loans pursuant to this SECTION
9.02(c)(i) and the assignment of any MinorityReplaced Lender’s TermReplaced
Loans to an assignee pursuant to this SECTION 9.02(c)(i) shall become effective
immediately upon receipt by (i) such MinorityReplaced Lender of a notice that
all MinorityReplaced Lender’s Replaced Term Loans are being required to be
assigned to such assignee, which notice shall be signed by the Borrower, the
Administrative Agent and the assignee and (ii) the Administrative Agent (for the
account of such MinorityReplaced Lender) of immediately available funds in an
amount from (x) such assignee equal to the principal amount of such
MinorityReplaced Lender’s Replaced Term Loan and (y) the Borrower equal to the
amount of accrued and unpaid interest on such MinorityReplaced Lender’s

 

-2-



--------------------------------------------------------------------------------

Replaced Term Loan to, but excluding, the date of such payment. Upon the
prepayment of all amounts owing to any Minority Lender, such Minority Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Minority Lender to indemnification hereunder shall survive as to such
Minority Lender;”

(b) The Credit Agreement is, effective as of the Amendment No. 8 Effective Date
(after giving effect to clause (a) of this Section 1), hereby amended to delete
the stricken text (indicated textually in the same manner as the following
example: stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the pages of the Credit Agreement attached as Exhibit A hereto
(the “Amended Credit Agreement”).

Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 8 Effective Date, after
giving effect to the amendments set forth in this Amendment, (i) no Default or
Event of Default exists and is continuing and (ii) all representations and
warranties contained in the Amended Credit Agreement are true and correct in all
material respects on and as of the date hereof, as though made on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they were true and correct
in all material respects as of such earlier date.

Section 3. Effectiveness. Section 1(a) of this Amendment shall become effective
as provided therein. This Amendment (other than Section 1(a) hereof) shall
become effective on the date (such date, if any, the “Amendment No. 8 Effective
Date”) that the following conditions have been satisfied or waived:

(i) Amendment. The Administrative Agent shall have received executed signature
pages hereto from each Term B-5 Lender (determined after giving effect to
Section 1(a)) and each Loan Party;

(ii) Fees. The Administrative Agent shall have received all fees required to be
paid (including pursuant to the Fee Letter (as defined in the Engagement Letter
(as defined below))), and all expenses required to be paid or reimbursed, in
each case under the Engagement Letter dated as of February 10, 2020 (the
“Engagement Letter”), among the Borrower and JPMorgan Chase Bank, N.A. In the
case of expenses, for which invoices have been presented at least three
(3) Business Days prior to the Amendment No. 8 Effective Date, in each case on
or before the Amendment No. 8 Effective Date;

(iii) KYC Information. (x) Upon the reasonable request of any Lender made at
least ten days prior to the Amendment No. 8 Effective Date, the Borrower shall
have provided to such Lender the documentation and other information so
requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case at least 3 Business Days prior to the

 

-3-



--------------------------------------------------------------------------------

Amendment No. 8 Effective Date; and (y) at least 3 Business Days prior to the
Amendment No. 8 Effective Date, the Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation (31 C.F.R. § 1010.230) shall
deliver a Beneficial Ownership Certification in relation to the Borrower;

(iv) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 8
Effective Date certifying as to the matters set forth in Section 2; and

(v) Accrued and Unpaid Interest. The Administrative Agent shall have received
from the Borrower all accrued and unpaid interest on the Term B-5 Loans to, but
excluding, the Amendment No. 8 Effective Date.

Section 4. Post-Closing Agreements. The Company shall comply with the
post-closing covenants set forth on Schedule II.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 6. Applicable Law.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AMENDMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND
BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY OTHER
DOCUMENT RELATED HERETO. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY NEW YORK LAW.

 

-4-



--------------------------------------------------------------------------------

Section 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other provision of either such
agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement as amended
hereby, or any other Loan Document as amended hereby, is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and from and after the Amendment No. 8 Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby.

Section 9. Reaffirmation. Each of the Loan Parties hereby consents to the
amendment of the Loan Documents described in Section 1 of this Amendment and
hereby confirms its respective guarantees, pledges, grants of security
interests, subordinations and other obligations, as applicable, under and
subject to the terms of each of the Loan Documents to which it is party, and
confirms, agrees and acknowledges that, notwithstanding the consummation of this
Amendment, such guarantees, pledges, grants of security interests,
subordinations and other obligations, and the terms of each of the Loan
Documents to which it is a party, except as expressly modified by this
Amendment, are not affected or impaired in any manner whatsoever and shall
continue to be in full force and effect and shall also guarantee and secure all
obligations as amended and reaffirmed pursuant to the Credit Agreement and this
Amendment. Each of the Loan Parties confirms, acknowledges and agrees that the
Lenders providing Term B-5 Loans are “Lenders” and “Secured Parties” for all
purposes under the Loan Documents. For the avoidance of doubt, each Loan Party
hereby restates the provisions of Section 2.01 of the Security Agreement and
Section 2 of the Pledge Agreement and agrees that all references in the Security
Agreement and the Pledge Agreement to the “Secured Obligations” shall include
the Term B-5 Loans.

 

-5-



--------------------------------------------------------------------------------

Section 10. WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE OF NONPAYMENT.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

[Remainder of page left intentionally blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, as Borrower By:  

/s/ David Glick

Name:   David Glick Title:   Senior Vice President of Investor   Relations and
Treasurer

BURLINGTON COAT FACTORY HOLDINGS, LLC,

as a Facility Guarantor

By:  

/s/ David Glick

Name:   David Glick Title:   Senior Vice President of Investor   Relations and
Treasurer BURLINGTON COAT FACTORY

INVESTMENTS HOLDINGS, INC.,

as a Facility Guarantor

By:  

/s/ David Glick

Name:   David Glick Title:   Senior Vice President of Investor   Relations and
Treasurer

EACH OF THE SUBSIDIARIES LISTED ON ANNEX A HERETO,

as Facility Guarantors

By:  

/s/ David Glick

Name:   David Glick Title:   Senior Vice President of Investor   Relations and
Treasurer

[Signature Page to Burlington Coat Factory Amendment No. 8]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent and a Term B-5 Lender

By:  

/s/ James A. Knight

Name:   James A. Knight Title:   Executive Director

[Signature Page to Burlington Coat Factory Amendment No. 8]



--------------------------------------------------------------------------------

Signature Page to Amendment No. 8

 

                                                                    
                               ,

as a Term B-5 Lender

(Name of Institution including branch if applicable)

By:     Name:   Title:   [If a second signature is necessary: By:  

 

Name:   Title:]  

[Signature Page to Burlington Coat Factory Amendment No. 8]



--------------------------------------------------------------------------------

Schedule I

None.



--------------------------------------------------------------------------------

Schedule II

With respect to each existing Mortgage encumbering Mortgaged Property, deliver
to the Collateral Agent the following within one hundred twenty (120) days after
the Amendment No. 8 Effective Date, unless extended by the Administrative Agent
in its sole discretion:

either:

(A) email correspondence provided to the Collateral Agent in form and substance
reasonably satisfactory to the Collateral Agent, from local counsel in the
jurisdiction in which the Mortgaged Property is located substantially to the
effect that:

(1) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations (as defined in the Mortgage),
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this Amendment, and the other documents executed in connection therewith, for
the benefit of the Secured Parties; and

(2) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the Lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Credit Agreement, as amended pursuant
to this Amendment, and the other documents executed in connection therewith, for
the benefit of the Secured Parties; or

(B) such other documentation with respect to the Mortgaged Property, in each
case in form and substance reasonably acceptable to the Collateral Agent, as
shall confirm the enforceability, validity and perfection of the lien in favor
of the Secured Parties, including, if determined to be necessary or advisable by
the Collateral Agent:

(1) an amendment to the existing Mortgage (the “Mortgage Amendment”) duly
executed and acknowledged by the applicable Loan Party, and in form for
recording in the recording office where such Mortgage was recorded, together
with such certificates, affidavits, questionnaires or returns as shall be
required in connection with the recording or filing thereof under applicable
law, in each case in form and substance reasonably satisfactory to the
Collateral Agent and otherwise approved by the applicable local counsel for
filing in the appropriate jurisdiction;



--------------------------------------------------------------------------------

(2) to the extent any Mortgage Amendment is required pursuant to clause (B)(1)
above, a date down endorsement to the existing title insurance policy (if such
endorsement is available in the jurisdiction, and if such endorsement is not
available, a title search and modification endorsement in lieu thereof, if
available), which shall be in form and substance reasonably satisfactory to the
Collateral Agent and reasonably assures the Collateral Agent as of the date of
such endorsement that the Mortgaged Property subject to the Lien of such
Mortgage is free and clear of all defects and encumbrances except those Liens
permitted under such Mortgage; and

(3) such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title insurance company to
issue the endorsement to the title insurance policy contemplated in this
Schedule II and evidence of payment of all applicable title insurance premiums,
search and examination charges, mortgage recording taxes and related charges,
costs and expenses required for the recording of the Mortgage Amendment referred
to above and required for the issuance of the endorsement to the Title Policy
contemplated in this Schedule II.



--------------------------------------------------------------------------------

ANNEX A

Facility Guarantors

Burlington Coat Factory Holdings, LLC

Burlington Coat Factory Investments Holdings, Inc.

Burlington Coat Factory of Texas, L.P.

Burlington Coat Factory of Kentucky, Inc.

BURLINGTON COAT FACTORY DIRECT CORPORATION

BURLINGTON COAT FACTORY WAREHOUSE OF EDGEWATER PARK, INC.

Burlington Coat Factory Warehouse of New Jersey, Inc.

BURLINGTON COAT FACTORY WAREHOUSE OF CLEVELAND, INC.

BURLINGTON COAT FACTORY OF PUERTO RICO, LLC

COHOES FASHIONS OF CRANSTON, INC.

BURLINGTON COAT FACTORY WAREHOUSE OF BAYTOWN INC

Burlington Coat Factory of Pocono Crossing, LLC

BURLINGTON COAT FACTORY OF TEXAS, INC.

BURLINGTON COAT FACTORY REALTY OF EDGEWATER PARK, INC.

BURLINGTON COAT FACTORY REALTY OF PINEBROOK, INC.

BURLINGTON COAT FACTORY WAREHOUSE OF EDGEWATER PARK URBAN RENEWAL CORP.

BCF Florence Urban Renewal, L.L.C.

BCF Florence Urban Renewal II, LLC

Burlington Merchandising Corporation

Burlington Distribution Corp.



--------------------------------------------------------------------------------

Exhibit A

CREDIT AGREEMENT

dated as of February 24, 2011

and as Amended by Amendment No. 1 on May 16, 2012

and as further Amended by Amendment No. 2 on February 15, 2013

and as further Amended by Amendment No. 3 on May 17, 2013

and as further Amended by Amendment No. 4 on August 13, 2014

and as further Amended by Amendment No. 5 on July 29, 2016

and as further Amended by Amendment No. 6 on November 17, 2017

and as further Amended by Amendment No. 7 on November 2, 2018

and as further amended by Amendment No. 8 on February 26, 2020

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION,

as Borrower

THE FACILITY GUARANTORS NAMED HEREIN

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

THE LENDERS NAMED HEREIN

and

JPMORGAN CHASE BANK, N.A.,

GOLDMAN SACHS LENDING PARTNERS LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC

as Jointas Lead ArrangersArranger and Joint Book RunnersRunner

for Amendment No. 78



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I

 

DEFINITIONS

 

SECTION 1.01        Definitions      1   SECTION 1.02    Terms Generally     
4145   SECTION 1.03    Accounting Terms      4246   SECTION 1.04    Rounding   
  4347   SECTION 1.05    Times of Day      4347   SECTION 1.06    Certifications
     4347   SECTION 1.07    Compliance with Article VI; Calculation of Baskets
     4347   SECTION 1.08    Timing of Payment or Performance      4448   SECTION
1.09    Limited Condition Transactions      4448   SECTION 1.10    Interest
Rates; LIBOR Notification      49   ARTICLE II

 

AMOUNT AND TERMS OF CREDIT

 

SECTION 2.01    Commitment of the Lenders      4549   SECTION 2.02    [Reserved]
     4549   SECTION 2.03    Procedure for Term Loan Borrowing      4549  
SECTION 2.04    Repayment of Term Loans      4650   SECTION 2.05    Incremental
Term Loans      4650   SECTION 2.06    Extended Term Loans      4752   SECTION
2.07    Notes      4853   SECTION 2.08    Interest on Term Loans      4953  
SECTION 2.09    Conversion and Continuation of Term Loans      4953   SECTION
2.10    Alternate Rate of Interest for Term Loans      5054   SECTION 2.11   
Change in Legality      5156   SECTION 2.12    Default Interest      5156  
SECTION 2.13    [Reserved]      5156   SECTION 2.14    Increased Costs      5156
  SECTION 2.15    [Reserved]      5257   SECTION 2.16    Optional Prepayment of
Term Loans; Reimbursement of Lenders      5257   SECTION 2.17    Mandatory
Prepayment      5560   SECTION 2.18    [Reserved]      5762   SECTION 2.19   
Fees      5762   SECTION 2.20    Maintenance of Loan Account; Statements of
Account      5762   SECTION 2.21    Payments      5762   SECTION 2.22   
[Reserved]      5863   SECTION 2.23    Taxes      5863   SECTION 2.24   
Mitigation Obligations; Replacement of Lenders      6166   SECTION 2.25   
Permitted Debt Exchanges      6166   ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01    Organization; Powers      6267   SECTION 3.02    Authorization;
Enforceability      6368   SECTION 3.03    Governmental and Other Approvals; No
Conflicts      6368  

 

-i-



--------------------------------------------------------------------------------

          Page   SECTION 3.04    Financial Condition      6368  
SECTION 3.05            Properties      6368   SECTION 3.06    Litigation and
Environmental Matters      6469   SECTION 3.07    Compliance with Laws and
Agreements      6469   SECTION 3.08    Investment Company Status      6469  
SECTION 3.09    Taxes      6570   SECTION 3.10    ERISA      6570   SECTION 3.11
   Disclosure      6570   SECTION 3.12    Subsidiaries      6570   SECTION 3.13
   Insurance      6570   SECTION 3.14    Labor Matters      6570   SECTION 3.15
   Security Documents      6671   SECTION 3.16    Federal Reserve Regulations   
  6671   SECTION 3.17    Solvency      6671   SECTION 3.18    Anti-Corruption
Laws and Sanctions      6772   SECTION 3.19    EEA Financial Institutions     
6772   SECTION 3.20    Certain ERISA Matters      6772   ARTICLE IV

 

[RESERVED]

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

SECTION 5.01    Financial Statements and Other Information      6772   SECTION
5.02    Notices of Material Events      6974   SECTION 5.03    Information
Regarding Collateral      6974   SECTION 5.04    Existence; Conduct of Business
     7075   SECTION 5.05    Payment of Obligations      7075   SECTION 5.06   
Maintenance of Properties      7075   SECTION 5.07    Insurance      7075  
SECTION 5.08    Books and Records; Inspection and Audit Rights; Appraisals;
Accountants      7176   SECTION 5.09    [Reserved]      7277   SECTION 5.10   
Compliance with Laws      7277   SECTION 5.11    Use of Proceeds      7277  
SECTION 5.12    Additional Restricted Subsidiaries      7277   SECTION 5.13   
Further Assurances      7378   SECTION 5.14    [Reserved]      7378   SECTION
5.15    Maintenance of Ratings      7378   SECTION 5.16    Designation of
Subsidiaries      7378   ARTICLE VI

 

NEGATIVE COVENANTS

 

SECTION 6.01    Indebtedness and Other Obligations      7378   SECTION 6.02   
Liens      7479   SECTION 6.03    Fundamental Changes      7479   SECTION 6.04
   Investments, Guarantees and Acquisitions      7479   SECTION 6.05    Asset
Sales      7480   SECTION 6.06    Restricted Payments; Certain Payments of
Indebtedness      7580   SECTION 6.07    Transactions with Affiliates      7883
  SECTION 6.08    Restrictive Agreements      7883  

 

-ii-



--------------------------------------------------------------------------------

          Page   SECTION 6.09    Amendment of Material Documents      7984  
SECTION 6.10    Fiscal Year      7984   ARTICLE VII

 

EVENTS OF DEFAULT

 

SECTION 7.01    Events of Default      7985   SECTION 7.02    Remedies on
Default      8287   SECTION 7.03    Application of Proceeds      8287   ARTICLE
VIII

 

THE AGENTS

 

SECTION 8.01    Appointment and Administration by Administrative Agent      8287
  SECTION 8.02    Appointment of Collateral Agent      8288   SECTION 8.03   
Sharing of Excess Payments      8388   SECTION 8.04            Agreement of
Applicable Lenders      8388   SECTION 8.05    Liability of Agents      8388  
SECTION 8.06    Notice of Default      8489   SECTION 8.07    Credit Decisions
     8489   SECTION 8.08    Reimbursement and Indemnification      8490  
SECTION 8.09    Rights of Agents      8590   SECTION 8.10    Notice of Transfer
     8590   SECTION 8.11    Successor Agents      8590   SECTION 8.12   
Relation Among the Lenders      8591   SECTION 8.13    Reports and Financial
Statements      8591   SECTION 8.14    Agency for Perfection      8691   SECTION
8.15    Authority to Enter Into Intercreditor Agreements      8691   SECTION
8.16    Collateral Matters      8692   SECTION 8.17    Arrangers      8893  
SECTION 8.18    Withholding Taxes      8893   SECTION 8.19    Certain ERISA
Matters      8893   ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.01    Notices      8995   SECTION 9.02    Waivers; Amendments     
9095   SECTION 9.03    Expenses; Indemnity; Damage Waiver      9399   SECTION
9.04    Successors and Assigns      94100   SECTION 9.05    Survival      99105
  SECTION 9.06    Counterparts; Integration; Effectiveness      99105   SECTION
9.07    Severability      100105   SECTION 9.08    Right of Setoff      100105  
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process     
100106   SECTION 9.10    WAIVER OF JURY TRIAL      100106   SECTION 9.11   
Press Releases and Related Matters      101106   SECTION 9.12    Headings     
101106   SECTION 9.13    Interest Rate Limitation      101106   SECTION 9.14   
Additional Waivers      101107   SECTION 9.15    Confidentiality      102108  
SECTION 9.16    Patriot Act      103109  

 

-iii-



--------------------------------------------------------------------------------

          Page   SECTION 9.17            [Reserved]      103109   SECTION 9.18
   Intercreditor Agreements      103109   SECTION 9.19    No Advisory or
Fiduciary Responsibility      103109   SECTION 9.20    Acknowledgement and
Consent to Bail-In of EEAAffected Financial Institutions      104109   SECTION
9.21    Acknowledgement Regarding any Supported QFCs      110  

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A:    Form of Assignment and Acceptance Exhibit B-1:    Borrowing
Request Exhibit B-2:        Conversion/Continuation Notice Exhibit C:    Form of
Note Exhibit D:    Form of Joinder Agreement Exhibit E:    Form of Compliance
Certificate Exhibit F:    Closing Agenda Exhibit G:    Pari Passu Lien
Intercreditor Agreement Exhibit H:    Discounted Prepayment Option Notice
Exhibit I:    Lender Participation Notice Exhibit J:    Discounted Voluntary
Prepayment Notice Exhibit K:    Affiliated Lender Assignment and Acceptance
Exhibit L-1    Form of Tax Status Certificate Exhibit L-2    Form of Tax Status
Certificate Exhibit L-3    Form of Tax Status Certificate Exhibit L-4    Form of
Tax Status Certificate

SCHEDULES

 

Schedule 1.1(a):            Lenders and Commitments Schedule 1.1(b):    Pending
Real Estate Dispositions Schedule 3.01:    Organization Information Schedule
3.05(a):    Title Exceptions Schedule 3.05(b):    Intellectual Property Schedule
3.05(c)(i):    Owned Real Estate Schedule 3.05(c)(ii):    Leased Real Estate
Schedule 3.06(a):    Disclosed Matters Schedule 3.06(b):    Environmental
Matters Schedule 3.06(c):    Superfund Sites Schedule 3.06(d):    Real Estate
Liens Schedule 3.10:    ERISA Matters Schedule 3.12:    Subsidiaries; Joint
Ventures Schedule 3.13:    Insurance Schedule 3.14:    Collective Bargaining
Agreements Schedule 5.14:    Post Closing Covenants Schedule 6.01:    Existing
Indebtedness Schedule 6.02:    Existing Encumbrances Schedule 6.04:    Existing
Investments Schedule 6.05:    Asset Sales Schedule 6.07:    Affiliate
Transactions

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of February 24, 2011 (as amended on May 16,
2012, February 15, 2013 and May 17, 2013, August 13, 2014, July 29,
2016, November 17, 2017 and2017, November 2, 2018 and February 26, 2020) among:

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION (in such capacity, the
“Borrower”), a corporation organized under the laws of the State of Florida,
with its principal executive offices at 2006 Route 130 North, Burlington, New
Jersey 08016;

The FACILITY GUARANTORS from time to time party hereto;

JPMORGAN CHASE BANK, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), and as collateral agent (in such capacity, the
“Collateral Agent”), for its own benefit and the benefit of the other Secured
Parties; and

The LENDERS party hereto;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01 Definitions. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Agreement” means that certain second amended and restated credit agreement
dated September 2, 2011 by and among the Borrower, as the lead borrower, the
other borrowers named therein, Bank of America, N.A., as administrative agent
and as collateral agent as replaced by any successor agent, and the lenders
identified therein, as amended, restated, supplemented, modified, refinanced,
extended, restructured, replaced or renewed from time to time.

“ABL Borrowings Amount” means, as of any date (the “Reference Date”), an amount
equal to (a) the sum of the aggregate amount of Revolving Credit Loans of the
Borrower and its Subsidiaries outstanding as of the Reference Date and the last
day of each of the eleven months ending immediately prior to the Reference Date
divided by (b) twelve.

“ABL Facility” means the revolving credit loan facility established pursuant to
the ABL Agreement, as amended, restated, amended and restated, modified,
supplemented, refinanced, extended, restructured, renewed or replaced from time
to time.

“ABL Intercreditor Agreement” means that certain Intercreditor Agreement dated
as of April 13, 2006 by and among Bear Stearns Corporate Lending Inc., as
predecessor administrative agent and collateral agent to the Term Agent (as
defined in the ABL Intercreditor Agreement) thereunder, Bank of America, N.A.,
as administrative agent and as collateral agent (or any successor or other
administrative agent or collateral agent) under the ABL Facility, and the Loan
Parties, as amended, restated, supplemented or otherwise modified from time to
time.

“Acceptable Discount” has the meaning provided in SECTION 2.16(d)(iii).

“Acceptance Date” has the meaning provided in SECTION 2.16(d)(ii).

“Account(s)” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, or (e) letter-of-credit rights or
letters of credit.



--------------------------------------------------------------------------------

“Acquired EBITDA” means, with respect to any entity or business acquired in a
Permitted Acquisition or Person, business unit or business division or other
Acquisition or any Unrestricted Subsidiary redesignated as a Restricted
Subsidiary (any of the foregoing, an “Acquired Entity”), for any period, the
amount of Consolidated EBITDA of such Acquired Entity for such period
(determined using such definition as if references to BCF Holdings and its
Restricted Subsidiaries therein were to such Acquired Entity and its Restricted
Subsidiaries), all as determined on a Consolidated basis for such Acquired
Entity in accordance with GAAP.

“Acquired Entity” has the meaning provided in the definition of “Acquired
EBITDA.”

“Acquisition” means, with respect to a specified Person, (a) an Investment in or
a purchase of a 50% or greater interest in the Capital Stock of any other
Person, (b) a purchase or acquisition of all or substantially all of the assets
of any other Person, (c) a purchase or acquisition of a Real Estate portfolio or
Stores from any other Person, or (d) any merger or consolidation of such Person
with any other Person or other transaction or series of transactions resulting
in the acquisition of all or substantially all of the assets, or a 50% or
greater interest in the Capital Stock of, any Person, in each case in any
transaction or group of transactions which are part of a common plan.

“Additional Term B-5 Commitment” means, with respect to the Additional Term B-5
Lender, its commitment to make a Term B-5 Loan on the Amendment No. 6 Effective
Date in an amount equal to $1,117,000,000 minus the aggregate principal amount
of all Converted Term B-4 Loans.

“Additional Term B-5 Lender” means JPMorgan Chase Bank, N.A., in its capacity as
such.

“Additional Term B-5 Loans” means the Term B-5 Loan made by the Additional Term
B-5 Lender on the Amendment No. 6 Effective Date pursuant to SECTION 2.01(d).

“Adjusted LIBO Rate” means, with respect to any LIBO Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to the greater of (i) the product of (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate and
(ii)(a) prior to the Amendment No. 7 Effective Date, 0.75% or (b) on and
following the Amendment No. 7 Effective Date, 0.00%. At any time the Adjusted
LIBO Rate is determined pursuant to clause (i) of the preceding sentence, the
Adjusted LIBO Rate will be adjusted automatically as to all LIBO Borrowings then
outstanding as of the effective date of any change in the Statutory Reserve
Rate.

“Administrative Agent” has the meaning provided in the preamble to this
Agreement.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advisory Fees” means all fees and expense reimbursement paid by Parent and its
Subsidiaries to the Sponsor Group prior to August 13, 2014.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“ Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries Controls, is
Controlled by or is under common Control with the Person specified.

“Agents” means collectively, the Administrative Agent and the Collateral Agent.

“Agreement” means this Credit Agreement, as modified, amended, supplemented or
restated, and in effect from time to time.

 

-2-



--------------------------------------------------------------------------------

“Agreement Value” means for each Hedge Agreement, on any date of determination,
an amount equal to:

(a) In the case of a Hedge Agreement documented pursuant to an ISDA Master
Agreement, the amount, if any, that would be payable by any Loan Party to its
counterparty to such Hedge Agreement, as if (i) such Hedge Agreement was being
terminated early on such date of determination and (ii) such Loan Party was the
sole “Affected Party” (as therein defined);

(b) In the case of a Hedge Agreement traded on an exchange, the mark-to-market
value of such Hedge Agreement, which will be the unrealized loss, if any, on
such Hedge Agreement to the Loan Party which is party to such Hedge Agreement,
based on the settlement price of such Hedge Agreement on such date of
determination; or

(c) In all other cases, the mark-to-market value of such Hedge Agreement, which
will be the unrealized loss, if any, on such Hedge Agreement to the Loan Party
that is party to such Hedge Agreement as the amount, if any, by which (i) the
present value of the future cash flows to be paid by such Loan Party exceeds
(ii) the present value of the future cash flows to be received by such Loan
Party, in each case pursuant to such Hedge Agreement.

“Amendment No. 6” means Amendment No. 6 to this Agreement, dated as of
November 17, 2017, by and among the Loan Parties, the Administrative Agent, the
Collateral Agent, the Additional Term B-5 Lender, and the Amendment No. 6
Consenting Lenders.

“Amendment No. 6 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 6 executed by such
Lender.

“Amendment No. 6 Effective Date” has the meaning specified in Amendment No. 6.

“Amendment No. 7” means Amendment No. 7 to this Agreement, dated as of
November 2, 2018, by and among the Loan Parties, the Administrative Agent, the
Collateral Agent and the Term B-5 Lenders.

“Amendment No. 7 Effective Date” has the meaning specified in Amendment No. 7.

“Amendment No. 8” means Amendment No. 8 to this Agreement, dated as of
February 26, 2020, by and among the Loan Parties, the Administrative Agent, the
Collateral Agent and the Term B-5 Lenders.

“Amendment No. 8 Effective Date” has the meaning specified in Amendment No. 8.

“ Amendment Transactions” means the entry into Amendment No. 78 executed and
delivered on the Amendment No. 78 Effective Date and the payment of fees and
expenses in connection with the foregoing and the related transactions in
connection therewith.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Discount” has the meaning provided in SECTION 2.16(d)(iii).

“Applicable Law” means as to any Person: (a) all laws, statutes, rules,
regulations, orders, codes, ordinances or other requirements having the force of
law; and (b) all court orders, decrees, judgments, injunctions, enforceable
notices, binding agreements and/or rulings, in each case of or by any
Governmental Authority which has jurisdiction over such Person, or any property
of such Person.

“Applicable Lenders” means the Required Lenders or all Lenders, as applicable.

 

-3-



--------------------------------------------------------------------------------

“Applicable Margin” means (x) prior to the Amendment No. 7 Effective Date,
2.50%, in the case of Term B-5 Loans which are LIBO Loans, and 1.50%, in the
case of Term B-5 Loans which are Prime Rate Loans and, (y) on and following the
Amendment No. 7 Effective Date but prior to the Amendment No. 8 Effective Date,
2.00%, in the case of Term B-5 Loans which are LIBO Loans, and 1.00%, in the
case of Term B-5 Loans which are Prime Rate Loans and (z) on and following the
Amendment No. 8 Effective Date, 1.75%, in the case of Term B-5 Loans which are
LIBO Loans, and 0.75%, in the case of Term B-5 Loans which are Prime Rate Loans.
The Incremental Term Loans and Extended Term Loans shall have Applicable Margins
as set forth in the applicable Incremental Term Loan Amendment or Term Loan
Extension Amendment; provided that, in the event that the Yield applicable to
any Incremental Term Loans (other than Refinancing Term Loans) of any Class
would be more than 0.50% greater than the Yield for the Term B-5 Loans, the
Applicable Margins set forth above for the Term B-5 Loans shall be increased
from those provided above so that the Yield for the Term B-5 Loans is equal to
(x) the Yield for such Incremental Term Loans minus (y) 0.50%.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“ArrangersArranger ” means, collectively, JPMorgan Chase Bank, N.A., Goldman
Sachs Lending Partners LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Wells Fargo Securities, LLC in their capacities in its capacity as joint
lead arrangersarranger and joint bookrunnersbookrunner for Amendment No. 7.8.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by SECTION 9.04), and accepted by the Administrative Agent, in substantially the
form of Exhibit A or any other form (including electronic records generated by
the use of an electronic platform) approved by the Administrative Agent and the
Borrower.

“Auction Manager” means any Person appointed by the Borrower to manage any
Discounted Voluntary Prepayment.

“Available Amount” means, on any date (the “Specified Date”), an amount equal at
such time to (a) the sum of (i) the excess, if positive, of (x) an amount, not
less than zero, equal to the cumulative amount of Excess Cash Flow for all full
Fiscal Years commencing after August 13, 2014 and prior to the Specified Date
minus (y) the portion of such Excess Cash Flow that has been after August 13,
2014 and on or prior to the Specified Date applied to the prepayment of Term
Loans in accordance with SECTION 2.17(d) plus (ii) $366,000,000 plus (iii) the
aggregate net cash proceeds (excluding any proceeds that were relied upon as the
basis for taking any other action under ARTICLE VI the permissibility of which
was conditioned on the application of such proceeds for such purpose) received
by the Borrower following August 13, 2014 from the issuance and sale (other than
to a Loan Party or a Subsidiary) of its Capital Stock (other than Disqualified
Capital Stock) or contributions to the capital of the Borrower plus (iv) all
Declined Amounts plus (v) the aggregate amount received by the Borrower or any
Restricted Subsidiary after August 13, 2014 from cash (or Cash Equivalents)
dividends and distributions made by any Unrestricted Subsidiary or any joint
venture and returns of principal, cash repayments and similar payments made by
any Unrestricted Subsidiary or joint venture in respect of Investments made by
the Borrower or any Restricted Subsidiary to any Unrestricted Subsidiary or
joint venture, and the Net Proceeds in connection with the sale, transfer or
other disposition of assets or the Capital Stock of any Unrestricted Subsidiary
or joint venture of the Borrower to any Person other than the Borrower or a
Restricted Subsidiary after August 13, 2014; plus (vi) in the event that the
Borrower redesignates any Unrestricted Subsidiary as a Restricted Subsidiary
after August 13, 2014 (which, for purposes hereof, shall be deemed to also
include (A) the merger, consolidation, liquidation or similar amalgamation of
any Unrestricted Subsidiary into the Borrower or any Restricted Subsidiary, so
long as the Borrower or such Restricted Subsidiary is the surviving Person, and
(B) the transfer of all or substantially all of the assets of an Unrestricted
Subsidiary to the Borrower or any Restricted Subsidiary), the fair market value
(as determined in good faith by the Borrower) of the Investment in such
Unrestricted Subsidiary at the time of such redesignation; plus (vii) net cash
proceeds received by the Borrower or any of its Restricted Subsidiaries from
Indebtedness or Disqualified Capital Stock of the Borrower or any of its
Restricted Subsidiaries issued after August 13, 2014 (other than to a Loan Party
or a Subsidiary) that is subsequently converted into Capital Stock (other than
Disqualified Capital Stock) of the Borrower or any of its direct or indirect
parent companies; minus (b) the sum of (i) the aggregate amount of Investments
made in reliance on clause (t) of the definition of “Permitted Investments”
after August 13, 2014 (net of any cash return on such Investments received by
any Loan Party or Restricted Subsidiary from such Investments (including in
connection with any disposition thereof) after August 13, 2014 and in the case
of any Investment in any Person that was an Unrestricted Subsidiary from the
Available Amount, net of the fair market value of any such

 

-4-



--------------------------------------------------------------------------------

Investment at the time, if any such Unrestricted Subsidiary was redesignated as
a Restricted Subsidiary) plus (ii) the aggregate amount of payments in respect
of Specified Indebtedness made pursuant to SECTION 6.06(b)(v) after August 13,
2014 plus (iii) the aggregate amount of Restricted Payments made pursuant to
SECTION 6.06(a)(vii) after August 13, 2014.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Bankruptcy Code” means Title 11, U.S.C., as now or hereafter in effect, or any
successor thereto.

“BCF Holdings” means Burlington Coat Factory Holdings, LLC.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin).

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Prime Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion (in consultation with the Borrower) may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).

 

-5-



--------------------------------------------------------------------------------

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, the Borrower or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such notice by the Borrower
or the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with SECTION
2.10 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to SECTION 2.10.

“ Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

-6-



--------------------------------------------------------------------------------

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“ Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” has the meaning set forth in the Preamble to this Agreement.

“Borrowing” means the incurrence of Term Loans of a single Class and Type
having, in the case of LIBO Loans, a single Interest Period.

“Borrowing Base” means, as of any date, an amount equal to the sum of (x) 95% of
the face value of all accounts receivable of the Loan Parties and their
Restricted Subsidiaries and (y) 65% of the net book value of all inventory owned
by the Loan Parties and their Restricted Subsidiaries, in each case, calculated
on a consolidated basis; provided, however, that if Indebtedness is being
incurred to finance an Acquisition pursuant to which any accounts receivable or
inventory will be acquired (whether through the direct acquisition of assets or
the acquisition of Capital Stock of a Person), the Borrowing Base shall be
calculated to give appropriate pro forma effect to any increase in the amount of
the Loan Parties’ and their Restricted Subsidiaries’ accounts receivable and
inventory resulting from such Acquisition.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with SECTION 2.03.

“Breakage Costs” has the meaning provided in SECTION 2.16(b).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to remain closed; provided, however, that when used in connection with a LIBO
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, with respect to BCF Holdings and its Restricted
Subsidiaries for any period, the additions to property, plant and equipment and
other capital expenditures of BCF Holdings and its Restricted Subsidiaries that
are (or would be) set forth in a Consolidated statement of cash flows of BCF
Holdings and its Restricted Subsidiaries for such period prepared in accordance
with GAAP; provided that “Capital Expenditures” shall not include (i) any
additions to property, plant and equipment and other capital expenditures made
with (A) the proceeds of any equity securities issued or capital contributions
received by any Loan Party or any Subsidiary in connection with such capital
expenditures, (B) the proceeds from any casualty insurance or condemnation or
eminent domain, to the extent that the proceeds therefrom are utilized for
capital expenditures within twelve months of the receipt of such proceeds or
(C) the proceeds or consideration received from any sale, trade in or other
disposition of assets (other than assets constituting Collateral consisting of
Inventory and Accounts), to the extent that the proceeds and/or consideration
therefrom are utilized for capital expenditures within twelve months of the
receipt of such proceeds (or, in the case of any disposition of Real Estate
committed to be reinvested within 12 months of receipt of such proceeds and
actually reinvested within 18 months of such receipt), (ii) any such
expenditures which constitute a Permitted Acquisition and (iii) any expenditures
which are contractually required to be, and are, reimbursed to the Loan Parties
in cash by a third party (including landlords) during such period of
calculation.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required (or if such lease or other
arrangement conveying the right to use had been in effect, would have been
required) to be classified and accounted for as capital leases on a balance
sheet of such Person under GAAP as in effect on August 13, 2014; for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP (except for temporary treatment of
construction related expenditures under EITF 97-10, “The Effects of Lessee
Involvement in Asset Construction” which will ultimately be treated as operating
leases upon a sale-leaseback transaction).

 

-7-



--------------------------------------------------------------------------------

“Capital Stock” means, as to any Person that is a corporation, the authorized
shares of such Person’s capital stock, including all classes of common,
preferred, voting and nonvoting capital stock, and, as to any Person that is not
a corporation or an individual, the membership or other ownership interests in
such Person, including, without limitation, the right to share in profits and
losses, the right to receive distributions of cash and other property, and the
right to receive allocations of items of income, gain, loss, deduction and
credit and similar items from such Person, whether or not such interests include
voting or similar rights entitling the holder thereof to exercise Control over
such Person, collectively with, in any such case, all warrants, options and
other rights to purchase or otherwise acquire, and all other instruments
convertible into or exchangeable for, any of the foregoing; provided, that any
instrument evidencing Indebtedness convertible or exchangeable for Capital Stock
shall not be deemed to be Capital Stock, unless and until any such instruments
are so converted or exchanged.

“Cash Equivalents” means Permitted Investments set forth in clauses (a) through
(k) in the definition thereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holding Company” means a domestic Subsidiary substantially all of whose
assets consist of the Capital Stock or debt of one or more Foreign Subsidiaries
or other CFC Holding Companies.

“Change in Control” means, at any time:

(a) any person or “group” (within the meaning of the Securities and Exchange Act
of 1934, as amended), other than any one or more of the Sponsor Group, is or
becomes the beneficial owner (within the meaning of Rule 13d-3 or 13d-5 of the
Securities and Exchange Act of 1934, as amended, except that such person shall
be deemed to have “beneficial ownership” of all Capital Stock that such person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of fifty percent (50%) or
more (on a fully diluted basis) of the total then outstanding Capital Stock of
Burlington Stores, Inc. entitled to vote for the election of directors of
Burlington Stores, Inc. or

(b) Burlington Stores, Inc. fails at any time to own, directly or indirectly,
100% of the Capital Stock of the Borrower.

“Change in Law” means (a) the adoption of any Applicable Law after the Amendment
No. 78 Effective Date, (b) any change in any Applicable Law or in the
interpretation or application thereof by any Governmental Authority after the
Amendment No. 78 Effective Date or (c) compliance by any Credit Party (or, for
purposes of SECTION 2.14, by any lending office of such Credit Party or by such
Credit Party’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Amendment No. 78 Effective Date; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities (or foreign regulatory
authorities having jurisdiction over the applicable Lender), in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Charges” has the meaning provided in SECTION 9.13.

“Charter Document” means as to any Person, its partnership agreement,
certificate of incorporation, certificate of formation, operating agreement,
membership agreement or similar constitutive document or agreement or its
by-laws.

 

-8-



--------------------------------------------------------------------------------

“Class” refers to (a) the Term B-4 Loans, (b) the Term B-5 Loans, (c) any
particular Series of Incremental Term Loans and (d) any particular Extension
Series of Extended Term Loans, each as an individual Class of Term Loans
hereunder.

“Closing Date” means February 24, 2011.

“Code” means the Internal Revenue Code of 1986 and the Treasury regulations
promulgated thereunder, as amended from time to time.

“Collateral” means any and all “Collateral,” “Pledged Collateral” or words of
similar intent as defined in any applicable Security Document.

“Collateral Agent” has the meaning provided in the preamble to this Agreement.

“Commitment” means, as to any Lender, the obligation of such Lender to make a
Term Loan to the Borrower in a principal amount not to exceed the amount set
forth opposite its name on Schedule 1.1(a).

“Compliance Certificate” has the meaning provided in SECTION 5.01(d).

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
Compounded SOFR; provided that:

(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion (in consultation
with the Borrower) are substantially consistent with any evolving or
then-prevailing market convention for determining compounded SOFR for U.S.
dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.

“ Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Restricted Subsidiaries.

“Consolidated Current Assets” means, at any date, all amounts (other than cash,
Cash Equivalents and the current portion of deferred income taxes) that would,
in conformity with GAAP, be included in the caption “total current assets” (or
any like caption) on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries at such date (for the avoidance of doubt, Consolidated
Current Assets shall exclude any (i) assets held for sale, (ii) loans
(permitted) to third parties, (iii) pension plan assets, (iv) deferred bank fees
and (v) derivative financial instruments).

“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be included in the caption “total current liabilities”
(or any like caption) on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries at such date, but excluding (a) the current portion of
any Funded Debt of the Borrower and its Restricted Subsidiaries, (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Credit
Loans and Swingline Loans (as defined in the

 

-9-



--------------------------------------------------------------------------------

ABL Agreement, or similar term as defined in the ABL Facility) to the extent
otherwise included therein, (c) the current portion of deferred income taxes,
(d) any liability in respect of net obligations pursuant to Hedge Agreements
related solely to interest rate protection, and (e) accruals of any costs or
expenses related to restructuring reserves and (f) the current portion of
pension liabilities.

“Consolidated EBITDA” means, with respect to any Person for any period, (i) the
sum (without duplication) of (a) Consolidated Net Income for such period, plus
in each case without duplication and to the extent deducted in determining
Consolidated Net Income for such period (other than in the case of clause (r)),
(b) depreciation, amortization, and all other non-cash charges, non-cash
expenses or non-cash losses, (c) provisions for Consolidated Taxes based on
income, (d) Consolidated Interest Expense, (e) Advisory Fees whether accrued or
paid in cash, (f) all transactional costs, expenses and charges in connection
with, the consummation of the Transactions, the “Amendment Transactions” (as
defined in this Agreement prior to July 29, 2016), the Amendment Transactions,
any amendment, waiver or modification of any Loan Document or other Indebtedness
and any transaction related to any Investment, Restricted Payment, Permitted
Acquisition, Permitted Disposition, issuance of Permitted Indebtedness or
issuance of Capital Stock, in each case whether or not consummated, (g) to the
extent not already included in Consolidated Net Income, proceeds from business
interruption insurance, (h) to the extent not already included in Consolidated
Net Income and actually indemnified or reimbursed, or so long as the Borrower
has made a determination that there exists reasonable evidence that such amount
will in fact be indemnified or reimbursed (and such amount is in fact reimbursed
within 365 days of the date of such charge or payment (with a deduction for any
amount so added back to the extent not so reimbursed within such 365 days)), any
expenses and charges that are covered by indemnification or reimbursement
provisions in connection with any Permitted Acquisition, Permitted Investment or
any Permitted Disposition, (i) cash receipts (or reduced cash expenditures) in
respect of income received in connection with subleases to the extent non-cash
gains relating to such income were deducted in the calculation of Consolidated
EBITDA pursuant to clause (ii)(b) below for any previous period, (j) the amount
of any restructuring charge, reserve, integration cost or other business
optimization expense or cost (including charges directly related to
implementation of cost-savings initiatives) that is deducted (and not added
back) in such period in computing Consolidated Net Income including, without
limitation, those related to severance, retention, signing bonuses, relocation,
recruiting and other employee related costs, future lease commitments, contract
and lease termination expenses and costs related to the opening and closure
and/or consolidation of facilities, (k) unusual, nonrecurring, exceptional,
extraordinary or nonrecurring expenses, losses or charges, (l) any after-tax
effect of income (loss) from the early retirement, extinguishment or
cancellation of Indebtedness or Swap Obligations or other derivative instruments
shall be excluded, (m) gains and losses on the sale, exchange or other
disposition of assets outside the ordinary course of business or abandonment of
assets and from discontinued operations, (n) the amount of any minority interest
expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-wholly owned Subsidiary deducted in
calculating Consolidated Net Income (and not added back in such period to
Consolidated Net Income), (o) any other charges, write-downs, expenses, losses
or items reducing Consolidated Net Income for such period, including any
impairment charges or the impact of purchase accounting, or other items
classified by the BCF Holdings as special items, (p) any costs or expense
incurred by the Loan Parties or any Subsidiary pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such cost or expenses are funded with cash proceeds contributed to the capital
of BCF Holdings or net cash proceeds of an issuance of Capital Stock (other than
Disqualified Capital Stock) of BCF Holdings or any parent of BCF Holdings to the
extent contributed to the Borrower’s Capital Stock (other than Disqualified
Capital Stock), (q) costs related to the implementation of operational and
reporting systems and technology initiatives and (r) all items described in Pro
Forma Adjustments, minus (ii) the sum of (a) non-cash gains for such period to
the extent included in Consolidated Net Income, (b) cash payments made during
such period on account of non-cash charges added back in the calculation of
Consolidated EBITDA pursuant to clause (i)(b) above for any previous period and
(c) all cash payments made during such period to the extent made on account of
non-cash reserves and other non-cash charges added back to Consolidated Net
Income pursuant to clause (i)(l) above in a previous period (it being understood
that this clause (ii)(c) shall not be utilized in reversing any non-cash reserve
or charge added to Consolidated Net Income).

“Consolidated Interest Coverage Ratio” means, on the last day of any Fiscal
Quarter, the ratio of (a) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the period of four consecutive Fiscal Quarters most recently
ended on and prior to such date, taken as one accounting period, to
(b) Consolidated Interest Expense of the Borrower and its Restricted
Subsidiaries for the period of four consecutive Fiscal Quarters most recently
ended on and prior to such date, taken as one accounting period.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any
period, total interest expense (including that attributable to Capital Lease
Obligations in accordance with GAAP but excluding any imputed interest as a
result of purchase accounting) of such Person on a Consolidated basis with
respect to all outstanding Indebtedness of such Person, including, without
limitation, the Obligations and all commissions, discounts and other fees and
charges owed with respect thereto, but excluding amortization or write-off of
deferred financing costs and bridge facility fees, all as determined on a
Consolidated basis in accordance with GAAP and reduced by interest income
received or receivable in cash for such period. For purposes of the foregoing,
interest expense of any Person shall be determined after giving effect to any
net payments made or received by such Person with respect to interest rate Hedge
Agreements.

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a) the sum of
(i) Consolidated Total Debt (other than any portion of such Consolidated Total
Debt that is attributed to Revolving Credit Loans of the Borrower and its
Restricted Subsidiaries outstanding at such date) plus (ii) the ABL Borrowings
Amount on such date less (iii) unrestricted cash and Cash Equivalents of the
Borrower and its Restricted Subsidiaries on such date to (b) Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries for the period of four
consecutive Fiscal Quarters most recently ended on or prior to such date, taken
as one accounting period.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (or loss) of such Person on a Consolidated basis for such period
taken as a single accounting period determined in accordance with GAAP;
provided, however, that there shall be excluded the income (or loss) of any
Person that is not a Restricted Subsidiary, except to the extent of the amount
of dividends or other distributions actually paid in cash to such Person and its
Restricted Subsidiaries by such Person during such period.

“Consolidated Secured Leverage Ratio” means, as of any date, the ratio of
(a) the sum of (i) Consolidated Total Debt (other than any portion of such
Consolidated Total Debt that is (x) attributed to Revolving Credit Loans of the
Borrower and its Restricted Subsidiaries outstanding at such date or (y) not
secured by any Liens on any assets of the Borrower or any of its Restricted
Subsidiaries) plus (ii) the ABL Borrowings Amount on such date less
(iii) unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries on such date to (b) Consolidated EBITDA of the Borrower and its
Restricted Subsidiaries for the period of four consecutive Fiscal Quarters most
recently ended on or prior to such date, taken as one accounting period.

“Consolidated Taxes” means, as of any date for the applicable period ending on
such date with respect to the Borrower and its Restricted Subsidiaries on a
Consolidated basis, the aggregate of all income, withholding, franchise and
similar taxes and foreign withholding taxes, as determined in accordance with
GAAP, to the extent the same are paid or accrued during such period.

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on the most recent consolidated balance sheet of
the Parent and its Restricted Subsidiaries and that is attributable to assets of
the Borrower and its Restricted Subsidiaries at such date or, for the period
prior to the time any such statements are so delivered.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all funded Indebtedness for borrowed money and Capital Lease Obligations of the
Borrower and its Restricted Subsidiaries on a Consolidated basis outstanding at
such date in the amount that would be reflected on a balance sheet prepared on
such date in accordance with GAAP.

“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.

“Control” means the possession, directly or indirectly, of the power (a) to vote
50% or more of the securities having ordinary voting power for the election of
directors (or any similar governing body) of a Person, or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power or by contract. The terms “Controlling” and
“Controlled” have meanings correlative thereto.

 

-11-



--------------------------------------------------------------------------------

“Converted Term B-4 Loan” means each Term B-4 Loan held by an Amendment No. 6
Consenting Lender on the Amendment No. 6 Effective Date that has consented to
its Term B-4 Loans being converted to Term B-5 Loans (or, if less, the amount
notified to such Lender by the Administrative Agent) immediately prior to the
effectiveness of Amendment No. 6.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

“Covered Party” has the meaning provided in SECTION 9.21.

“ Credit Party” means (a) the Lenders, (b) the Agents and their respective
Affiliates and branches, (c) the ArrangersArranger and (d) the successors and
permitted assigns of each of the foregoing.

“Credit Party Expenses” means, all of the following to the extent incurred in
connection with this Agreement and the other Loan Documents: (a) all reasonable
and documented out-of-pocket expenses incurred by the Agents and their
Affiliates, (which in the case of legal expenses shall be limited to the
reasonable and documented fees, charges and disbursements of one counsel for the
Agents and their Affiliates (plus one local counsel in each other jurisdiction
to the extent reasonably necessary)), in connection with the preparation and
administration of the Loan Documents, the syndication of the credit facilities
provided for herein, or any amendments, modifications or waivers requested by a
Loan Party of the provisions hereof or thereof (whether or not any such
amendments, modifications or waivers shall be consummated) and (b) all
reasonable and documented out-of-pocket expenses incurred by the
ArrangersArranger , Agents or, subject to the proviso below any Lender and their
respective Affiliates and branches, including the reasonable and documented
fees, charges and disbursements of one counsel for the ArrangersArranger , the
Agents and their Affiliates (plus one local counsel in each other jurisdiction
to the extent reasonably necessary) in connection with the enforcement and
protection of their rights in connection with the Loan Documents, including all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or related negotiations in respect of such Term Loans;
provided that the Lenders who are not the ArrangersArranger or Agents shall be
entitled to reimbursement for no more than one counsel representing all such
Lenders who shall be selected by the Agent (absent a conflict of interest in
which case each group of similarly situated Lenders, taken as a whole, may
engage and be reimbursed for one additional counsel to the affected party).
Credit Party Expenses shall not include the allocation of any overhead expenses
of any Credit Party or expenses of third-party advisors (other than counsel as
provided above) absent the prior written consent of the Borrower; provided that
the Borrower’s prior written consent shall not be required for expenses of
third-party advisors retained following the occurrence and during the
continuance of an Event of Default in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to the enforcement of any rights hereunder or under any Loan
Document.

“Default” means any event or condition described in SECTION 7.01 that
constitutes an Event of Default or that upon notice, lapse of any cure period
set forth in SECTION 7.01, would, unless cured or waived, become an Event of
Default.

“Default Rate” has the meaning provided in SECTION 2.12.

 

-12-



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“ Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the Loan
Parties or one of their Restricted Subsidiaries in connection with a Permitted
Disposition that is so designated as Designated Non-Cash Consideration pursuant
to an officer’s certificate, setting forth the basis of such valuation, less the
amount of cash or Cash Equivalents received in connection with a subsequent
payment, redemption, retirement, sale or other disposition of such Designated
Non-Cash Consideration. A particular item of Designated Non-Cash Consideration
will no longer be considered to be outstanding when and to the extent it has
been paid, redeemed or otherwise retired or sold or otherwise disposed of in
compliance with SECTION 6.05.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06(a) and Schedule 3.06(b).

“Discount Range” has the meaning provided in SECTION 2.16(d)(ii).

“Discounted Prepayment Option Notice” has the meaning provided SECTION
2.16(d)(ii).

“Discounted Voluntary Prepayment” has the meaning provided in SECTION
2.16(d)(i).

“Discounted Voluntary Prepayment Notice” has the meaning provided in SECTION
2.16(d)(v).

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) is mandatorily redeemable
in whole or in part prior to the Maturity Date of any Class of Term Loans
outstanding on the date such Capital Stock is issued, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, (b) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) Indebtedness or any Capital Stock referred
to in (a) above prior to the Maturity Date of any Class of Term Loans
outstanding on the date such Capital Stock is issued, or (c) contains any
mandatory repurchase obligation which comes into effect prior to the Maturity
Date of any Class of Term Loans outstanding on the date such Capital Stock is
issued, provided, that Capital Stock shall not constitute Disqualified Capital
Stock to the extent (i) such redemption or conversion is (x) upon payment in
full of the Obligations (other than contingent obligations for which no claim
has been made) or (y) upon a “change in control,” asset sale or similar event or
(ii) such Capital Stock is issued pursuant to a plan for the benefit of
employees of Parent (or any parent entity), the Borrower or the Restricted
Subsidiaries or by any such plan to such employees, and such plan requires such
Capital Stock to be repurchased by the Borrower or its Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations or as a
result of such employee’s termination, death or disability.

“Disqualified Institution” means (x) (i) any Person listed on Schedule I to
Amendment No. 78 or (ii) any Person that is a direct competitor of the Borrower
or any of its Restricted Subsidiaries, identified in writing by the Borrower to
the Administrative Agent and the Lenders from time to time by e-mail to
JPMDQ_Contact@jpmorgan.com and (y) any Affiliate thereof (excluding any
Affiliate that is a bona fide debt fund, bank or institutional investor) that is
either (I) identified in writing by the Borrower to the Administrative Agent and
the Lenders from time to time by e-mail to JPMDQ_Contact@jpmorgan.com or (II)
readily identifiable as such on the basis of its name. Any change in the list of
Disqualified Institutions pursuant to clauses (x) or (y)(I) shall become
effective on the third Business Day following the receipt of such e-mail;
provided that (A) the Administrative Agent shall have no duty to monitor the
list of Disqualified Institutions and shall have no liability in connection
therewith and (B) no designation of a Person as a Disqualified Institution shall
operate retroactively to any Person that was a Lender or a party to a pending
trade at the time of such designation.

“Documents” has the meaning assigned to such term in the Security Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

 

-13-



--------------------------------------------------------------------------------

“Early Opt-in Election” means the occurrence of:

(1) (i) a determination by the Administrative Agent or the Borrower (as notified
to the Administrative Agent) or (ii) a notification by the Required Lenders to
the Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
SECTION 2.10 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

(2) (i) the election by the Administrative Agent or the Borrower or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders, by the Borrower
to the Administrative Agent or by the Required Lenders of written notice of such
election to the Administrative Agent.

“ Earn-Out Obligations” means the maximum amount of all obligations incurred or
to be incurred in connection with any Acquisition of a Person pursuant to a
Permitted Acquisition or other Permitted Investment under non-compete
agreements, consulting agreements, earn-out agreements and similar deferred
purchase agreements.

“ECF Percentage” means, with respect to any Fiscal Year of the Borrower ending
on or after January 31, 2015, 50%; provided that the ECF Percentage shall be
reduced to (i) 25%, if the Consolidated Secured Leverage Ratio as of the last
day of such Fiscal Year is less than or equal to 3.00 to 1.00 and greater than
2.75 to 1.00 or (ii) 0%, if the Consolidated Secured Leverage Ratio as of the
last day of such Fiscal Year is less than or equal to 2.75 to 1.00.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Lender, Affiliate of a Lender or Fund (including,
without limitation, any Investment Fund or Approved Fund); provided that in any
event, “Eligible Assignee” shall not include any natural person or any
Disqualified Institution.

“Environmental Laws” means all Applicable Laws issued, promulgated or entered
into by or with any Governmental Authority, relating in any way to (a) the
protection of the environment, (b) the handling, treatment, storage, disposal of
Hazardous Materials, (c) exposure of any Person to Hazardous Materials, or the
Release or threatened Release of any Hazardous Material to the environment,
(d) the assessment or remediation of any such Release or threatened Release of
any Hazardous Material to the environment or (e) occupational health or safety
matters to the extent relating to Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including, without limitation, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of any Loan Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement to the extent liability is
assumed or imposed with respect to any of the foregoing.

 

-14-



--------------------------------------------------------------------------------

“Equipment” has the meaning set forth in the Security Documents.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated and rulings issued thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA with respect to a Plan (other than an event for which the 30 day notice
period is waived); (b) with respect to any Plan, the failure to satisfy the
minimum funding standard under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability in
excess of $75,000,000 (or such lesser amount as would reasonably be expected to
result in a Material Adverse Effect) with respect to the withdrawal or partial
withdrawal from any Plan (including any liability under Section 4062(e) of
ERISA) or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA
Affiliate of any notice, concerning the imposition on it of Withdrawal Liability
in excess of $75,000,000 (or such lesser amount as would reasonably be expected
to result in a Material Adverse Effect) or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” has the meaning provided in SECTION 7.01.

“Excess Cash Flow” means, for any Fiscal Year of the Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such Fiscal Year, (ii) the amount of all non-cash charges (including
Consolidated depreciation and amortization) deducted in arriving at such
Consolidated Net Income to the extent such non-cash charges do not result in a
cash payment in a future period, (iii) decreases in Consolidated Working Capital
for such Fiscal Year, and (iv) the aggregate net amount of non-cash loss on the
sale, transfer or other disposition of any assets by the Borrower and its
Subsidiaries during such Fiscal Year outside the ordinary course of business, to
the extent deducted in arriving at such Consolidated Net Income over (b) the
sum, without duplication, of (i) the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by the Borrower and its Subsidiaries in cash during such Fiscal Year on
account of unfinanced Capital Expenditures, Permitted Acquisitions or Permitted
Investments constituting an Acquisition, (or, at the election of the Borrower,
otherwise committed to be spent within 180 days of the end of the fiscal year),
(iii) the aggregate amount of all regularly scheduled principal payments of the
Term Loans during such Fiscal Year, (iv) the aggregate amount of all regularly
scheduled, mandatory or optional principal payments of Funded Debt (other than
the Term Loans) of the Borrower and its Subsidiaries made during such Fiscal
Year (other than (x) in respect of any revolving credit facility to the extent
there is not an equivalent permanent reduction in commitments thereunder and
(y) any such principal prepayments financed with the proceeds of other
Indebtedness), (v) increases in Consolidated Working Capital for such Fiscal
Year, (vi) the aggregate net amount of non-cash gain on the sale, transfer or
other disposition of any assets by the Borrower and its Subsidiaries during such
Fiscal Year outside the ordinary course of business, to the extent included in
arriving at such Consolidated Net Income, (vii) the aggregate amount of cash
payments made in respect of (x) long-term liabilities of the Borrower and its
Subsidiaries other than Indebtedness and (y) Restricted Payments pursuant to
clauses (ii), (iii), (iv), (v), (vi), (vii), (x), (xi), (xii), (xiii), (xiv),
(xvi), and, to the extent relating to the foregoing, (xviii) of SECTION 6.06(a)
paid to any Person other than the Borrower or any Restricted Subsidiary, except,
in each case, to the extent financed with the proceeds of Indebtedness of the
Borrower or the Restricted Subsidiaries (other than revolving loans or
intercompany loans) and (viii) the aggregate

 

-15-



--------------------------------------------------------------------------------

amount of any premium, make-whole or penalty payments actually paid in cash by
the Borrower and the Restricted Subsidiaries during such period that are made in
connection with any prepayment of Indebtedness to the extent that such payments
are not deducted in calculating Consolidated Net Income.

“Excess Cash Flow Application Date” has the meaning provided in SECTION 2.17(d).

“Excluded Taxes” means, with respect to the Agents, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) Taxes imposed on or measured by such recipient’s net
income or overall gross income or receipts (however denominated), franchise
Taxes imposed on it (in lieu of such income Taxes) and branch profits (or
similar) Taxes imposed on it, in each case, by any jurisdiction (or any
political subdivision thereof) as a result of the recipient being organized or
having its principal office or, in the case of any Lender, its applicable
lending office, in such jurisdiction or as a result of any other present or
former connection of such recipient with the jurisdiction imposing such Taxes
(other than any such connection arising solely from this Agreement or any other
Loan Documents or any transactions contemplated thereunder), (b) Taxes imposed
pursuant to FATCA, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under SECTION 2.24(a)), any
United States federal withholding tax that is imposed on amounts payable to such
Foreign Lender (i) under any law in effect at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office other than
at the request of the Borrower under SECTION 2.24), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, immediately prior to
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
SECTION 2.23(a) or (ii) is attributable to such Foreign Lender’s failure to
comply with SECTION 2.23(e).

“Existing Term Loan Class” has the meaning provided in SECTION 2.06(a).

“Extended Term Loans” has the meaning provided in SECTION 2.06(a).

“Extending Term Lender” has the meaning provided in SECTION 2.06(c).

“Extension Election” has the meaning provided in SECTION 2.06(c).

“Extension Request” has the meaning provided in SECTION 2.06(a).

“Extension Series” has the meaning provided in SECTION 2.06(b).

“Facility Guarantee” means any Guarantee of the Obligations executed by BCF
Holdings and its Restricted Subsidiaries which are or hereafter become Facility
Guarantors in favor of the Agents and the other Secured Parties.

“Facility Guarantors” means any Person executing a Facility Guarantee.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable)
and any current or future Treasury regulations with respect thereto or official
governmental interpretations thereof, and any intergovernmental agreements or
FFI agreements implementing the foregoing.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall be set forth on its public
websitethe Federal Reserve Bank of New York’s Website from time to time, and
published on the next succeeding Business Day by the NYFRB as the federal funds
effective rate.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Fee Letter” means the Amended and Restated Fee Letter dated April 30, 2012 by
and between the Borrower and the Administrative Agent.

 

-16-



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to any Loan Party, the chief financial
officer, chief accounting officer, treasurer, assistant treasurer, controller or
assistant controller of such Loan Party.

“Fitch” means Fitch Ratings, Inc., and any affiliate thereof and any successor
thereto.

“ Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally consist of (i) in the case of the first, third, fourth, sixth,
seventh, ninth and tenth Fiscal Months of each Fiscal Year, four calendar weeks,
(ii) in the case of the second, fifth, eighth and eleventh Fiscal Months of each
Fiscal Year, five calendar weeks and (iii) in the case of the twelfth Fiscal
Month of each Fiscal Year, the period from the first day following the eleventh
Fiscal Month of such Fiscal Year through the last day of such Fiscal Year, in
accordance with the fiscal accounting calendar of BCF Holdings and its
Subsidiaries.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter
shall generally end on (i) in the case of the first three Fiscal Quarters of
each Fiscal Year, on the date that is 13 weeks after the last day of the
preceding Fiscal Quarter and (ii) in the case of the last Fiscal Quarter of each
Fiscal Year, on the last day of such Fiscal Year, in accordance with the fiscal
accounting calendar of BCF Holdings and its Subsidiaries.

“Fiscal Year” means any period of twelve consecutive Fiscal Months ending on the
Saturday closest to January 31 of any calendar year.

“Fixed Amounts” has the meaning provided in SECTION 1.07(b).

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, as to any Person, all Indebtedness for borrowed money of
such Person that matures more than one year from the date of its creation or
arises under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date, including all current maturities and current sinking fund payments in
respect of such Indebtedness whether or not required to be paid within one year
from the date of its creation and, in the case of the Borrower, Indebtedness in
respect of the Term Loans and Revolving Credit Loans.

“Funding Office” means the office of the Administrative Agent specified in
SECTION 9.01 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America which are consistent with those promulgated
or adopted by the Financial Accounting Standards Board and its predecessors (or
successors) in effect and applicable to that accounting period in respect of
which reference to GAAP is being made.

 

-17-



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, tribunal,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations, including but not limited to, those in effect
on the Closing Date or entered into in connection with any Permitted
Acquisition, Permitted Investment or Permitted Disposition (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, toxic mold, and all other substances or
wastes of any nature regulated pursuant to any Environmental Law, including any
material listed as a hazardous substance under Section 101(14) of CERCLA.

“Hedge Agreement” means any derivative agreement, or any interest rate
protection agreement, interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, foreign currency exchange agreement, commodity
price protection agreement or other interest or currency exchange rate or
commodity price hedging arrangement.

“Holdco Notes” means the 9.00%/9.75% Senior Notes due 2018 issued by Burlington
Stores, Inc. outstanding immediately prior to August 13, 2014.

“Immaterial Subsidiary” means a Restricted Subsidiary of BCF Holdings (other
than the Borrower) for which (a) the assets of such Restricted Subsidiary
constitute less than or equal to 3% of the total assets of BCF Holdings and its
Restricted Subsidiaries on a consolidated basis and collectively with all
Immaterial Subsidiaries, less than or equal to 5% of the total assets of BCF
Holdings and its Restricted Subsidiaries on a consolidated basis, and (b) the
revenues of such Restricted Subsidiary account for less than or equal to 3% of
the total revenues of BCF Holdings and its Restricted Subsidiaries on a
consolidated basis and collectively with all Immaterial Subsidiaries, less than
or equal to 5% of the total revenues of BCF Holdings and its Restricted
Subsidiaries on a consolidated basis.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Incremental Effective Date” has the meaning provided in SECTION 2.05(a).

“Incremental Term Lender” has the meaning provided in SECTION 2.05(b).

“Incremental Term Loan” has the meaning provided in SECTION 2.05(a).

“Incremental Term Loan Amendment” has the meaning provided in SECTION 2.05(c).

 

-18-



--------------------------------------------------------------------------------

“Incurrence-Based Amounts” has the meaning provided in SECTION 1.07(b).

“Indebtedness” of any Person means, without duplication:

(a) all obligations of such Person for borrowed money (including any obligations
which are without recourse to the credit of such Person);

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments;

(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person;

(d) all obligations of such Person in respect of the deferred purchase price of
property or services;

(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed or is limited in recourse;

(f) all Guarantees by such Person of Indebtedness of others described in clauses
(a) - (e), and (g) - (l) hereof;

(g) all Capital Lease Obligations of such Person;

(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty;

(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances;

(j) the Agreement Value of all Hedge Agreements;

(k) the principal and interest portions of all rental obligations of such Person
under any Synthetic Lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing where such transaction is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease in accordance with GAAP; and

(l) all mandatory obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Capital Stock of such
Person (including, without limitation, Disqualified Capital Stock) to the extent
required by GAAP to be accounted for as indebtedness.

Notwithstanding the foregoing, Indebtedness shall not include (A) any
sale-leaseback transactions to the extent the lease or sublease thereunder is
not required to be recorded under GAAP as a Capital Lease Obligation, (B) any
obligations relating to overdraft protection, netting services, and other cash
management services, (C) any preferred stock required to be included as
Indebtedness in accordance with GAAP, (D) items that would appear as a liability
on a balance sheet prepared in accordance with GAAP as a result of the
application of EITF 97-10, “The Effects of Lessee Involvement in Asset
Construction”, (E) trade accounts payable, deferred revenues, liabilities
associated with customer prepayments and deposits and any such obligations
incurred under ERISA, and other accrued obligations (including transfer
pricing), in each case incurred in the ordinary course of business,
(F) operating leases, (G) customary obligations under employment agreements and
deferred compensation, (H) deferred revenue and deferred tax liabilities and
(I) contingent post-closing purchase price adjustments, non-compete or
consulting obligations or earn-outs to which the seller in an Acquisition or
Investment may become entitled. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

 

-19-



--------------------------------------------------------------------------------

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in SECTION 9.03(b).

“Information” has the meaning provided in SECTION 9.15.

“Instruments” has the meaning assigned to such term in the Security Agreement.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, Internet domain names, service
marks, trade dress, trade names, business names, designs, logos, slogans (and
all translations, adaptations, derivations and combinations of the foregoing),
indicia and other source and/or business identifiers, all of the goodwill
related thereto, and all registrations and applications for registrations
thereof; works of authorship and other copyrighted works (including copyrights
for computer programs), and all registrations and applications for registrations
thereof; inventions (whether or not patentable) and all improvements thereto;
patents and patent applications, together with all continuances, continuations,
continuations-in-part, divisions, revisions, extensions, reissuances, and
reexaminations thereof; industrial design applications and registered industrial
designs; books, records, writings, computer tapes or disks, flow diagrams,
specification sheets, computer software, source codes, object codes, executable
code, data, databases and other physical manifestations, embodiments or
incorporations of any of the foregoing; all other intellectual property and
intellectual property rights; all rights to sue and recover at law or in equity
for any past, present or future infringement, dilution or misappropriation, or
other violation thereof; and all common law and other rights throughout the
world in and to all of the foregoing.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date among the Loan Parties and the
Collateral Agent for its own benefit and for the benefit of the other Credit
Parties, granting a Lien in the Intellectual Property of the Loan Parties, as
amended, restated, supplemented or otherwise modified and in effect from time to
time.

“Intercreditor Agreement” means, collectively, the ABL Intercreditor Agreement
and, following the effectiveness thereof, any Pari Passu Lien Intercreditor
Agreement and any Second Lien Intercreditor Agreement.

“Interest Payment Date” means (a) with respect to any Prime Rate Loan, the last
day of each Fiscal Quarter and (b) with respect to any LIBO Loan, on the last
day of the Interest Period applicable to the Borrowing of which such LIBO Loan
is a part, and, in addition, if such LIBO Loan has an Interest Period of greater
than three months, on the last day of every third month of such Interest Period;
provided that the Amendment No. 6 Effective Date shall constitute an Interest
Payment Date for the Term B-4 Loans (including the Converted Term B-4 Loans).

“Interest Period” means, with respect to any LIBO Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3), or
six (6) months, and, if agreed to by all applicable Lenders, twelve (12) months
thereafter (or such shorter period, to the extent available to all Lenders and
as to which the Administrative Agent may reasonably consent) (or with respect to
the initial interest periods commencing on the Amendment No. 6 Effective Date,
such other periods of less than three (3) months as to which the Administrative
Agent may reasonably consent) as the Borrower may elect by notice to the
Administrative Agent in accordance with the provisions of this Agreement;
provided, however, that (a) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (b) any Interest Period of one month

 

-20-



--------------------------------------------------------------------------------

or more that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
during which such Interest Period ends) shall end on the last Business Day of
the calendar month of such Interest Period and (c) any Interest Period that
would otherwise end after the Maturity Date for any Class of Term Loans shall
end on the Maturity Date for such Class of Term Loans. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between (a) the LIBO Screen Rate for the longest
period (for which the LIBO Screen Rate is available) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate for the shortest period
(for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Investment” means with respect to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of:

(a) any Capital Stock of another Person, evidence of Indebtedness or other
security of another Person, including any option, warrant or right to acquire
the same;

(b) any loan, advance, contribution to capital, extension of credit (except for
current trade and customer accounts receivable for inventory sold or services
rendered in the ordinary course of business) to, or guaranty of Indebtedness of,
another Person; and

(c) any Acquisition;

in all cases whether now existing or hereafter made. For purposes of
calculation, the amount of any Investment outstanding at any time shall be the
aggregate cash Investment less all cash returns, cash dividends and cash
distributions (or the fair market value of any non-cash returns, dividends and
distributions) received by such Person.

“Investment Fund” means (i) Sankaty Advisors, LLC and any affiliate of Sankaty
Advisors, LLC that Sankaty Advisors, LLC manages, makes investment decisions for
or controls and (ii) any affiliate of the Sponsors that is a bona fide
diversified debt fund or a bona fide diversified investment vehicle that is
engaged in, or advises funds and other investment vehicles that are engaged in,
the making, purchasing, holding or otherwise investing in commercial loans,
bonds and similar extensions of credit in the ordinary course.

“ISDA Master Agreement” means the form entitled “2002 ISDA Master Agreement” or
such other replacement form then currently published by the International Swap
and Derivatives Association, Inc., or any successor thereto.

“Joinder Agreement” means an agreement, in substantially the form attached
hereto as Exhibit D, pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as a Facility Guarantor.

“LCT Election” has the meaning provided in SECTION 1.09(a).

“LCT Test Date” has the meaning provided in SECTION 1.09(a).

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lender Participation Notice” has the meaning provided in SECTION 2.16(d)(iii).

 

-21-



--------------------------------------------------------------------------------

“Lenders” means the Lenders having Commitments or Term Loans from time to time
or at any time, and each assignee that becomes a party to this Agreement as set
forth in SECTION 9.04(b).

“LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

“LIBO Loan” means any Term Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.

“LIBO Rate” means, with respect to any LIBO Borrowing for any Interest Period,
the LIBO Screen Rate at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) then the LIBO Rate shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any LIBO
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period as displayed on such day and time on pages
LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion,
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, collateral
assignment, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Limited Condition Transaction” means (i) any Permitted Acquisition or other
similar Investment permitted hereunder whose consummation is not conditioned on
the availability of, or on obtaining, third party financing, (ii) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness requiring irrevocable notice in advance of such redemption,
repurchase, defeasance, satisfaction and discharge or repayment, (iii) any asset
sale or other disposition, or (iv) any declaration of a Restricted Payment in
respect of, or irrevocable advance notice of, or any irrevocable offer to,
purchase, redeem or otherwise acquire or retire for value, any Capital Stock of
Burlington Stores Inc. or any of its Subsidiaries.

“Loan Account” has the meaning provided in SECTION 2.20.

“Loan Documents” means this Agreement, the Notes, the Security Documents, the
Facility Guarantees, the Intercreditor Agreements, and any other instrument or
agreement now or hereafter executed and delivered in connection herewith, and
identified as a “Loan Document”.

“Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.

“Margin Stock” has the meaning assigned to such term in Regulation U.

“Material Adverse Effect” means any event, facts, or circumstances, which has a
material adverse effect on (i) the business, assets or financial condition of
the Loan Parties taken as a whole or (ii) the validity or enforceability of this
Agreement or the other Loan Documents, taken as a whole, or the rights or
remedies of the Secured Parties hereunder or thereunder, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties, individually or in the aggregate, having an aggregate principal
amount exceeding $75,000,000.

 

-22-



--------------------------------------------------------------------------------

“Maturity Date” means (i) for Term B-5 Loans, November 17, 2024, (ii) for
Incremental Term Loans of any Series, the date specified as the “Maturity Date”
for such Incremental Term Loans in the applicable Incremental Term Loan
Amendment and (iii) for the Extended Term Loans of any Extension Series, the
date specified as the “Maturity Date” for such Extended Term Loans in the
applicable Term Loan Extension Amendment.

“Maximum Incremental Amount” means the sum of:

(a) $500,000,000, plus

(b) the aggregate amount of voluntary prepayments of Term Loans (including
purchases of the Loans by the Parent or any Loan Party at or below par, in which
case the amount of voluntary prepayments of Loans shall be deemed not to exceed
the actual purchase price of such Loans below par), other than from proceeds of
long term Indebtedness (other than revolving Indebtedness), after giving effect
to the incurrence of any Incremental Term Loans (other than Refinancing Term
Loans) and the aggregate principal amount of Qualifying Secured Debt and
Qualifying Other Debt issued pursuant to clause (v)(ii) of the definition of
“Permitted Indebtedness” pursuant to clause (a) above on a Pro Forma Basis
(excluding the cash proceeds to the Borrower of any Incremental Term Loans,
treating all Qualifying Other Debt issued pursuant to clause (v)(ii) of the
definition of “Permitted Indebtedness” as secured (whether or not secured) and
without giving effect to any simultaneous incurrence of any Incremental Term
Loans or Qualifying Secured Debt made pursuant to clauses (a) or (c), plus

(c) the maximum aggregate principal amount that can be incurred without causing
the Consolidated Secured Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter for which financial statements have been or are then
required to have been delivered hereunder, after giving effect to the incurrence
of any Incremental Term Loans (other than Refinancing Term Loans) and the
aggregate principal amount of Qualifying Secured Debt and Qualifying Other Debt
issued pursuant to clause (v)(ii) of the definition of “Permitted Indebtedness”
on a Pro Forma Basis (excluding the cash proceeds to the Borrower of any
Incremental Term Loans, treating all Qualifying Other Debt issued pursuant to
clause (v)(ii) of the definition of “Permitted Indebtedness” as secured (whether
or not secured) and without giving effect to any simultaneous incurrence of any
Incremental Term Loans or Qualifying Secured Debt made pursuant to the foregoing
clauses (a) and (b), to exceed 3.5 to 1.0, at the Borrower’s option, either
(A) at the time of the effectiveness of such Incremental Term Loans or
Qualifying Secured Debt (as applicable) or (B) at any earlier time permitted in
accordance with SECTION 1.09 (it being understood and agreed that the Borrower
may redesignate any Indebtedness originally designated as incurred under clauses
(a) or (b) above as having been incurred under clause (c), so long as at the
time of such redesignation, the Borrower would be permitted to incur under
clause (c) the aggregate principal amount of Indebtedness being so redesignated
(for purposes of clarity, with any such redesignation having the effect of
increasing the Borrower’s ability to incur such Indebtedness as of the date of
such redesignation by the amount of such Indebtedness so redesignated)).

“Maximum Rate” has the meaning provided in SECTION 9.13.

“Minority Lenders” has the meaning provided in SECTION 9.02(c)(i).

“MNPI” means, on any date, material non-public information within the meaning of
the U.S. Federal securities laws with respect to any Loan Party or their
Restricted Subsidiaries or their respective securities or the Term Loans.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Property” means all Real Estate listed on Schedule 5.14.

“Mortgages” means the mortgages and deeds of trust and any and all other
security documents, including any amendments thereto, granting a Lien on
Mortgaged Property between the Loan Party owning, leasing or otherwise holding
the Mortgaged Property encumbered thereby and the Collateral Agent for its own
benefit and the benefit of the other Secured Parties which shall be in form
reasonably satisfactory to the Collateral Agent and the Borrower.

 

-23-



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds or amounts escrowed pursuant to clause (iv) of this
definition, but only as and when received, (ii) in the case of a casualty, cash
insurance proceeds, and (iii) in the case of a condemnation or similar event,
cash condemnation awards and similar payments, in each case net of (b) the sum
of (i) all fees and out-of-pocket fees and expenses (including appraisals and
brokerage, legal, title and recording or transfer tax expenses, underwriting
discounts and commissions) paid by any Loan Party or a Restricted Subsidiary to
third parties in connection with such event, and (ii) in the case of a sale or
other disposition of an asset (including pursuant to a casualty or
condemnation), the amount of all payments required to be made by any Loan Party
or any of their respective Restricted Subsidiaries as a result of such event to
repay (or to establish an escrow for the repayment of) any Indebtedness (other
than the Obligations and other obligations secured by Liens ranking pari passu
with the Obligations pursuant to a Pari Passu Lien Intercreditor Agreement)
secured by a Permitted Encumbrance on the assets disposed of that is senior to
the Lien of the Collateral Agent; provided that to the extent any Qualifying
Secured Debt with a Lien ranking pari passu with the Liens securing the
Obligations pursuant to the terms of a Pari Passu Lien Intercreditor Agreement
requires a prepayment from the proceeds of any disposition or casualty event,
then the amount of Net Proceeds otherwise actually required to be applied to
prepay Term Loans pursuant to SECTION 2.17(a) or (b), as applicable, shall be
the product of (x) the amount of such Net Proceeds as determined above and (y) a
fraction (A) the numerator of which is the aggregate principal amount of Term
Loans and (B) the denominator of which is the aggregate principal amount of Term
Loans and such other Qualifying Secured Debt requiring such prepayment,
(iii) capital gains or other income taxes paid or payable as a result of any
such sale or disposition (after taking into account any available tax credits or
deductions) and (iv) any funded escrow established pursuant to the documents
evidencing any such sale or disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such sale
or disposition.

“New Lending Office” has the meaning provided in SECTION 2.23(f).

“Non-Converted Term B-4 Loans” means each Term B-4 Loan (or portion thereof)
other than a Converted Term B-4 Loan.

“Note” means any promissory note of the Borrower substantially in the form of
Exhibit C, payable to the applicable Lender, evidencing the Term Loan(s) made by
such Lender to the Borrower.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means (a) (i) the principal of, and interest (including all
interest that accrues after the commencement of any case or proceeding by or
against the Borrower or any Facility Guarantor under the Bankruptcy Code or any
state or federal bankruptcy, insolvency, receivership or similar law, whether or
not allowed in such case or proceeding) on the Term Loans and Facility
Guarantees and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise, of the Loan Parties to the Secured Parties under this Agreement
and the other Loan Documents and (b) the due and punctual payment and
performance of all the covenants, agreements, obligations and liabilities of
each Loan Party under or pursuant to this Agreement and the other Loan
Documents.

 

-24-



--------------------------------------------------------------------------------

“Other Taxes” means any and all current or future stamp or documentary Taxes or
any other excise or property Taxes arising from any payment made under any Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, any Loan Document.

“Outstanding Securitization Amount” means, at any time with respect to any
Qualified Securitization Financing or Receivables Facility, the amount advanced
or received (in the case of a sale) at such time in respect of Receivables
Assets that are not yet due in accordance with their payment terms.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public websitethe Federal Reserve
Bank of New York’s Website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).

“Parent” means Burlington Coat Factory Investments Holdings, Inc.

“Pari Passu Lien Intercreditor Agreement” means an agreement substantially in
the form of Exhibit G to this Agreement entered into by the Collateral Agent,
the Administrative Agent and the agents for the holders of any Qualifying
Secured Debt that is intended to be secured by a Lien on the Collateral ranking
pari passu with the Lien of the Security Documents.

“Participant” has the meaning provided in SECTION 9.04(c)(i).

“Participant Register” has the meaning provided in SECTION 9.04(c)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means an Acquisition in which each of the following
conditions are satisfied:

(a) no Specified Default then exists or would arise from the consummation of
such Acquisition;

(b) if the Acquisition is an Acquisition of Capital Stock, the Person whose
Capital Stock is acquired shall become a Restricted Subsidiary; provided that
the aggregate amount expended by Loan Parties in connection with all Permitted
Acquisitions with respect to the assets that are not owned by a Loan Party
immediately after giving effect to the applicable Permitted Acquisition and
compliance with SECTION 5.12 shall not exceed the greater of (x) $150,000,000
and (y) 6.0% of Consolidated Total Assets, except as otherwise permitted by the
definition of “Permitted Investments”; and

(c) any material assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or stock acquisition, the Person which is the
subject of such Acquisition shall be engaged in, a business otherwise permitted
to be engaged in by the Borrower under this Agreement.

“Permitted Disposition” means any of the following:

(a) licenses of Intellectual Property of a Loan Party or any of its Restricted
Subsidiaries entered into in the ordinary course of business;

(b) licenses for the conduct of licensed departments within the Loan Parties’ or
any of their Restricted Subsidiaries’ Stores in the ordinary course of business;

(c) dispositions of Securitization Assets in connection with Qualified
Securitization Financings and Receivables Facilities permitted by clause (bb) of
the definition of “Permitted Indebtedness”;

 

-25-



--------------------------------------------------------------------------------

(d) dispositions of assets, including abandonment of or failure to maintain
Intellectual Property, that are worn, damaged, obsolete, uneconomical or, in the
judgment of a Loan Party or its Restricted Subsidiary, no longer used or useful
or necessary in, or material to, its business or that of any Restricted
Subsidiary;

(e) sales, transfers and dispositions, including by means of a “plan of
division” under the Delaware Limited Liability Company Act or any comparable
transaction under any similar law, among the Loan Parties and their Restricted
Subsidiaries;

(f) any disposition in a single transaction or series of related transactions
that does not result in more than $5,000,000 Net Proceeds;

(g) sales, discounting or forgiveness of Accounts in the ordinary course of
business or in connection with the collection or compromise thereof;

(h) leases, subleases, licenses and sublicenses of real or personal property
(other than Intellectual Property) entered into by Loan Parties and their
Restricted Subsidiaries in the ordinary course of business at arm’s length or on
market terms;

(i) sales of non-core assets acquired in connection with Permitted Acquisitions
or other Permitted Investment;

(j) sales or other dispositions of Permitted Investments described in clauses
(a) through and including (k) of the definition thereof;

(k) any disposition of Real Estate to a Governmental Authority as a result of a
condemnation of such Real Estate;

(l) the making of Permitted Investments and payments permitted under SECTION
6.06;

(m) sales, transfers and dispositions as set forth on Schedule 6.05;

(n) leasing of Real Estate no longer used or useful in the business of the Loan
Parties and their Restricted Subsidiaries to the extent not otherwise prohibited
hereunder;

(o) forgiveness of Permitted Investments;

(p) exchanges or swaps, including, but not limited to, transactions covered by
Section 1031 of the Code, of Leases and other Real Estate of the Loan Parties
and their Restricted Subsidiaries so long as such exchange or swap is made for
fair market value and on an arm’s-length basis,

(q) other dispositions of assets as long as (A) no Specified Default then exists
or would arise therefrom and (B) in the case of any assets with a fair market
value in excess of $20,000,000, such sale or transfer is made for fair market
value and the consideration received for such sale or transfer is at least
(i) 75% cash, (ii) Cash Equivalents, (iii) the assumption by the transferee of
Indebtedness or other liabilities contingent or otherwise of the Borrower or any
of its Restricted Subsidiaries (other than liabilities that are expressly
subordinated to the Obligations) and the valid release of the Borrower or such
Restricted Subsidiary, by all applicable creditors in writing, from all
liability on such Indebtedness or other liability in connection with such
disposition, (iv) securities, notes or other obligations received by the
Borrower or any of its Restricted Subsidiaries from the transferee that are
converted by the Borrower or any of its Restricted Subsidiaries into cash or
Cash Equivalents within 180 days following the closing of such Disposition,
(v) Indebtedness of any Restricted Subsidiary that is no longer a Restricted
Subsidiary as a result of such Disposition, to the extent that the Borrower and
each other Restricted Subsidiary are released from any Guarantee of payment of
such Indebtedness in connection with such disposition, (vi) in connection with
an asset swap, any assets used or useful in a Loan Parties’ or Restricted
Subsidiaries business, all of which

 

-26-



--------------------------------------------------------------------------------

shall be deemed “cash”, or (vii) Designated Non-Cash Consideration to the extent
that all Designated Non-Cash Consideration at such time does not exceed the
greater of (x) $35,000,000 and (y) 1.5% of Consolidated Total Assets as of the
Applicable Date of Determination (with the fair market value of each item of
Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value); provided that all Net
Proceeds, if any, received in connection with any such sales are applied to the
Term Loans if then required in accordance with SECTION 2.17(a).

(r) any issuance, sale (including by means of a “plan of division” under the
Delaware Limited Liability Company Act or any comparable transaction under any
similar law) or pledge of Capital Stock in, or Indebtedness, or other securities
of, an Unrestricted Subsidiary;

(s) condemnation or any similar action on assets or casualty or insured damage
to assets;

(t) the Company and any Restricted Subsidiary may surrender or waive contractual
rights and settle or waive contractual or litigation claims;

(u) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property that is
promptly purchased or (ii) the proceeds of such disposition are promptly applied
to the purchase price of such replacement property (which replacement property
is actually promptly purchased);

(v) the disposition of assets that do not constitute Collateral in an amount not
to exceed $100,000,000 from and after August 13, 2014; and

(w) the incurrence of Permitted Liens, sales, transfers and other dispositions
constituting any permitted Restricted Payment.

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not required to be paid pursuant to
SECTION 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by Applicable Law, (i) arising in the
ordinary course of business and securing obligations that are not overdue by
more than thirty (30) days, (ii) (A) that are being contested in good faith by
appropriate proceedings, (B) the applicable Loan Party or Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;

(c) Liens provided in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

(d) Liens to secure or relating to the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance bonds (and Liens
arising in accordance with Applicable Law in connection therewith), and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under SECTION 7.01(k);

(f) easements, covenants, conditions, restrictions, building code laws, zoning
restrictions, other land use laws, rights-of-way, development, site plan or
similar agreements and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property when used in a

 

-27-



--------------------------------------------------------------------------------

manner consistent with current usage or materially interfere with the ordinary
conduct of business of a Loan Party as currently conducted and such other minor
title defects, or survey matters that are disclosed by current surveys, but
that, in each case, do not interfere with the current use of the property in any
material respect;

(g) any Lien on any property or asset set forth on Schedule 6.02;

(h) Liens on fixed or capital assets acquired by any Loan Party or any of its
Restricted Subsidiaries to secure Indebtedness permitted under clause (e) of the
definition of Permitted Indebtedness so long as (i) such Liens and the
Indebtedness secured thereby are incurred prior to or within two hundred seventy
(270) days after such acquisition or the completion of the construction or
improvement thereof (other than refinancings thereof permitted hereunder) and
(ii) such Liens shall not extend to any other property or assets of the Loan
Parties or any of their Restricted Subsidiaries (other than any replacements of
such property or assets and additions and accessions thereto and the proceeds
and the products thereof and customary security deposits in respect thereof and
in the case of multiple financings of equipment provided by any lender, other
equipment financed by such lender);

(i) Liens in favor of the Collateral Agent, for its own benefit and the benefit
of the other Secured Parties;

(j) landlords’ and lessors’ Liens in respect of rent not in default for more
than sixty (60) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
other Permitted Investments, provided that such Liens (a) attach only to such
Investments or other Investments held by such broker or dealer and (b) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such Investments and not any obligation in
connection with margin financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) Liens on Real Estate; provided that such Liens shall only secure obligations
with respect to a Permitted Real Estate Financing;

(n) Liens (i) attaching solely to cash advances and earnest money deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition, Permitted Investment or Investment that will be
consummated in connection with refinancing the Terms Loans or (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted hereunder (or
to be reasonably expected to be permitted hereunder);

(o) Liens arising from precautionary UCC filings regarding “true” operating
leases or the consignment of goods to a Loan Party;

(p) any Lien existing on any property or asset prior to the acquisition thereof
by a Loan Party or any Restricted Subsidiary or existing on any property or
asset of any Person that became or becomes a Restricted Subsidiary (including as
a result of any Unrestricted Subsidiary being redesignated as a Restricted
Subsidiary) after the Closing Date prior to the time such Person became or
becomes a Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of such acquisition or such Person becoming a Restricted
Subsidiary as the case may be, (ii) such Lien shall not apply to any other
property or asset of a Loan Party or any Restricted Subsidiary (other than any
replacements of such property or assets and additions and accessions thereto,
after-acquired property subjected to a Lien securing Indebtedness and

 

-28-



--------------------------------------------------------------------------------

other obligations incurred prior to such time, a pledge of after-acquired
property, and the proceeds and the products thereof and customary security
deposits in respect thereof and in the case of multiple financings of equipment
provided by any lender, other equipment financed by such lender) and (iii) such
Lien shall secure only those obligations and unused commitments (and to the
extent such obligations and commitments constitute Indebtedness, such
Indebtedness is permitted hereunder) that it secures on the date of such
acquisition or the date such Person becomes a Restricted Subsidiary, as the case
may be, and extensions, renewals and replacements thereof so long as the
principal amount of such extensions, renewals and replacements does not exceed
the principal amount of the obligations being extended, renewed or replaced
(plus any accrued but unpaid interest (including any portion thereof which is
payable in kind in accordance with the terms of such extended, renewed or
replaced Indebtedness) and premium payable by the terms of such obligations
thereon and fees and expenses associated therewith);

(q) Liens in favor of customs and revenues authorities imposed by Applicable Law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations (i) that are not overdue by more than thirty
(30) days, (ii) (A) that are being contested in good faith by appropriate
proceedings, (B) the applicable Loan Party or Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (C) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation, or (iii) the
existence of which would not reasonably be expected to result in a Material
Adverse Effect;

(r) Liens granted by the Loan Parties or any of their Restricted Subsidiaries to
the secured parties under the ABL Facility and any refinancings thereof
permitted hereunder so long as such Liens are subject to the terms of the ABL
Intercreditor Agreement;

(s) any interest or title of a licensor, sublicensor, lessor or sublessor under
any license or operating or true lease agreement;

(t) leases or subleases granted to third Persons in the ordinary course of
business;

(u) licenses or sublicenses of Intellectual Property granted in the ordinary
course of business;

(v) the replacement, refinancing, extension or renewal of any Permitted
Encumbrance; provided that such Lien shall at no time be extended to cover any
assets or property other than such assets or property subject thereto on the
Closing Date or the date such Lien was incurred, as applicable (other than any
replacements of such property or assets and additions and accessions thereto and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender or Liens otherwise permitted
hereunder);

(w) Liens on insurance policies and insurance proceeds incurred in the ordinary
course of business in connection with the financing of insurance premiums;

(x) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business;

(y) Liens arising by operation of law under Article 4 of the UCC in connection
with collection of items provided for therein;

(z) Liens arising by operation of law under Article 2 of the UCC in favor of a
reclaiming seller of goods or buyer of goods;

(aa) Liens on deposit accounts or securities accounts in connection with
overdraft protection netting services, other cash management services, automatic
clearinghouse arrangements, overdraft protections and similar arrangements or
otherwise in connection with securities accounts and deposit accounts, in each
case, in the ordinary course of business;

 

-29-



--------------------------------------------------------------------------------

(bb) security given to a public or private utility or any Governmental Authority
as required in the ordinary course of business;

(cc) Liens in the nature of the right of setoff in favor of counterparties to
contractual agreements with the Loan Parties or any of their Restricted
Subsidiaries in the ordinary course of business;

(dd) other Liens securing obligations in an amount not to exceed the greater of
(x) $75,000,000 and (y) 3.0% of Consolidated Total Assets (measured at the time
such Liens are created) in the aggregate at any time outstanding;

(ee) Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods;

(ff) purchase options, call and similar rights of, and restrictions for the
benefit of, a third party with respect to Capital Stock held by the Borrower or
any Restricted Subsidiary in joint ventures;

(gg) Liens disclosed as exceptions to coverage in the final title policies and
endorsements issued to the Collateral Agent with respect to any Mortgaged
Properties;

(hh) Liens on assets of any Restricted Subsidiary that is not a Loan Party to
the extent such Liens secure Indebtedness of such Restricted Subsidiary
permitted by SECTION 6.01;

(ii) Liens securing Indebtedness permitted under clause (v)(iii) of “Permitted
Indebtedness” provided that the pro forma Consolidated Secured Leverage Ratio as
of the last day of the most recently ended Fiscal Quarter for which financial
statements have been or are then required to have been delivered hereunder is
equal to or less than 3.5 to 1.0 and, to the extent such Indebtedness is secured
by Liens on Collateral, such Indebtedness is subject to either (i) the terms of
the Pari Passu Lien Intercreditor Agreement as “Additional First Lien
Obligations” or (ii) the terms of the Second Lien Intercreditor Agreement as
obligations secured by Liens ranking junior to the Liens securing the
Obligations;

(jj) Liens securing any Hedge Agreement so long as the fair market value of the
collateral securing such Hedge Agreement does not exceed $25,000,000 at any
time;

(kk) Liens on Collateral securing Qualifying Secured Debt issued pursuant to
clause (v)(i) or (v)(ii) of the definition of “Permitted Indebtedness”; and

(ll) Liens on (i) Securitization Assets arising in connection with a Qualified
Securitization Financing or (ii) the Receivables Assets arising in connection
with a Receivables Facility, in each case securing Indebtedness permitted under
clause (bb) of “Permitted Indebtedness.”

“Permitted Indebtedness” means each of the following:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness set forth on Schedule 6.01;

(c) Indebtedness of (i) any Loan Party to any other Loan Party, (ii) any Loan
Party to any Restricted Subsidiary that is not a Subsidiary Guarantor and
(iii) any Restricted Subsidiary that is not a Subsidiary Guarantor to any
Restricted Subsidiary that is not a Subsidiary Guarantor;

(d) Guarantees by any Loan Party or any of its Restricted Subsidiaries of
Indebtedness or other obligations arising in the ordinary course of business of
any other Loan Party or any of its Restricted Subsidiaries;

 

-30-



--------------------------------------------------------------------------------

(e) Indebtedness of any Loan Party or any of its Restricted Subsidiaries to
finance the improvement, acquisition, development, construction, restoration,
replacement, rebuilding, maintenance, upgrade or improvement of any fixed or
capital assets (including Real Estate), including Capital Lease Obligations
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions permitted under clause (k) of this definition), and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, provided
that the aggregate principal amount of Indebtedness permitted by this clause
(e) outstanding at any time, when aggregated with the amount of Permitted
Refinancings in respect thereof pursuant to clause (bb) below, shall not exceed
the greater of (x) $75,000,000 and (y) 3.0% of Consolidated Total Assets
(measured at the time of incurrence);

(f) Indebtedness under Hedge Agreements, other than for speculative purposes,
entered into in the ordinary course of business;

(g) contingent liabilities under surety bonds, customs and appeal bonds,
governmental contracts and leases or similar instruments incurred in the
ordinary course of business;

(h) [Reserved];

(i) Indebtedness under the ABL Facility; provided that in no event shall the
aggregate principal amount of loans and the face amount of letters of credit and
bank guaranties issued under the ABL Facility exceed the greater of
(x) $900,000,000 and (y) the Borrowing Base as of the time such Indebtedness is
incurred;

(j) Indebtedness with respect to the deferred purchase price for any Permitted
Acquisition or Permitted Investment, provided that such Indebtedness does not
require the payment in cash of principal (other than in respect of working
capital adjustments and Indebtedness described in clause (p)) prior to the
Maturity Date, has a maturity which extends beyond the Maturity Date, and is
subordinated to the Obligations on terms customary for senior subordinated high
yield debt securities (as determined in good faith by the Borrower);

(k) Indebtedness incurred in connection with sale-leaseback transactions
permitted hereunder;

(l) Subordinated Indebtedness in an amount, when aggregated with the amount of
Permitted Refinancing in respect thereof pursuant to clause (bb), not to exceed
$200,000,000 in the aggregate; and provided that, in each case, such
Subordinated Indebtedness (i) shall not have a maturity date or be subject to
amortization, mandatory repurchase or redemption (except pursuant to customary
asset sale, and similar event, and similar events and change of control
provisions and AHYDO payments) prior to the date that is three months after the
Maturity Date of each then outstanding Class of Term Loans, and (ii) shall not
be exchangeable or convertible into any other Indebtedness (other than any
Indebtedness that is otherwise permitted to be incurred under this Agreement at
the time of such exchange or conversion);

(m) Indebtedness incurred in the ordinary course of business in connection with
the financing of insurance premiums;

(n) Indebtedness of any Loan Party or any of its Restricted Subsidiaries
incurred or assumed in connection with a Permitted Acquisition or other
Acquisition permitted hereunder; provided; that on a Pro Forma Basis the
Consolidated Interest Coverage Ratio for the most recent four Fiscal Quarter
period for which financial statements have been or are required to be delivered
hereunder would either be (x) at least 2.0 to 1.0 or (y) not less than the
Consolidated Interest Coverage Ratio for such period immediately prior to such
acquisition;

 

-31-



--------------------------------------------------------------------------------

(o) Indebtedness relating of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees, workers’ compensation claims,
letters of credit, bank guarantees and banker’s acceptances, warehouse receipts
or similar instruments and similar obligations (other than in respect of other
Indebtedness for borrowed money) including, without limitation, those incurred
to secure health, safety and environmental obligations, in each case provided in
the ordinary course of business or consistent with past practice;

(p) Indebtedness constituting the obligation to make purchase price adjustments
for working capital, indemnities and similar obligations (including earnouts) in
connection with Permitted Acquisition, Permitted Investments and Permitted
Dispositions;

(q) Guarantees and letters of credit and surety bonds (other than Guarantees of,
or letters of credit and surety bonds related to, Indebtedness) issued in
connection with Permitted Acquisitions, Permitted Investments and Permitted
Dispositions;

(r) without duplication of any other Indebtedness, non-cash accruals of
interest, accretion or amortization of original issue discount and
payment-in-kind interest with respect to Indebtedness permitted hereunder;

(s) Indebtedness due to any landlord in connection with the financing by such
landlord of leasehold improvements;

(t) without duplication of, or accumulation with, other categories of
Indebtedness permitted hereunder, other Indebtedness of any Loan Party or
Restricted Subsidiary in an aggregate principal amount not to exceed the greater
of $150,000,000 and 6.0% of Consolidated Total Assets at any time outstanding;

(u) Indebtedness under Permitted Real Estate Financings;

(v) Qualifying Other Debt or Qualifying Secured Debt (i) that is either
(x) issued solely for cash consideration, the net proceeds of which are applied
solely to the prepayment (in whole or in part) of Term Loans in accordance with
SECTION 2.17 or (y) issued in exchange for Term Loans pursuant to SECTION 2.25,
or (ii) in the case of Qualifying Secured Debt and, at the option of the
Borrower, Qualifying Other Debt, so long as (x) no Specified Default has
occurred and is continuing or would result therefrom and (y) the aggregate
principal amount of such Qualifying Secured Debt and Qualifying Other Debt, when
aggregated with the aggregate principal amount of all Incremental Term Loans,
would not exceed the Maximum Incremental Amount or (iii) in the case of
Qualifying Other Debt, so long as on a Pro Forma Basis (x) no Event of Default
has occurred or is continuing or would result therefrom and (y) the Consolidated
Interest Coverage Ratio as of the last day of the most recently ended Fiscal
Quarter for which financial statements have been or are then required to have
been delivered hereunder is at least 2.0 to 1.0 for the most recent four Fiscal
Quarter period;

(w) Indebtedness of any Restricted Subsidiary that is not a Loan Party; provided
that the aggregate amount of Indebtedness outstanding at any time pursuant to
this clause (w) shall not exceed the greater of $25,000,000 and 1.0% of
Consolidated Total Assets;

(x) Indebtedness with respect of treasury, depositary, cash management and
netting services, automatic clearinghouse arrangements, overdraft protections
and similar arrangements or otherwise in connection with securities accounts and
deposit accounts, in each case, in the ordinary course of business;

(y) Indebtedness consisting of take or pay obligations contained in supply
arrangements, in each case, in the ordinary course of business or consistent
with past practice;

(z) Indebtedness incurred in connection with the repurchase of Capital Stock
pursuant to SECTION 6.06; provided that the original principal amount of any
such Indebtedness incurred pursuant this clause (z) shall not exceed the amount
of such Capital Stock so repurchased with such Indebtedness (or with the
proceeds thereof);

 

-32-



--------------------------------------------------------------------------------

(aa) Indebtedness in an amount equal to 100% of the aggregate Net Proceeds
received by Parent after August 13, 2014 from the issue or sale of Capital Stock
(other than Disqualified Capital Stock) plus cash contributed to Parent and to
the extent such Net Proceeds or cash have been contributed as common equity to
the Borrower and have not been applied pursuant to SECTION 6.06(a)(xiv), clause
(gg) of the definition of “Permitted Investment” or utilized to increase the
Available Amount;

(vv) Indebtedness of (i) any Securitization Subsidiary arising under any
Securitization Facility or (ii) the Borrower or any Restricted Subsidiary
arising under any Receivables Facility; provided that the Outstanding
Securitization Amount permitted by this clause (bb) shall not exceed
$150,000,000 at any time outstanding;

(cc) Indebtedness of any Loan Party or of any Restricted Subsidiary that is not
a Loan Party to the Specified Captive Insurance Company, in an aggregate
principal amount outstanding at any time not to exceed the aggregate amount of
Restricted Payments made pursuant to Section 6.06(a)(xxi); and

(dd) extensions, renewals, refinancings, and replacements of any such
Indebtedness described in clauses (b), (e), (f), (j), (k), (m), (n), (r), (s),
(u), (v), (z) and (aa) above and this clause (dd); provided that such
Indebtedness constitutes a Permitted Refinancing.

“Permitted Investments” means each of the following:

(a) Direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or any state or state agency thereof, in
each case maturing within one (1) year from the date of acquisition thereof;

(b) Investments in commercial paper maturing within one (1) year from the date
of acquisition thereof and having, at the date of acquisition, the highest or
next highest credit rating obtainable from S&P or from, Moody’s or Fitch;

(c) Investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one (1) year from the date of acquisition thereof which
are issued or guaranteed by, or placed with, and demand deposit and money market
deposit accounts issued or offered by, any Lender or any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $100,000,000;

(d) Master demand notes and fully collateralized repurchase agreements with a
term of not more than thirty (30) days for securities described in clause
(a) above (without regard to the limitation on maturity contained in such
clause) and entered into with a financial institution satisfying the criteria
described in clause (c) above or with any primary dealer;

(e) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States of America, any province of Canada, any member of
the European Union, any other foreign government or any political subdivision or
taxing authority thereof, in each case, having one of the two highest rating
categories obtainable from either Moody’s or, S&P or Fitch (or, if at the time,
neitherno such nationally recognized statistical rating organization is issuing
comparable ratings, then a comparable rating of another Nationally Recognized
Statistical Rating Organizationnationally recognized statistical rating
organization) with maturities of not more than two years from the date of
acquisition;

(f) Indebtedness or preferred stock issued by Persons with a rating of “BBB-” or
higher from S&P or, “Baa3” or higher from Moody’s or “BBB-” or higher from Fitch
(or, if at the time, neitherno such nationally recognized statistical rating
organization is issuing comparable ratings, then a comparable rating of another
Nationally Recognized Statistical Rating Organizationnationally recognized
statistical rating organization) with maturities of 12 months or less from the
date of acquisition;

 

-33-



--------------------------------------------------------------------------------

(g) bills of exchange issued in the United States, Canada, or a member state of
the European Union for rediscount at the relevant central bank and accepted by a
bank (or any dematerialized equivalent);

(h) instruments and investments of the type and maturity described in clause
(a) through (g) denominated in any foreign currency or of foreign obligors,
which investments or obligors are, in the reasonable judgment of the Borrower,
comparable in investment quality to those referred to above;

(i) solely with respect to any Restricted Subsidiary that is a Foreign
Subsidiary, investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (h) customarily utilized in
countries in which such Foreign Subsidiary operates for short term cash
management purposes.

(j) (i) dollars, Euro, or any national currency of any member state of the
European Union; or (ii) any other foreign currency held by a Loan Party or any
of its Restricted Subsidiaries in the ordinary course of business
(notwithstanding the foregoing, cash equivalents shall include amounts
denominated in currencies other than set forth in this clause; provided that
such amounts are converted into currencies listed in this clause within ten
Business Days following the receipt of such amounts).

(k) shares of any money market or mutual fund that has substantially all of its
assets invested in the types of investments referred to in clauses (a) through
(i), above;

(l) Investments existing on the Closing Date and set forth on Schedule 6.04;

(m) capital contributions, loans or other Investments made by (i) (x) any Loan
Party to any other Loan Party and (y) any Restricted Subsidiary that is not a
Subsidiary Guarantor to any other Restricted Subsidiary that is not a Subsidiary
Guarantor or (ii) so long as no Specified Default then exists or would arise
therefrom, any Loan Party to any Restricted Subsidiary or Affiliate of any Loan
Party in an aggregate amount not to exceed the greater of $125,000,000 and 5.0%
of Consolidated Total Assets at any time outstanding; provided that the
aggregate amount of all Investments of the type described in this clause (m)(ii)
and clause (x) of this definition may not exceed the greater of $125,000,000 and
5.0% of Consolidated Total Assets in the aggregate outstanding at any time;

(n) Guarantees constituting Permitted Indebtedness;

(o) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business or upon the foreclosure with
respect to any secured Investment or other transfer of title with respect to any
secured Investment;

(p) loans or advances to employees for the purpose of travel, entertainment or
relocation in the ordinary course of business, provided that all such loans and
advances to employees shall not exceed $5,000,000 in the aggregate at any time
outstanding, and determined without regard to any write-downs or write-offs
thereof;

(q) Investments received from purchasers of assets pursuant to dispositions
permitted pursuant to SECTION 6.05, including, for the avoidance of doubt, in
connection with a “plan of division” under the Delaware Limited Liability
Company Act or any comparable transaction under any similar law;

(r) Permitted Acquisitions and existing Investments of the Persons acquired in
connection with Permitted Acquisitions or other Acquisition permitted hereunder
so long as such Investment was not made in contemplation of such Permitted
Acquisition;

(s) Hedge Agreements entered into in the ordinary course of business for
non-speculative purposes;

 

-34-



--------------------------------------------------------------------------------

(t) to the extent permitted by Applicable Law, notes from officers and employees
in exchange for equity interests of BCF Holdings (or any direct or indirect
parent) purchased by such officers or employees pursuant to a stock ownership or
purchase plan or compensation plan;

(u) earnest money required in connection with Permitted Acquisitions and other
Permitted Investments;

(v) Investments in deposit accounts opened in the ordinary course of business;

(w) Capital Expenditures;

(x) Guarantee of Indebtedness under clause (m)(ii) above of Restricted
Subsidiaries that are not Loan Parties not in excess of the greater of
$125,000,000 and 5.0% of Consolidated Total Assets in the aggregate at any time
outstanding; ; provided that the aggregate amount of all Investments of the type
described in this clause (x) and clause (m) (ii) of this definition may not
exceed the greater of $125,000,000 and 5.0% of Consolidated Total Assets in the
aggregate outstanding at any time;

(y) other Investments in an amount not to exceed the greater of (x) $100,000,000
and (y) 4.0% of Consolidated Total Assets (measured as of the time any such
Investment is made) in the aggregate outstanding at any time;

(z) Investments out of the portion of the Available Amount that any Loan Party
or any Restricted Subsidiary elects to apply pursuant to this clause (z);

(aa) so long as (x) no Event of Default has occurred and is continuing or would
result therefrom and (y) on a Pro Forma Basis, the Consolidated Leverage Ratio
as of the last day of the most recently ended Fiscal Quarter for which financial
statements have been or are then required to have been delivered hereunder would
be less than or equal to 3.5 to 1.0, any Loan Party or any Restricted Subsidiary
may make any Investment;

(bb) Investments made by a Loan Party or any Restricted Subsidiary in any joint
venture or any Unrestricted Subsidiary in an aggregate amount of such
Investments made after the Closing Date pursuant to this clause (bb) by (x) Loan
Parties and Restricted Subsidiaries in joint ventures and (y) the Loan Parties
and their Restricted Subsidiaries in Unrestricted Subsidiaries shall not exceed
the greater of (A) $25,000,000 and (B) 1.0% of Consolidated Total Assets at any
time;

(cc) Investments resulting from Permitted Liens;

(dd) Investments solely to the extent such Investments reflect an increase in
the value of Investments otherwise permitted under SECTION 6.04;

(ee) Investments consisting of or resulting from Indebtedness, Liens, Restricted
Payments, fundamental changes and Permitted Dispositions;

(ff) Term Loans repurchased by the Borrower or a Restricted Subsidiary pursuant
to and in accordance with SECTION 2.16(d);

(gg) Investments to the extent that payment for such Investments is made solely
with Capital Stock (other than any Disqualified Capital Stock) of the Borrower
(or any direct or indirect parent) or proceeds of an equity contribution
initially made to BCF Holdings in each case to the extent contributed to the
Qualified Capital Stock of the Borrower and have not been applied pursuant to
SECTION 6.06(a)(xiv), clause (aa) of the definition of “Permitted Indebtedness”
or utilized to also increase the Available Amount;

(hh) loans and advances to BCF Holdings (or any direct or indirect parent
entity) in lieu of, and not in excess of the amount of (after giving effect to
any other such loans or advances or Restricted Payments in respect thereof),
Restricted Payments to the extent permitted to be made in accordance with
SECTION 6.06;

 

-35-



--------------------------------------------------------------------------------

(ii) Investments consisting of purchases and acquisitions of inventory,
supplies, material, equipment, or other similar assets in the ordinary course of
business;

(jj) cash or property distributed from any Restricted Subsidiary that is not a
Loan Party (i) may be contributed to other Restricted Subsidiaries that are not
Loan Parties, and (ii) without duplication of amounts that increase the amount
available under to any other clause above, may pass through the Borrower and/or
any intermediate Restricted Subsidiaries, so long as all part of a series of
related transactions and such transaction steps are not unreasonably delayed and
are otherwise permitted hereunder; and

(kk) (i) Investments in any Receivables Facility or any Securitization
Subsidiary in order to effectuate a Qualified Securitization Financing,
including the ownership of Equity Interests in such Securitization Subsidiary
and (ii) distributions or payments of Securitization Fees and purchases of
Securitization Assets or Receivables Assets pursuant to a Securitization
Repurchase Obligation in connection with a Qualified Securitization Financing or
a Receivables Facility;

provided, however, that for purposes of calculation, the amount of any
Investment outstanding at any time shall be the aggregate cash Investment less
all cash returns, cash dividends and cash distributions (or the fair market
value of any non-cash returns, dividends and distributions) received by such
Person and less all liabilities expressly assumed by another Person in
connection with the sale of such Investment.

“Permitted Real Estate Financing” means any financing by one or more Loan
Parties or Restricted Subsidiaries that is secured solely by Real Estate of such
Loan Parties or such Restricted Subsidiaries, as the case may be; provided that
(a) the Indebtedness incurred in connection with such financing shall not be
directly or indirectly Guaranteed by, or directly or indirectly collateralized
or secured by, or otherwise have any recourse to, such Loan Party or any such
Restricted Subsidiary or any of the assets of such Loan Party or such Restricted
Subsidiary, other than (i) the Real Estate that is the subject of such financing
and/or (ii) except for the security described in clause (i), unsecured
Guarantees by such Loan Parties and such Restricted Subsidiaries, and by their
direct or indirect parent companies, (b) none of the Loan Parties or any of
their Restricted Subsidiaries shall provide any other direct or indirect credit
support of any kind in respect of such Indebtedness (other than the security
interest on the Real Estate that is the subject of such financing and the
guarantees as described in clause (a) above, and as provided in clause
(c) below), (c) such Loan Parties and Restricted Subsidiaries may be subject to
customary representations, warranties, covenants and indemnities in connection
with such facilities, (d) such Loan Parties and Restricted Subsidiaries, as the
case may be, shall have received proceeds with respect to such financing in an
amount equal to not less than 75% of the fair market value of the Real Estate
that is the subject of such financing, (e) the Indebtedness incurred in
connection with such financing shall have a final maturity that is no sooner
than the date that is three months following the Maturity Date and a weighted
average life to maturity that is no shorter than the Term Loans and (f) all Net
Proceeds received in connection therewith are applied to repay Term Loans.

“Permitted Refinancing” means any Indebtedness that replaces, renews, extends or
refinances any other Permitted Indebtedness, as long as, after giving effect
thereto (i) the principal amount of the Indebtedness outstanding at such time is
not increased (except by the amount of any accrued interest, closing costs,
expenses, fees, and premium paid in connection with such extension, renewal or
replacement plus an amount equal to any unused commitment thereunder), (ii) the
result of such refinancing of or replacement shall not be an earlier maturity
date or decreased weighted average life, (iii) the obligor or obligors under any
such refinancing Indebtedness and the collateral, if applicable, granted
pursuant to any such refinancing Indebtedness are the same as or less than the
obligor(s) and collateral under the Indebtedness being extended, renewed or
replaced, (iv) the subordination, to the extent applicable, of the refinancing
Indebtedness are not materially less favorable to the Lenders than those
subordination terms of the Indebtedness being refinanced (as determined by the
Borrower in good faith) and (v) the refinancing Indebtedness is not exchangeable
or convertible into any other Indebtedness which does not comply with clauses
(i) through (iv) above.

 

-36-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“ Pledge Agreement” means the Pledge Agreement dated as of the Closing Date
among the Loan Parties party thereto and the Collateral Agent for its own
benefit and the benefit of the other Secured Parties.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
Investment the period beginning on the date such Permitted Acquisition is
consummated and ending 18 months following the date on which such Permitted
Acquisition or Investment is consummated.

“Prepayment Event” means the occurrence of any of the events described in
SECTIONS 2.17(a) through (c).

“Prime Rate” means, as to any Borrowing, for any day, a rate per annum equal to
the greatest of (a) the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its “prime rate” in effect on such day at
its office located at 270 Park Avenue, New York, New York; each change in the
“prime rate” shall be effective from and including the date such change is
publicly announced as being effective, (b) the NYFRB Rate in effect on such day
plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1%, provided that for the purpose of this definition, the
Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the
LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day. Any
change in the Prime Rate due to a change in the rate referred to in clause
(a) above, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the rate referred to in clause
(a) above, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Prime
Rate is being used as an alternate rate of interest pursuant to Section 2.10
hereof (for the avoidance of doubt, only until any amendment has become
effective pursuant to SECTION 2.10(b)), then the Prime Rate shall be the greater
of clause (a) and (b) above and shall be determined without reference to clause
(c) above. For the avoidance of doubt, if the Prime Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Prime Rate Loan” means any Term Loan bearing interest at a rate determined by
reference to the Prime Rate in accordance with the provisions of Article II.

“Pro Forma Adjustments” means, for any applicable period that includes all or
any part of a Fiscal Quarter included in any Post-Acquisition Period, with
respect to the Acquired EBITDA of the applicable Acquired Entity or the
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA
of the Borrower and its Restricted Subsidiaries, as the case may be, projected
by the Borrower in good faith as a result of (a) actions taken (or commenced)
during such Post-Acquisition Period for the purposes of realizing reasonably
identifiable cost savings, operating expense reductions, other operating
improvements and initiatives and synergies projected by the Borrower in good
faith or (b) any additional costs incurred during such Post-Acquisition Period,
in each case in connection with the combination of the operations of such
Acquired Entity with the operations of the Borrower and its Restricted
Subsidiaries; provided that (i) so long as such actions are taken (or commenced)
during such Post-Acquisition Period or such costs are incurred (or commenced)
during such Post-Acquisition Period, as applicable, the cost savings, operating
expense reduction, other operating improvements and initiatives and synergies
related to such actions or such additional costs, as applicable, it may be
assumed, for purposes of projecting such pro forma increase or decrease in such
Acquired EBITDA or such Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries, as the case may be, that such costs savings, operating expense
reductions, other operating improvements and initiatives and synergies will be
realizable during the entirety of such period, or such additional costs, as
applicable, will be

 

-37-



--------------------------------------------------------------------------------

incurred during the entirety of such period and (ii) any such pro forma increase
or decrease to such Acquired EBITDA or such Consolidated EBITDA of the Borrower
and its Restricted Subsidiaries, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries, as the case may be, for such period; and provided further that any
such increase, decrease and other adjustments of such Acquired EBITDA or such
Consolidated EBITDA of the Borrower and its Restricted Subsidiaries, as the case
may be, either (x) would be permitted to be included in pro forma financial
statements prepared in accordance with Regulation S-X under the Securities Act
of 1933, as amended, or (y) shall have been certified by the chief financial
officer of the Borrower as having been calculated in good faith and in
compliance with the requirements of this definition; provided that any such
adjustment pursuant to this clause (y) does not exceed 20% of the most recently
calculated Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
(prior to giving effect to the adjustments pursuant to this subclause (y)).

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant hereunder, that (A) to the extent applicable, the Pro Forma
Adjustments shall have been made and (B) all Specified Transactions and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such test or
covenant: (a) income statement items (whether positive or negative) attributable
to the property or Person subject to such Specified Transaction, (i) in the case
of a disposition of all or substantially all equity interests in any Subsidiary
of the Borrower or any division, product line, or facility used for operations
of the Borrower or any of its Subsidiaries, shall be excluded, and (ii) in the
case of a Permitted Acquisition or Investment described in the definition of
“Specified Transaction,” shall be included, (b) any retirement of Indebtedness,
and (c) any Indebtedness incurred or assumed by the Borrower or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustments pursuant to (a) above, the foregoing pro forma
adjustments may be applied to any such test or covenant solely to the extent
that such adjustments are consistent with the definition of Consolidated EBITDA
and give effect to events (including operating expense reductions and operating
initiatives) that are consistent with the definition of Pro Forma Adjustment.

“Proposed Discounted Prepayment Amount” has the meaning provided in SECTION
2.16(d)(ii).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” means a Lender that elects not to receive MNPI whose
representatives may trade in securities of the Borrower or its controlling
person or any of its Subsidiaries while in possession of the financial
statements provided by the Borrower under the terms of this Agreement that do
not constitute MNPI.

“Outstanding Securitization Amount” means, at any time with respect to any
Qualified Securitization Financing or Receivables Facility, the amount advanced
or received (in the case of a sale) at such time in respect of Receivables
Assets that are not yet due in accordance with their payment terms.

“Qualified Securitization Financing” means any Securitization Facility of a
Securitization Subsidiary that meets the following conditions: (i) the Borrower
shall have determined in good faith that such Securitization Facility (including
financing terms, covenants, termination events and other provisions) is in the
aggregate economically fair and reasonable to the Borrower and its Restricted
Subsidiaries; (ii) all sales of Securitization Assets and related assets by the
Borrower or any Restricted Subsidiary to the Securitization Subsidiary or any
other Person are made at fair market value (as determined in good faith by the
Borrower); (iii) the financing terms, covenants, termination events and other
provisions thereof shall be on market terms (as determined in good faith by the
Borrower) and may include Standard Securitization Undertakings; and (iv) the
obligations under such Securitization Facility are non-recourse (except for
customary representations, warranties, covenants and indemnities made in
connection with such facilities) to the Borrower or any of its Restricted
Subsidiaries (other than a Securitization Subsidiary).

“Qualifying Lender” has the meaning provided in SECTION 2.16(d)(iv).

 

-38-



--------------------------------------------------------------------------------

“Qualifying Loans” has the meaning provided in SECTION 2.16(d)(iv).

“Qualifying Other Debt” means any Indebtedness, no part of the principal of
which is required to be paid (whether by way of mandatory sinking fund,
mandatory redemption, mandatory prepayment or otherwise) prior to the date that
is six months after the Maturity Date of each Class of Term Loans outstanding on
the date on which such Indebtedness is incurred other than (i) any required
(x) offer to purchase or (y) prepayment obligation in respect of such
Indebtedness as a result of a change of control, similar event or asset sale or
AHYDO payment or (ii) amortization no greater than 1% per annum.

“Qualifying Secured Debt” means any secured Indebtedness of any Loan Party, no
part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption, mandatory prepayment or otherwise)
prior to the Maturity Date of each Class of Term Loans outstanding on the date
on which such Indebtedness is incurred other than (i) any required (x) offer to
purchase or (y) prepayment obligation in respect of such Indebtedness as a
result of a change of control, similar event or asset sale or AHYDO payment or
(ii) amortization no greater than 1% per annum and which is subject to either
(i) the terms of the Pari Passu Lien Intercreditor Agreement as “Additional
First Lien Obligations” or (ii) the terms of the Second Lien Intercreditor
Agreement as obligations secured by Liens ranking junior to the Liens securing
the Obligations.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning provided in SECTION 9.21.

“Real Estate” means all interests in real property now or hereafter owned or
held by any Loan Party or Restricted Subsidiary, including all leasehold
interests held pursuant to Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party or Restricted Subsidiary, including all easements,
rights-of-way, appurtenances and other rights relating thereto and all leases,
tenancies, and occupancies thereof.

“ Receivables Assets” means (a) any accounts receivable owed to the Borrower or
a Restricted Subsidiary subject to a Receivables Facility and the proceeds
thereof and (b) all collateral securing such accounts receivable, all contracts
and contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with a non-recourse accounts receivable factoring arrangement and which are
sold, conveyed, assigned or otherwise transferred or pledged by the Borrower or
a Restricted Subsidiary to a commercial bank or an Affiliate thereof in
connection with a Receivables Facility.

“Receivables Facility” means an arrangement between the Borrower or a Restricted
Subsidiary and a commercial bank or an Affiliate thereof pursuant to which
(a) the Borrower or such Restricted Subsidiary, as applicable, sells (directly
or indirectly) to such commercial bank (or such Affiliate) accounts receivable
owing by customers, together with Receivables Assets related thereto, at a
maximum discount, for each such account receivable, not to exceed 5.0% of the
face value thereof, (b) the obligations of the Borrower or such Restricted
Subsidiary, as applicable, thereunder are non-recourse (except for
Securitization Repurchase Obligations) to the Borrower and such Restricted
Subsidiary and (c) the financing terms, covenants, termination events and other
provisions thereof shall be on market terms (as determined in good faith by the
Borrower) and may include Standard Securitization Undertakings, and shall
include any guaranty in respect of such arrangement.

“Reduced Lenders” has the meaning provided in SECTION 9.02(c)(i).

“Reduced Term Loans” has the meaning provided in SECTION 9.02(c)(i).

“Real Estate” means all interests in real property now or hereafter owned or
held by any Loan Party or Restricted Subsidiary, including all leasehold
interests held pursuant to Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party or Restricted Subsidiary, including all easements,
rights-of-way, appurtenances and other rights relating thereto and all leases,
tenancies, and occupancies thereof.

 

-39-



--------------------------------------------------------------------------------

“Refinancing Term Loans” means Incremental Term Loans that are designated as
Refinancing Term Loans in the applicable Incremental Term Loan Amendment.

“Register” has the meaning provided in SECTION 9.04(b)(iv).

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

“Reinvestment Deferred Amount” means, with respect to a Prepayment Event
described in SECTION 2.17(a) or (b), the aggregate Net Proceeds received by any
Loan Party in connection therewith that are not applied to prepay the Term Loans
in accordance with the provisos in SECTIONS 2.17(a) or (b), as applicable.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Release” has the meaning provided in Section 101(22) of CERCLA.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

“ Replaced Lenders” has the meaning provided in SECTION 9.02(c)(i).

“Replaced Term Loans” has the meaning provided in SECTION 9.02(c)(i).

“Replacement Lender” has the meaning provided in SECTION 9.02(c)(i).

“Reports” has the meaning provided in SECTION 8.13(a).

“Required Class Lenders” means, at any time and subject to SECTION 9.04(f), with
respect to each Class of Term Loans, Lenders whose percentage of the outstanding
Term Loans of such Class aggregate more than 50% of all then outstanding Term
Loans of such Class.

“Required Lenders” means, at any time and subject to SECTION 9.04(f), Lenders
whose percentage of the outstanding Term Loans aggregate more than 50% of all
then outstanding Term Loans.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“ Responsible Officer” of any Person shall mean any executive officer or
financial officer of such Person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
Person in respect of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any class of Capital Stock of a
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Capital
Stock of a Person or any option, warrant or other right to acquire any Capital
Stock of a Person or on account of any return of capital to the Person’s
stockholders, partners or members, provided that “Restricted Payments” shall not
include any dividends payable solely in Capital Stock of a Loan Party.

 

-40-



--------------------------------------------------------------------------------

“Restricted Subsidiary” means each Subsidiary of BCF Holdings that is not an
Unrestricted Subsidiary.

“Revolver Priority Collateral” has the meaning set forth in the ABL
Intercreditor Agreement.

“Revolving Credit Loans” has the meaning set forth in the ABL Facility for such
term or any similar term.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Amendment No.  78
Effective Date, Cuba, Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

“Second Lien Intercreditor Agreement” means an intercreditor agreement in form
and substance reasonably satisfactory to the Administrative Agent providing that
the Liens securing the Obligations rank prior to the Liens securing Qualifying
Secured Debt which is intended to be secured by Liens ranking junior to the
Liens securing the Obligations.

“Secured Party” means (a) each Credit Party, (b) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (c) the successors and, subject to any limitations contained in this
Agreement, assigns of each of the foregoing.

“Securitization Asset” means (a) any accounts receivable or related assets and
the proceeds thereof, in each case subject to a Securitization Facility and
(b) all collateral securing such receivable or asset, all contracts and contract
rights, guaranties or other obligations in respect of such receivable or asset,
lockbox accounts and records with respect to such account or asset and any other
assets customarily transferred (or in respect of which security interests are
customarily granted), together with accounts or assets in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged by the Borrower or a Restricted
Subsidiary in connection with a Qualified Securitization Financing.

“Securitization Facility” means any transaction or series of securitization
financings that may be entered into by the Borrower or any of its Restricted
Subsidiaries pursuant to which the Borrower or any of its Restricted
Subsidiaries may sell, convey or otherwise transfer, or may grant a security
interest in, Securitization Assets to either (a) a Person that is not a
Restricted Subsidiary or (b) a Securitization Subsidiary that in turn sells such
Securitization Assets to a Person that is not a Restricted Subsidiary, or may
grant a security interest in, any Securitization Assets of the Borrower or any
of its Subsidiaries.

 

-41-



--------------------------------------------------------------------------------

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any Securitization Asset or participation interest
therein issued or sold in connection with, and other fees and expenses
(including reasonable fees and expenses of legal counsel) paid to a Person that
is not a Restricted Subsidiary in connection with, any Qualified Securitization
Financing or a Receivables Facility.

“Securitization Repurchase Obligation” means any obligation of a seller (or any
guaranty of such obligation) of Securitization Assets or Receivables Assets in a
Qualified Securitization Financing or a Receivables Facility to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including, without limitation, as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, offset or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.

“Securitization Subsidiary” means any Subsidiary the Borrower in each case
formed for the purpose of and that solely engages in one or more Qualified
Securitization Financings and other activities reasonably related thereto or
another Person formed for the purposes of engaging in a Qualified Securitization
Financing in which the Borrower or any Subsidiary of the Borrower makes an
Investment and to which the Borrower or any Subsidiary of the Borrower transfers
Securitization Assets and related assets.

“Security Agreement” means the Security Agreement dated as of the Closing Date
among the Loan Parties and the Collateral Agent for its benefit and for the
benefit of the other Secured Parties, as amended, restated, supplemented or
otherwise modified and in effect from time to time.

“Security Documents” means the Security Agreement, the Mortgages, the
Intellectual Property Security Agreement, the Pledge Agreement, the Facility
Guarantee, and each other security agreement or other instrument or document
executed and delivered pursuant to this Agreement or any other Loan Document
that creates a Lien in favor of the Collateral Agent to secure any of the
Obligations.

“Senior Notes” means the $450,000,000 10% Senior Notes due 2019 issued by the
Borrower and outstanding immediately prior to August 13, 2014.

“Series” has the meaning provided in SECTION 2.05(b).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Software” has the meaning assigned to such term in the Security Agreement.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) at fair valuation on a going concern basis, all of the properties and
assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person on a going concern basis is not less
than the amount that would be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its properties and assets and generally pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts beyond such Person’s ability to generally pay
as such debts mature, and (e) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or transaction, for which
such Person’s properties and assets would constitute unreasonably small capital
after giving due consideration to the prevailing practices in the industry in
which such Person is engaged.

“Specified Captive Insurance Company” means a captive insurance company that is
subject to regulation as a captive insurance company and is a direct or indirect
Subsidiary of Burlington Stores, Inc.

“Specified Default” means the occurrence of any Event of Default specified in
SECTION 7.01(a), (b), (h) or (i).

 

-42-



--------------------------------------------------------------------------------

“Specified Indebtedness” means Indebtedness that is subordinated in right of
payment to the Obligations.

“Specified Representations” means the representations and warranties made by the
Borrower in the first and second sentences of SECTION 3.01 and SECTIONS 3.02,
3.08, 3.15 (subject to customary limitations on the perfection of Liens on the
Collateral in financing commitments obtained in connection with Limited
Condition Transactions), 3.16, 3.17 and 3.18.

“Specified Transaction” means any (a) disposition of all or substantially all
the assets or Capital Stock of any Subsidiary or of any division or product line
of the Borrower or any of the Subsidiaries, (b) Permitted Acquisition or
Acquisition constituting a Permitted Investment, (c) the Amendment Transactions,
(d) proposed incurrence of Indebtedness in respect of which compliance with a
financial ratio are by the terms of this Agreement required to be calculated on
a Pro Forma Basis or giving Pro Forma Effect to any such transaction or event,
and (e) any other event that by the terms of this Agreement requires a test or
covenant hereunder to be calculated on a Pro Forma Basis or giving Pro Forma
Effect to any such transaction or event.

“Sponsor Group” means the Sponsors and the Sponsor Related Parties.

“Sponsor Related Parties” means, with respect to any Person, (a) any Controlling
stockholder or partner (including in the case of an individual Person who
possesses Control, the spouse or immediate family member of such Person provided
such Person retains Control of the voting rights, by stockholders agreement,
trust agreement or otherwise of the Capital Stock owned by such spouse or
immediate family member) or 80% (or more) owned Subsidiary, or (b) any trust,
corporation, partnership or other entity, the beneficiaries, stockholders,
partners, owners or Persons beneficially holding a 51% or more Controlling
interest of which consist of such Person and/or such Persons referred to in the
immediately preceding clause (a) or (b) the limited partners of the Sponsors.

“Sponsors” means collectively, Bain Capital Fund VIII, L.P. and its Affiliates.

“SPV” has the meaning assigned to such term in SECTION 9.04(e).

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Subsidiary of the
Borrower which the Borrower has determined in good faith to be customary in a
Securitization Facility, including, without limitation, those relating to the
servicing of the assets of a Securitization Subsidiary, it being understood that
any Securitization Repurchase Obligation shall be deemed to be a Standard
Securitization Undertaking or, in the case of a Receivables Facility, a
non-credit related recourse accounts receivable factoring arrangement.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“Store” means any retail store (which includes any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations on terms
reasonably acceptable to the Agents.

“Subsequent Transaction” has the meaning provided in SECTION 1.09.

 

-43-



--------------------------------------------------------------------------------

“Subsidiary” means with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which Capital Stock representing more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Supported QFC” has the meaning provided in SECTION 9.21.

“Synthetic Lease” means any lease or other agreement for the use or possession
of property creating obligations which do not appear as Indebtedness on the
balance sheet of the lessee thereunder but which, upon the insolvency or
bankruptcy of such Person, may be characterized as Indebtedness of such lessee
without regard to the accounting treatment.

“Taxes” means all current or future taxes, levies, imposts, duties (including
stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority, and all interest, additions
to tax and penalties related thereto.

“Term B-4 Loan” means all Term Loans outstanding under this Agreement
immediately prior to the Amendment No. 6 Effective Date.

“Term B-5 Loan” has the meaning provided in SECTION 2.01(d).

“Term Loan Extension Amendment” has the meaning provided in SECTION 2.06(d).

“Term Loans” means Term B-4 Loans, Term B-5 Loans, Incremental Term Loans and
Extended Term Loans.

“Term Priority Collateral” has the meaning set forth in the ABL Intercreditor
Agreement.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“ Transactions” means the entry into this Agreement and the other Loan Documents
executed and delivered on the Closing Date, the repayment in full of the Loan
Parties’ term loans under the existing term loan agreement, dated as of
April 13, 2006, between the Loan Parties, Bear Sterns Corporate Lending Inc. and
the other parties thereto, the repurchase or redemption of all of the Borrower’s
existing 111⁄8% senior unsecured notes due 2014 and all of Parent’s 141⁄2%
senior discount notes due 2014, the dividend payment paid in connection with
entering into this Agreement and the payment of fees and expenses in connection
with the foregoing.

“Type,” when used in reference to any Term Loan or Borrowing, refers to whether
the rate of interest on such Term Loan, or on the Term Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Prime
Rate, as applicable.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York provided, however, that if a term is defined in Article 9 of
the Uniform Commercial Code differently than in another Article thereof, the
term shall have the meaning set forth in Article 9; provided further that, if by
reason of mandatory provisions of law, perfection, or the effect of perfection
or non-perfection, of a security interest in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
in a jurisdiction other than New York, “Uniform Commercial Code” means the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy, as the case may be.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

-44-



--------------------------------------------------------------------------------

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unrestricted Subsidiary” means (i) any Subsidiary of the Borrower designated by
the board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
SECTION 5.16 subsequent to the Closing Date and (ii) any Subsidiary of an
Unrestricted Subsidiary.

“U.S. Special Resolution Regimes” has the meaning provided in Section 9.21.

“ Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof (excluding in each case
prepayments thereof) by (b) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (2) the then outstanding principal amount of such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or a part of that liability into shares, securities or obligations of that
person or any other person, to provide that any such contract or instrument is
to have effect as if a right had been exercised under it or to suspend any
obligations in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

“Yield” for any Term Loan on any date of determination will be the internal rate
of return on such Term Loan determined by the Administrative Agent utilizing
(a) the greater of (i) if applicable, any “LIBOR floor” applicable to such Term
Loan on such date and (ii) the forward LIBOR curve (calculated on a quarterly
basis) as calculated by the Administrative Agent in accordance with its
customary practice during the period from such date to the Maturity Date of such
Term Loan; (b) the Applicable Margin for such Term Loan on such date; and
(c) the issue price of such Term Loan (after giving effect to any original issue
discount of upfront fees paid to the market in respect of such Term Loan) (it
being understood that the “issue price” of (x) the Term B-5 Loans shall be
99.75% of the principal amount thereof and (y) any Extended Term Loan shall be
deemed to be the issue price of the Term B-5 Loan (as determined above) minus
any upfront fees paid to the Lenders providing such Extended Term Loans).

SECTION 1.02 Terms Generally. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Charter Document) shall be construed as referring to
such agreement, instrument or other document as from time to time amended,
supplemented or

 

-45-



--------------------------------------------------------------------------------

otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (vii) all references to “$” or “dollars” or to
amounts of money and all calculations of permitted “baskets” and other similar
matters shall be deemed to be references to the lawful currency of the United
States of America, and (viii) references to “knowledge” of any Loan Party means
the actual knowledge of a Responsible Officer.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) This Agreement and the other Loan Documents are the result of negotiation
among, and have been reviewed by counsel to, among others, the Loan Parties and
the Administrative Agent and are the product of discussions and negotiations
among all parties. Accordingly, this Agreement and the other Loan Documents are
not intended to be construed against the Administrative Agent or any of the
Lenders merely on account of the Administrative Agent’s or any Lender’s
involvement in the preparation of such documents.

SECTION 1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements
described in SECTION 3.04, except as otherwise specifically prescribed herein.
All amounts used for purposes of financial calculations required to be made
shall be without duplication. Notwithstanding anything to the contrary herein,
for purposes of determining compliance with any test or covenant contained in
this Agreement with respect to any period during which any Specified Transaction
occurs, the Consolidated Leverage Ratio, Consolidated Secured Leverage Ratio and
Consolidated Interest Coverage Ratio shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis.

(b) Issues Related to GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders as reasonably
requested hereunder a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. In
addition, the definitions set forth in the Loan Documents and any financial
calculations required by the Loan Documents shall be computed to exclude (a) the
effect of purchase accounting adjustments, including the effect of non-cash
items resulting from any amortization, write-up, write-down or write-off of any
assets or deferred charges (including without limitation intangible assets,
goodwill and deferred financing costs in connection with the BCFWC Acquisition,
any Permitted Acquisition or any Acquisition, merger, consolidation or other
similar transaction permitted by this Agreement), (b)

 

-46-



--------------------------------------------------------------------------------

the application of ASC 815 (Derivatives and Hedging), ASC 480 (Distinguishing
Liabilities from Equity) or ASC 718 (Stock Compensation) (to the extent the
pronouncements in ASC 718 result in recording an equity award as a liability on
the Consolidated balance sheet of BCF Holdings and its Subsidiaries in the
circumstance where, but for the application of the pronouncements, such award
would have been classified as equity), (c) any mark-to-market adjustments to any
derivatives (including embedded derivatives contained in other debt or equity
instruments under ASC 815), (d) any non-cash compensation charges resulting from
the application of ASC 718, and (e) any change to lease accounting rules from
those in effect pursuant to ASC 840 (Leases) and other related lease accounting
guidance as in effect on the Closing Date. Notwithstanding anything in this
Agreement to the contrary, any change in GAAP or the application or
interpretation thereof that would require operating leases (or leases that would
be operating leases if they existed on the date hereof) to be treated similarly
as a capital lease shall not be given effect in the definitions of Indebtedness
or Liens or any related definitions or in the computation of any financial ratio
or requirement.

Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
the effects of FASB ASC 825 (Financial Instruments) and ASC 470-20 (Debt with
Conversion and Other Options) on financial liabilities shall be disregarded.

SECTION 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower (or otherwise required to be complied with to consummate a transaction)
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.06 Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such person’s individual capacity.

SECTION 1.07 Compliance with Article VI; Calculation of Baskets.

(a) In the event that any Lien, Investment, Indebtedness (whether at the time of
incurrence or upon application of all or a portion of the proceeds thereof),
disposition, Restricted Payment, affiliate transaction, restrictive agreement or
prepayment of Indebtedness meets the criteria of one or more than one of the
categories of transactions then permitted pursuant to any clause of such
SECTIONS in Article VI, such transaction (or portion thereof) at any time, and
from time to time, shall be permitted under one or more of such clauses as
determined by the Borrower in its sole discretion at such time. The Borrower is
entitled in its sole discretion to divide and classify such transaction (or
portion thereof) in any one or more of the clauses of the SECTIONS referred to
in the immediately preceding sentence and will only be required to include the
amount and type of such transaction in such of the above clauses as determined
by the Borrower at such time; provided that after such designation it may not
subsequently reclassify such transaction (or portion thereof) except as provided
in SECTION 6.01 and SECTION 6.02.

(b) With respect to any amounts incurred or transactions entered into (or
consummated) in reliance upon a provision of this Agreement that does not
require compliance with a financial ratio or leverage test (any such amounts,
the “Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with a financial ratio or leverage test (any
such amounts, the “Incurrence-Based Amounts”), it is understood and agreed that
the Fixed Amounts shall be disregarded in the calculation of the financial ratio
or leverage test applicable to the Incurrence-Based Amounts in connection with
such substantially concurrent incurrence, except that incurrences of
Indebtedness and Liens constituting Fixed Amounts shall be taken into account
for purposes of Incurrence-Based Amounts other than Incurrence-Based Amounts
contained in the definition of Maximum Incremental Amount and SECTIONS 6.01 and
6.02.

 

-47-



--------------------------------------------------------------------------------

SECTION 1.08 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on (or before) a day which is not a Business Day,
the date of such payment (other than as described in the definition of “Interest
Period”) or performance shall extend to the immediately succeeding Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

SECTION 1.09 Limited Condition Transactions. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, in connection with any
action being taken in connection with a Limited Condition Transaction, for
purposes of:

(1) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Consolidated
Leverage Ratio, the Consolidated Secured Leverage Ratio, and the Consolidated
Interest Coverage Ratio, including, but not limited to, in connection with
incurrence of Indebtedness, the creation of Liens, the making of any asset sale
or other disposition, the making of an Investment or Restricted Payment, the
designation of a “Subsidiary” as restricted or unrestricted or the repayment or
prepayment of Indebtedness; or

(2) determining compliance with representations and warranties (other than
Specified Representations in the case of a Limited Condition transaction under
clause (i) of such definition) and defaults or events of default (other than
Specified Defaults); or

(3) testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Consolidated EBITDA or Consolidated Total
Assets);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreement for such
Limited Condition Transaction is entered into, the date an irrevocable repayment
or prepayment notice is given with respect thereto, or at the time of
declaration thereof, as applicable (the “LCT Test Date”), and if, after giving
Pro Forma Effect to the Limited Condition Transaction, the Borrower or any of
its Restricted Subsidiaries would have been permitted to take such action on the
relevant LCT Test Date in compliance with such ratio, test, representations,
warranties, defaults, specified defaults, events of default, or basket, such
ratio, test, representations, warranties, defaults, specified defaults, events
of default, or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests or baskets for which compliance was determined or tested as of the
LCT Test Date would have failed to have been satisfied as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated EBITDA, Consolidated Total Assets, Consolidated Total Debt,
Consolidated Interest Expense, or Consolidated Net Income, at or prior to the
consummation of the relevant transaction or action, such baskets, tests or
ratios will not be deemed to have failed to have been satisfied as a result of
such fluctuations. Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, if the Borrower has made an LCT Election for any
Limited Condition Transaction, then in connection with any event or transaction
occurring after the relevant LCT Test Date and prior to the earlier of the date
on which such Limited Condition Transaction is consummated or the date that the
definitive agreement or date for disposition, redemption, repurchase,
defeasance, satisfaction and discharge or repayment specified in an irrevocable
notice for such Limited Condition Transaction is terminated, expires or passes,
as applicable, without consummation of such Limited Condition Transaction (a
“Subsequent Transaction”) in connection with which a ratio, test or basket
availability calculation must be made on a Pro Forma Basis or giving Pro Forma
Effect to such Subsequent Transaction, for purposes of determining whether such
ratio, test or basket availability has been complied with under this Agreement,
any such ratio, test or basket shall be required to be satisfied on a Pro Forma
Basis assuming such Limited Condition Transaction and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated until such time as the applicable
Limited Condition Transaction has actually closed or the definitive agreement
with respect thereto has been terminated; provided, that for purposes of any
Restricted Payment, such ratio, basket or compliance with any other provision
hereunder shall also be tested as if such Limited Condition Transaction and
other transactions in connection therewith (including any incurrence or issuance
of Indebtedness and the use of proceeds thereof) had not been consummated.

 

-48-



--------------------------------------------------------------------------------

SECTION 1.10 Interest Rates; LIBOR Notification. The interest rate on LIBO Loans
is determined by reference to the LIBO Rate, which is derived from the London
interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on LIBO
Loans. In light of this eventuality, public and private sector industry
initiatives are currently underway to identify new or alternative reference
rates to be used in place of the London interbank offered rate. Upon the
occurrence of a Benchmark Transition Event or an Early Opt-In Election, SECTION
2.10(b) provides a mechanism for determining an alternative rate of interest.
The Administrative Agent will promptly notify the Borrower, pursuant to SECTION
2.10(d), of any change to the reference rate upon which the interest rate on
LIBO Loans is based. However, the Administrative Agent does not warrant or
accept any responsibility for, and shall not have any liability with respect to,
the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “LIBO Rate” or with
respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to SECTION 2.10(b), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to SECTION 2.10(c)), including, without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

ARTICLE II

Amount and Terms of Credit

SECTION 2.01 Commitment of the Lenders.

(a) [Reserved].

(b) [Reserved].

(c) [Reserved].

(d) (i) The Additional Term B-5 Lender agrees to make a term loan to the
Borrower in dollars (a “Term B-5 Loan”) on the Amendment No. 6 Effective Date in
an amount not to exceed the amount of its Additional Term B-5 Commitment and
(ii) each Converted Term B-4 Loan of each Amendment No. 6 Consenting Lender
shall be converted into a Term B-5 Loan of such Lender effective as of the
Amendment No. 6 Effective Date in a principal amount equal to the principal
amount of such Lender’s Converted Term B-4 Loan immediately prior to such
conversion. Amounts repaid with respect to Term B-5 Loans may not be reborrowed.
As of the Amendment No. 6 Effective Date the aggregate outstanding principal
amount of Term B-5 Loans is $1,117,000,000.

SECTION 2.02 [Reserved].

SECTION 2.03 Procedure for Term Loan Borrowing.

(a) The Borrower shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 11:00 A.M., New
York City time, one Business Day prior to the anticipated Closing Date)
requesting that the Lenders make the Term Loans on the Closing Date and
specifying the amount to be borrowed and whether the Term Loans will initially
be LIBO Loans or Prime Rate Loans (and, if LIBO Loans, the Interest Period for
such Term Loans). Upon receipt of such notice the Administrative Agent shall
promptly notify each Lender thereof. Not later than 12:00 noon, New York City
time, on the Closing Date each Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available

 

-49-



--------------------------------------------------------------------------------

funds equal to the Term B Loan to be made by such Lender. The Administrative
Agent shall credit the account of the Borrower on the books of such office of
the Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Lenders in immediately available funds.

(b) Except as set forth in SECTION 2.09, SECTION 2.10 and SECTION 2.11, Term
Loans shall be either Prime Rate Loans or LIBO Loans as the Borrower may request
(which request shall substantially be made in the form attached hereto as
Exhibit B-1) subject to and in accordance with this SECTION 2.03. Each Lender
may fulfill its Commitment with respect to any Term Loan by causing any lending
office of such Lender to make such Term Loan; provided, however, that any such
use of a lending office shall not affect the obligation of the Borrower to repay
such Term B Loan in accordance with the terms of the applicable Note. Each
Lender shall, subject to its overall policy considerations, use reasonable
efforts to select a lending office which will not result in the payment of
increased costs by the Borrower. Subject to the other provisions of this SECTION
2.03 and the provisions of SECTION 2.11, Borrowings of Term Loans of more than
one Type may be incurred at the same time, but in any event no more than ten
(10) Borrowings of LIBO Loans may be outstanding at any time.

(c) The procedures for the funding of Incremental Term Loans shall be as set
forth in the applicable Incremental Term Loan Amendment.

(d) [Reserved].

(e) Not later than 1:00 p.m. (Eastern time) on the Amendment No. 6 Effective
Date each Additional Term B-5 Lender shall make available to the Administrative
Agent at the Funding Office an amount in immediately available funds equal to
the Term B-5 Loan to be made by such Additional Term B-5 Lender pursuant to its
Additional Term B-5 Commitment. The Administrative Agent shall credit the
account of the Borrower on the books of such office of the Administrative Agent
with the aggregate of the amounts made available to the Administrative Agent by
the Additional Term B-5 Lenders in immediately available funds.

SECTION 2.04 Repayment of Term Loans.

(a) On the Maturity Date of the Term B-5 Loans, the Borrower shall repay in full
the principal amount of the Term B-5 Loans then outstanding.

(b) The principal amount of each Incremental Term Loan of any Series shall
amortize as provided in the applicable Incremental Term Loan Amendment.

(c) The principal amount of the Extended Term Loans of any Extension Series
shall amortize as provided in the applicable Term Loan Extension Amendment (to
be decreased in accordance with SECTION 2.17(f) in the event of any mandatory
prepayments of such Extended Term Loan made hereunder or as directed by the
Borrower in the event of any voluntary prepayments of the Term Loans hereunder).

Notwithstanding the foregoing, (x) the amounts required to be paid with respect
to the Term Loans of any Class shall be reduced in connection with any
prepayment of the Term Loans of such Class in accordance with SECTION 2.16 or
2.17, as applicable; and (y) the Term Loans of each Class, together with all
other amounts owed hereunder with respect thereto, shall, in any event, be paid
in full no later than the Maturity Date.

SECTION 2.05 Incremental Term Loans.

(a) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more additional Classes of Term Loans
denominated in dollars under this Agreement (“Incremental Term Loans”). Each
such notice shall specify the date (each, an “Incremental Effective Date”) on
which the Borrower proposes that the Incremental Term Loans shall be made, which
shall be a date not less than five Business Days after the date on which such
notice is delivered to the Administrative Agent (or such shorter period as
agreed by the Administrative Agent); provided that:

(i) before and after giving effect to the borrowing of such Incremental Term
Loans on the Incremental Effective Date no Event of Default shall have occurred
and be continuing (or, to the extent the proceeds of any Incremental Term Loans
are being used to finance a Permitted Acquisition or other Acquisition, no
Specified Default shall have occurred and be continuing);

 

-50-



--------------------------------------------------------------------------------

(ii) the Weighted Average Life to Maturity of such Incremental Term Loans shall
not be shorter than the then remaining Weighted Average Life to Maturity of the
Term B-5 Loans outstanding at the time of such borrowing;

(iii) all other terms applicable to such Incremental Term Loans (other than
provisions relating to original issue discount, upfront fees and interest rates,
amortization (other than the Maturity Date and subject to clause (ii) above),
optional prepayments or redemption terms, in each case, which shall be as agreed
between the Borrower and the Incremental Term Lenders providing such Incremental
Term Loans subject to the proviso contained in the definition of Applicable
Margin), shall be on market terms (as determined by the Borrower); provided
that, in the event any financial maintenance covenant is included, which is
applicable to any Incremental Term Loans, either (x) such financial maintenance
covenant does not apply until the Term B-5 Loans have been repaid in full or
(y) such financial maintenance covenant shall also apply to the Term B-5 Loans;

(iv) the aggregate principal amount of Incremental Term Loans (other than
Refinancing Term Loans) borrowed following the Closing Date, when aggregated
with the principal amount of Qualifying Secured Debt and Qualifying Other Debt
issued pursuant to clause (v)(ii) of the definition of “Permitted Indebtedness,”
would not exceed the Maximum Incremental Amount;

(v) the representations and warranties in this Agreement and the other Loan
Documents shall be accurate in all material respects as of the Incremental
Effective date (except to the extent that any such representation or warranty
relates to a prior date), subject to customary “SunGard” limitations to the
extent the proceeds of any Incremental Term Loans are being used to finance a
Permitted Acquisition or other similar Permitted Investments; and

(vi) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be reasonably requested by the Collateral Agent
(which shall not require any consent from any Lender other than those consents
provided pursuant to this Agreement and which may be provided on a post-closing
basis) in order to ensure that the Incremental Term Loans are provided with the
benefit of the applicable Security Documents and shall deliver such other
documents, certificates and opinions of counsel in connection therewith as may
be reasonably requested by the Collateral Agent.

(b) The Borrower may approach any Lender or any other Person that would be an
Eligible Assignee to provide all or a portion of the Incremental Term Loans (a
“Incremental Term Lender”); provided that any Lender offered or approached to
provide all or a portion of the Incremental Term Loans may elect or decline, in
its sole discretion, to provide an Incremental Term Loan. Any Incremental Term
Loans made on any Incremental Effective Date shall be designated a series (a
“Series”) of Incremental Term Loans for all purposes of this Agreement; provided
that, subject to the limitations set forth in clause (a) above, any Incremental
Term Loans may, to the extent provided in the applicable Incremental Term Loan
Amendment, be designated as an increase in any previously established Class of
Term Loans.

(c) The Incremental Term Loans shall be established pursuant to an amendment to
this Agreement among the Borrower, the Administrative Agent and the Incremental
Term Lenders providing such Incremental Term Loans (an “Incremental Term Loan
Amendment”) which shall be consistent with the provisions set forth in clause
(a) above (but which shall not require the consent of any other Lender other
than those consents provided pursuant this Agreement). Each Incremental Term
Loan Amendment shall be binding on the Lenders, the Loan Parties and the other
parties hereto.

 

-51-



--------------------------------------------------------------------------------

SECTION 2.06 Extended Term Loans.

(a) The Borrower may at any time and from time to time request that all or a
portion of the Term Loans of any Class (an “Existing Term Loan Class”) be
converted to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this SECTION 2.06. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the Existing Term Loan Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be consistent with the Term Loans under the Existing Term Loan Class from
which such Extended Term Loans are to be converted except that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Class to the extent provided in the applicable Term Loan Extension Amendment,
or, if no scheduled amortization payments apply to such Existing Term Loan
Class, scheduled amortization payments may apply to such Extended Term Loans
after the Maturity Date of such Existing Term Loan Class;

(ii) the interest rates and call protection with respect to the Extended Term
Loans may be different than the interest rates and call protection for the Term
Loans of such Existing Term Loan Class and fees, premiums, and AHYDO payments
may be paid to the Extending Term Lenders to the extent provided in the
applicable Term Loan Extension Amendment; and

(iii) the Term Loan Extension Amendment may provide for except as to interest
rates, fees, premiums, amortization, prepayments, AHYDO payments and, subject to
clause (i) above, scheduled amortization (which shall, subject to the terms of
this SECTION 2.06, be determined by the Borrower and set forth in the relevant
offer of Extended Term Loans), Extended Term Loans with covenants and events of
default which, if not consistent with the terms of the existing Term Loans,
shall not be materially more restrictive to the Loan Parties (as determined in
good faith by the Borrower), when taken as a whole, than the terms of the
existing Term Loans unless (x) the Lenders of the existing Term Loans receive
the benefit of such more restrictive terms or (y) any such provisions apply
after the latest Maturity Date applicable to the Existing Term Loan Class at the
time such Extended Term Loans are made or converted from an Existing Term Loan
Class.

(b) Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series (an “Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that, subject to the limitations set forth
in clause (a) above, any Extended Term Loans converted from an Existing Term
Loan Class may, to the extent provided in the applicable Term Loan Extension
Amendment, be designated as an increase in any previously established Class of
Term Loans.

(c) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days (or such shorter period as may be agreed by the Administrative
Agent) prior to the date on which Lenders under the applicable Existing Term
Loan Class are requested to respond. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Class converted
into Extended Term Loans pursuant to any Extension Request. Any Lender wishing
to have all or a portion of its Term Loans under the Existing Term Loan Class
subject to such Extension Request (such Lender an “Extending Term Lender”)
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Class which
it has elected to request be converted into Extended Term Loans (subject to any
minimum denomination requirements reasonably imposed by the Administrative Agent
and acceptable to the Borrower). In the event that the aggregate amount of Term
Loans under the Existing Term Loan Class subject to Extension Elections exceeds
the amount of Extended Term Loans requested pursuant to an Extension Request,
Term Loans of the Existing Term Loan Class subject to Extension Elections shall
be converted to Extended Term Loans on a pro rata basis based on the amount of
Term Loans included in each such Extension Election.

 

-52-



--------------------------------------------------------------------------------

(d) Extended Term Loans shall be established pursuant to an amendment (a “Term
Loan Extension Amendment”) to this Agreement among the Borrower, and each
Extending Term Lender providing an Extended Term Loan thereunder which shall be
consistent with the provisions set forth in clause (a) above (but which shall
not require the consent of any other Lender other than those consents provided
pursuant to this Agreement). Each Term Loan Extension Amendment shall be binding
on the Lenders, the Loan Parties and the other parties hereto. In connection
with any Term Loan Extension Amendment, the Loan Parties and the Collateral
Agent shall enter into such amendments to the Security Documents as may be
reasonably requested by the Collateral Agent (which shall not require any
consent from any Lender other than those consents provided pursuant to this
Agreement) in order to ensure that the Extended Term Loans are provided with the
benefit of the applicable Security Documents and shall deliver such other
documents, certificates and opinions of counsel in connection therewith as may
be reasonably requested by the Collateral Agent.

SECTION 2.07 Notes.

(a) Promptly following the request of any Lender, the Term Loans made by such
Lender shall be evidenced by a Note duly executed on behalf of the Borrower.

(b) Each Lender is hereby authorized by the Borrower to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such
schedule attached to such Note and made a part thereof), or otherwise to record
in such Lender’s internal records, an appropriate notation evidencing the date
and amount of each Term Loan from such Lender, each payment and prepayment of
principal of any such Term Loan, each payment of interest on any such Term Loan
and the other information provided for on such schedule; provided, however, that
the failure of any Lender to make such a notation or any error therein shall not
affect the obligation of the Borrower to repay the Term Loans made by such
Lender in accordance with the terms of this Agreement and the applicable Notes.

(c) Upon receipt of an affidavit and indemnity of a Lender as to the loss,
theft, destruction or mutilation of such Lender’s Note and upon cancellation of
such Note, the Borrower will promptly issue, in lieu thereof, a replacement Note
in favor of such Lender, in the same principal amount thereof and otherwise of
like tenor at such Lender’s expense.

SECTION 2.08 Interest on Term Loans.

(a) Subject to SECTION 2.12, each Prime Rate Loan of any Class shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 365 or 366 days, as applicable) at a rate per annum that shall be equal to
the then Prime Rate plus the Applicable Margin for Prime Rate Loans of such
Class.

(b) Subject to SECTION 2.09 through SECTION 2.12, each LIBO Loan of any Class
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal, during each Interest Period
applicable thereto, to the Adjusted LIBO Rate for such Class for such Interest
Period, plus the Applicable Margin for LIBO Loans of such Class.

(c) Accrued interest on all Term Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, at maturity (whether by acceleration
or otherwise) and after such maturity on written demand.

SECTION 2.09 Conversion and Continuation of Term Loans.

(a) The Borrower shall have the right at any time, on three (3) Business Days’
prior notice to the Administrative Agent (which notice shall be in the form of
Exhibit B-2 hereto and to be effective, must be received by the Administrative
Agent not later than 11:00 a.m. on the third Business Day preceding the date of
any conversion), (i) to convert any outstanding Borrowings of Prime Rate Loans
to Borrowings of LIBO Loans, or (ii) to continue an outstanding Borrowing of
LIBO Loans for an additional Interest Period, or (iii) to convert any
outstanding Borrowings of LIBO Loans to a Borrowing of Prime Rate Loans, subject
in each case to the following:

(i) no Borrowing of Term Loans may be converted into, or continued as, LIBO
Loans at any time when any Event of Default has occurred and is continuing and
Required Lenders have provided notice that such conversions and continuations
are not permitted (nothing contained herein being deemed to obligate the
Borrower to incur Breakage Costs upon the occurrence and during the continuance
of an Event of Default unless the Obligations are accelerated);

 

-53-



--------------------------------------------------------------------------------

(ii) if less than a full Borrowing of Term Loans is converted, such conversion
shall be made pro rata among the Lenders based upon the respective principal
amounts of the Term Loans comprising such Borrowing held by such Lenders
immediately prior to such conversion;

(iii) the aggregate principal amount of Prime Rate Loans being converted into or
continued as LIBO Loans shall be in an integral of $1,000,000 and at least
$5,000,000;

(iv) each Lender shall effect each conversion by applying the proceeds of its
new LIBO Loan or Prime Rate Loan, as the case may be, to its Term Loan being so
converted;

(v) the Interest Period with respect to a Borrowing of LIBO Loans effected by a
conversion or in respect to the Borrowing of LIBO Loans being continued as LIBO
Loans shall commence on the date of conversion or the expiration of the current
Interest Period applicable to such continuing Borrowing, as the case may be;

(vi) a Borrowing of LIBO Loans may be converted only on the last day of an
Interest Period applicable thereto, unless the applicable Borrower pays all
Breakage Costs incurred in connection with such conversion (it being understood
that no Amendment No. 6 Consenting Lender shall be entitled to receive any
amount under this SECTION 2.09(a)(vi) in connection with the Converted Term B-4
Loans); and

(vii) each request for a conversion or continuation of a Borrowing of LIBO Loans
which fails to state an applicable Interest Period shall be deemed to be a
request for an Interest Period of one (1) month.

(b) If the Borrower does not give notice to convert any Borrowing of LIBO Loans,
or does not give notice to continue, or does not have the right to continue, any
Borrowing as LIBO Loans, in each case as provided in SECTION 2.09(a) above, such
Borrowing shall automatically be converted to, or continued as, as applicable, a
Borrowing of Prime Rate Loans, at the expiration of the then-current Interest
Period. The Administrative Agent shall, after it receives notice from the
Borrower, promptly give each Lender notice of any conversion, in whole or part,
of any Term Loan made by such Lender.

SECTION 2.10 Alternate Rate of Interest for Term Loans.

(a) If prior to the commencement of any Interest Period for a LIBO Borrowing:

(i) the Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis) for such Interest Period; provided that no
Benchmark Transition Event shall have occurred at such time, or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Required Lenders of making or
maintaining their Term Loans included in such Borrowing for such Interest
Period;

 

-54-



--------------------------------------------------------------------------------

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the applicable Lenders that the
circumstances giving rise to such notice no longer exist (which notice the
Administrative Agent shall deliver promptly upon obtaining knowledge of the
same), (i) any Borrowing Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBO Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a LIBO Borrowing, such Borrowing
shall be made as a Borrowing of Prime Rate Loans unless withdrawn by the
Borrower.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Class Lenders of any Class stating that such
Required Class Lenders object to such amendment as to such Class of Term Loans;
provided however that receipt of such written notice from such Required Class
Lender shall not prevent the effectiveness of such amendment with respect to any
other Class. Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.10(b), only to the extent
the LIBO Screen Rate for such Interest Period is not available or published at
such time on a current basis), (x) any Borrowing Request that requests the
conversion of any Borrower to, or continuation of any Borrowing as, a LIBO
Borrowing shall be ineffective, (y) if any Borrowing Request requests a LIBO
Borrowing, such Borrowing shall be made as a Borrowing of Prime Rate Loans
unless, notwithstanding anything to the contrary in this Agreement, the Borrower
elects in its discretion to rescind such Borrowing Request; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.Notwithstanding anything to the
contrary herein or in any other Loan Document, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBO Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower, so long as the Administrative Agent
has not received, by such time, written notice of objection to such proposed
amendment from Lenders comprising the Required Lenders of each Class; provided
that, with respect to any proposed amendment containing any SOFR-Based Rate, the
Lenders shall be entitled to object only to the Benchmark Replacement Adjustment
contained therein. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
of each Class have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(c) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent and the Borrower will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.

 

-55-



--------------------------------------------------------------------------------

(d) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark replacement Date and
Benchmark Transition Start Date (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this SECTION 2.10, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this SECTION 2.10.

SECTION 2.11 Change in Legality.

(a) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, if any Change in Law occurring after the Amendment No. 7 Effective
Date shall make it unlawful for a Lender to make or maintain a LIBO Loan or to
give effect to its obligations as contemplated hereby with respect to a LIBO
Loan, then, by written notice to the Borrower, such Lender may (x) declare that
LIBO Loans will not thereafter be made by such Lender hereunder, whereupon any
request by the Borrower for a LIBO Borrowing shall, as to such Lender only, be
deemed a request for a Prime Rate Loan unless such declaration shall be
subsequently withdrawn; and (y) require that all outstanding LIBO Loans made by
such Lender be converted to Prime Rate Loans, in which event all such LIBO Loans
shall be automatically converted to Prime Rate Loans as of the effective date of
such notice as provided in SECTION 2.09(b). In the event any Lender shall
exercise its rights hereunder, all payments and prepayments of principal which
would otherwise have been applied to repay the LIBO Loans that would have been
made by such Lender or the converted LIBO Loans of such Lender, shall instead be
applied to repay the Prime Rate Loans made by such Lender in lieu of, or
resulting from the conversion of, such LIBO Loans.

(b) For purposes of this SECTION 2.11, a notice to the Borrower pursuant to
SECTION 2.11(a) above shall be effective, if lawful, and if any LIBO Loans shall
then be outstanding, on the last day of the then-current Interest Period; and
otherwise such notice shall be effective on the date of receipt by the Borrower.

SECTION 2.12 Default Interest. After the occurrence of any Event of Default
pursuant to SECTION 7.01(a) or SECTION 7.01(b) and at all times thereafter while
such Event of Default is continuing, interest shall accrue on all overdue
amounts owing by the Borrower (after as well as before judgment, as and to the
extent permitted by law) at a rate per annum (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days as applicable) (the
“Default Rate”) equal to the rate (including the Applicable Margin) in effect
from time to time plus two percent (2.00%) per annum and such interest shall be
payable on written demand.

SECTION 2.13 [Reserved].

SECTION 2.14 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any holding company of any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or

(ii) subject any Credit Party or any Loan Party to any Tax of any kind
whatsoever with respect to Loans under this Agreement (except for Indemnified
Taxes or Other Taxes covered by SECTION 2.23 (for the avoidance of doubt, no
duplication of the Borrower’s obligation under SECTION 2.23 with respect to
Indemnified Taxes or Other Taxes is intended under this clause (ii)) and any
Excluded Taxes); or

(iii) impose on any Lender or the London interbank market any other condition
affecting Loans made by such Lender;

 

-56-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender of making or maintaining any Loan or to increase the cost in any
material amount in excess of those incurred by similarly situated lenders to
such Lender or to reduce the amount in any material respect of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Term Loans made by, such Lender, to a
level below that which such Lender or such Lender’s holding company would have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this SECTION 2.14 and setting forth in reasonable detail the manner in
which such amount or amounts were determined shall be delivered to the Borrower
and shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within fifteen
(15) Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this SECTION 2.14 shall not constitute a waiver of such Lender’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this SECTION for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor, and
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90 day period referred to above shall be
extended to include the period of retroactive effect thereof.

SECTION 2.15 [Reserved].

SECTION 2.16 Optional Prepayment of Term Loans; Reimbursement of Lenders.

(a) The Borrower shall have the right at any time and from time to time to
prepay without premium (except as provided in SECTION 2.19(d)) or penalty (but
subject to payment of Breakage Costs as provided herein) outstanding Term Loans
of any Class in whole or in part, (x) with respect to LIBO Loans, upon at least
two (2) Business Days’ prior written, telex or facsimile notice to the
Administrative Agent, prior to 12:00 noon, and (y) with respect to Prime Rate
Loans, on the same Business Day if written, telex or facsimile notice is
received by the Administrative Agent prior to 12:00 noon, subject in each case
to the following limitations:

(i) all prepayments shall be applied to reduce scheduled remaining installments
on the applicable Term Loans as directed by the Borrower;

(ii) subject to the foregoing, outstanding Prime Rate Loans of any Class shall
be prepaid before outstanding LIBO Loans of such Class are prepaid (except as
otherwise directed by the Borrower). Each partial prepayment of LIBO Loans shall
be in an integral multiple of $1,000,000 (but in no event less than $5,000,000).
No prepayment of LIBO Loans of any Class shall be permitted pursuant to this
SECTION 2.16 other than on the last day of an Interest Period applicable
thereto, unless the Borrower reimburses the Lenders for all Breakage Costs
associated therewith within ten (10) Business Days of receiving a written demand
for such reimbursement which sets forth the calculation of such Breakage Costs
in reasonable detail. No partial prepayment of a Borrowing of LIBO Loans shall
result in the aggregate principal amount of the LIBO Loans remaining outstanding
pursuant to such Borrowing being less than $5,000,000 (unless all such
outstanding LIBO Loans are being prepaid in full); and

 

-57-



--------------------------------------------------------------------------------

(iii) each notice of prepayment shall specify the prepayment date, the principal
amount, Type and Class of Term Loans to be prepaid and, in the case of LIBO
Loans, the Borrowing or Borrowings pursuant to which such Term Loans were made.
Each notice of prepayment shall be revocable, provided that, within ten
(10) Business Days of receiving a written demand for such reimbursement which
sets forth the calculation of such Breakage Costs in reasonable detail, the
Borrower shall reimburse the Lenders for all Breakage Costs associated with the
revocation of any notice of prepayment. The Administrative Agent shall, promptly
after receiving notice from the Borrower hereunder, notify each applicable
Lender of the principal amount, Type and Class of Term Loans held by such Lender
which are to be prepaid, the prepayment date and the manner of application of
the prepayment.

(b) The Borrower shall reimburse each Lender as set forth below for any loss
(other than loss of anticipated profits) incurred or to be incurred by the
Lenders in the reemployment of the funds resulting from any prepayment (for any
reason whatsoever, including, without limitation, conversion to Prime Rate Loans
or acceleration by virtue of, and after, the occurrence and during the
continuance of an Event of Default) of any LIBO Loan required or permitted under
this Agreement, if such LIBO Loan is prepaid other than on the last day of the
Interest Period for such LIBO Loan (it being understood that no Amendment No. 6
Consenting Lender shall be entitled to receive any amount under this SECTION
2.16(b) in connection with the Converted Term B-4 Loans). Such loss shall be the
amount (herein, collectively, “Breakage Costs”) as reasonably determined by such
Lender as the excess, if any, of (A) the amount of interest which would have
accrued to such Lender on the amount so paid, not prepaid or not borrowed at a
rate of interest equal to the Adjusted LIBO Rate for such LIBO Loan (but
specifically excluding any Applicable Margin), for the period from the date of
such payment or failure to borrow or failure to prepay to the last day (x) in
the case of a payment or refinancing of a LIBO Loan with Prime Rate Loans other
than on the last day of the Interest Period for such LIBO Loan or the failure to
prepay a LIBO Loan, of the then current Interest Period for such LIBO Loan or
(y) in the case of such failure to borrow, of the Interest Period for such LIBO
Loan which would have commenced on the date of such failure to borrow, over
(B) the amount of interest which would have accrued to such Lender on such
amount by placing such amount on deposit for a comparable period with leading
banks in the London interbank market. Any Lender demanding reimbursement for
such loss shall deliver to the Borrower from time to time one or more
certificates setting forth the amount of such loss as determined by such Lender
and setting forth in reasonable detail the manner in which such amount was
determined and such amounts shall be due within ten (10) Business Days after the
receipt of such notice.

(c) Whenever any partial prepayment of Term Loans are to be applied to LIBO
Loans of any Class, such LIBO Loans shall be prepaid in the chronological order
of their Interest Payment Dates or as the Borrower may otherwise designate in
writing.

(d) (i) Notwithstanding anything to the contrary in this SECTION 2.16 (which
provisions shall not be applicable to this SECTION 2.16(d)), the Borrower shall
have the right at any time and from time to time to prepay Term Loans of any
Class from Lenders electing to participate in such prepayments at a discount to
the par value of such Term Loans and on a non-pro rata basis (each, a
“Discounted Voluntary Prepayment”) pursuant to the applicable procedures
described in this SECTION 2.16(d); provided that (A) no Discounted Voluntary
Prepayment shall be made unless (A) immediately after giving effect to such
Discounted Voluntary Prepayment, no Event of Default has occurred and is
continuing and (B) any Discounted Voluntary Prepayment shall be offered to all
Lenders with Term Loans of such Class on a pro rata basis. Each Lender making
such assignment pursuant to this SECTION 2.16(d) acknowledges and agrees that in
connection with such assignment, (1) the Loan Parties then may have and later
may come into possession of MNPI, (2) such Lender has independently, and without
reliance on any Loan Party, the Administrative Agent or any of their respective
Affiliates, made its own analysis and determination to enter into such
assignment, notwithstanding such Lender’s lack of knowledge of the MNPI and
(3) none of the Loan Parties, the Administrative Agent or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by Applicable Law, any
claims such Lender may have against any Loan Party, the Administrative Agent and
their respective Affiliates, under Applicable Law or otherwise, with respect to
the nondisclosure of the MNPI. Each Lender entering into such an assignment
further acknowledges that the MNPI may not be available to the Administrative
Agent or the other Lenders.

(ii) To the extent the Borrower seeks to make a Discounted Voluntary Prepayment,
the Borrower will provide written notice to the Auction Manager (and if not the
Auction Manager, the Administrative Agent) substantially in the form of Exhibit
H hereto (each, a “Discounted Prepayment Option Notice”) that the Borrower

 

-58-



--------------------------------------------------------------------------------

desires to prepay Term Loans in an aggregate principal amount specified therein
by the Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case
at a discount to the par value of such Term Loans as specified below. The
Proposed Discounted Prepayment Amount of Term Loans shall not be less than
$10,000,000. The Discounted Prepayment Option Notice shall further specify with
respect to the proposed Discounted Voluntary Prepayment: (A) the Proposed
Discounted Prepayment Amount for Term Loans and the Class of Term Loans to which
such offer relates, (B) a discount range (which may be a single percentage)
selected by the Borrower with respect to such proposed Discounted Voluntary
Prepayment equal to a percentage of par of the principal amount of such Term
Loans (the “Discount Range”) and (C) the date by which Lenders are required to
indicate their election to participate in such proposed Discounted Voluntary
Prepayment which shall be at least five Business Days following the date of the
Discounted Prepayment Option Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
SECTION 2.16(d)(ii), the Auction Manager (and if not the Auction Manager, the
Administrative Agent) shall promptly notify each applicable Lender thereof. On
or prior to the Acceptance Date, each Lender with Term Loans of the applicable
Class may specify by written notice substantially in the form of Exhibit I
hereto (each, a “Lender Participation Notice”) to the Administrative Agent (A) a
maximum discount to par (the “Acceptable Discount”) within the Discount Range
(for example, a Lender specifying a discount to par of 20% would accept a
prepayment price of 80% of the par value of the Term Loans to be prepaid) and
(B) a maximum principal amount (subject to rounding requirements specified by
the Administrative Agent) of Term Loans of the applicable Class held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of Term Loans of the applicable Class
specified by the Lenders in Lender Participation Notices, the Auction Manager,
with the consent of the Borrower, shall calculate the applicable discount for
Term Loans (the “Applicable Discount”), which Applicable Discount shall be
(A) the percentage specified by the Borrower if the Borrower has selected a
single percentage pursuant to SECTION 2.16(d)(ii) for the Discounted Voluntary
Prepayment or (B) otherwise, the highest Acceptable Discount at which the
Borrower can pay the Proposed Discounted Prepayment Amount in full (determined
by adding the principal amounts of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders who have offered to
participate in the Discounted Voluntary Prepayment and have Qualifying Loans (as
defined below). Any Lender with outstanding Term Loans under the applicable
Class whose Lender Participation Notice is not received by the Auction Manager
by the Acceptance Date shall be deemed to have declined to accept a Discounted
Voluntary Prepayment of any of its Term Loans at any discount to their par value
within the Applicable Discount.

(iv) The Borrower shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans (or the respective portions thereof) offered by the Lenders
(“Qualifying Lenders”) that specify an Acceptable Discount that is equal to or
greater than the Applicable Discount (“Qualifying Loans”) at the Applicable
Discount; provided that if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would exceed
the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the Borrower shall prepay such Qualifying Loans ratably
among the Qualifying Lenders based on their respective principal amounts of such
Qualifying Loans (subject to rounding requirements specified by the Auction
Manager). If the aggregate proceeds required to prepay all Qualifying Loans
(disregarding any interest payable at such time) would be less than the amount
of aggregate proceeds required to prepay the Proposed Discounted Prepayment
Amount, such amounts in each case calculated by applying the Applicable
Discount, the Borrower shall prepay all Qualifying Loans.

(v) Unless such notice is rescinded, each Discounted Voluntary Prepayment shall
be made within five Business Days of the Acceptance Date, without premium or
penalty (and without Breakage Costs), upon notice substantially in the form of
Exhibit J hereto (each a “Discounted Voluntary Prepayment Notice”), delivered to
the Auction Manager no later than 1:00 P.M. New York City time, two Business
Days prior to the date of such Discounted Voluntary Prepayment, which notice
shall specify the date and amount of the Discounted Voluntary Prepayment and the
Applicable Discount determined by the Auction Manager. Upon receipt of any
Discounted Voluntary Prepayment Notice the Auction Manager shall promptly notify
each relevant Lender thereof. If any Discounted Voluntary Prepayment Notice is
given, the amount specified in such notice shall be due and payable to the
applicable Lenders, subject to the Applicable Discount on the applicable Term
Loans, on the date specified therein together with accrued interest (on the par
principal amount) to, but not including, such date on the amount prepaid unless
such notice is rescinded.

 

-59-



--------------------------------------------------------------------------------

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with SECTION 2.16(d)(iii) above) reasonably
established by the Auction Manager and the Borrower.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, the Borrower may withdraw its offer
to make a Discounted Voluntary Prepayment pursuant to any Discounted Prepayment
Option Notice.

(viii) To the extent the Term Loans of any Class are prepaid pursuant to this
SECTION 2.16(d), scheduled amortization amounts for the Term Loans of such Class
under SECTION 2.04 shall be reduced on in direct order maturity by the principal
amount of the Term Loans so prepaid.

(ix) The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this SECTION 2.16(d) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, any pro rata payment
requirements) (it being understood and acknowledged that purchases of the Term
Loans contemplated by this SECTION 2.16(d) shall not constitute Investments by
such Person) or any other Loan Document that may otherwise prohibit any
transaction contemplated by this SECTION 2.16(d). The Administrative Agent may
rely conclusively on any information provided by the Auction Manager and shall
have no liability therefore.

SECTION 2.17 Mandatory Prepayment. The outstanding Obligations shall be subject
to prepayment as follows:

(a) If on any date any Loan Party shall have received Net Proceeds from any
sale, transfer or other disposition (including pursuant to a sale and leaseback
transaction) of any Collateral permitted pursuant to clause (q) of the
definition of “Permitted Dispositions”, to the extent that such Net Proceeds are
not required to be applied to the payment of obligations of the Borrower or
other borrowers under the ABL Facility, an amount equal to 100% of such Net
Proceeds shall be applied within five Business Days after such date toward the
prepayment of Term Loans as set forth in SECTION 2.17(f) unless (a) no Specified
Default has occurred and is continuing, (i) the proceeds therefrom are utilized
for purposes of replacing, restoring or repairing the assets in respect of which
such proceeds were received or reinvesting in assets used or useful in any of
the Loan Parties’ or Restricted Subsidiaries business within twelve (12) months
of the receipt of such proceeds (or within eighteen (18) months of receipt of
such proceeds if a letter of intent or other binding commitment to reinvest such
proceeds is entered into within twelve (12) months of receipt of such proceeds)
and (b) no such prepayment shall be required in respect of any Net Proceeds
unless and until such amount exceeds $10,000,000 in any Fiscal Year (and all
amounts under such amount may be retained by the Borrower).

(b) If on any date any Loan Party shall have received Net Proceeds from any
casualty or other insured damage to, or any taking under power of eminent domain
or by condemnation, expropriation or similar proceeding of, any Collateral of a
Loan Party, to the extent that such Net Proceeds are not required to be applied
to the payment of obligations of the Borrower or other borrowers under the ABL
Facility, an amount equal to 100% of such Net Proceeds shall be applied within
five Business Days after such date toward the prepayment of Term Loans as set
forth in SECTION 2.17(f) unless (i) the proceeds therefrom are required to be
paid to the holder of a Lien on such property or asset having priority over the
Lien of the Collateral Agent, or (ii) the proceeds therefrom are utilized for
purposes of replacing, restoring or repairing the assets in respect of which
such proceeds, awards or payments were received or reinvesting in assets used or
useful in any of the Loan Parties’ or their Restricted Subsidiaries’ business
within twelve (12) months of the receipt of such proceeds (or within eighteen
(18) months of receipt of such proceeds if a letter of intent or other binding
commitment to reinvest such proceeds is entered into within twelve (12) months
of receipt of such proceeds); provided that no such prepayment shall be required
in respect of any Net Proceeds unless and until such amount exceeds $10,000,000
in any Fiscal Year (and all amounts under such amount may be retained by the
Borrower).

 

-60-



--------------------------------------------------------------------------------

(c) If on any date any Loan Party shall have received Net Proceeds (i) from any
Refinancing Term Loans or Indebtedness pursuant to clause (v)(i) of the
definition of “Permitted Indebtedness” or (ii) from the incurrence of any
Indebtedness of the Borrower or any of its Subsidiaries (other than Permitted
Indebtedness), an amount equal to 100% of such Net Proceeds shall be applied
within five Business Days after such date toward the prepayment of Term Loans as
set forth in SECTION 2.17(f).

(d) If, for any Fiscal Year of the Borrower commencing with the Fiscal Year
ending January 28, 2012, there shall be Excess Cash Flow, the Borrower shall, on
the relevant Excess Cash Flow Application Date (as defined below), apply an
amount, if positive, equal to the excess of (i) the ECF Percentage of such
Excess Cash Flow minus (ii) the principal amount of Term Loans optionally
prepaid pursuant to SECTION 2.16 during such Fiscal Year toward the prepayment
of the Term Loans as set forth in SECTION 2.17(f) and the amount expended by the
Borrower pursuant to SECTIONS 2.16(d) and 9.04(g) during such Fiscal Year. Each
such prepayment shall be made on a date (an “Excess Cash Flow Application Date”)
no later than five Business Days after the date on which the compliance
certificate of the Borrower has been delivered pursuant to SECTION 5.01(d).

(e) [Reserved].

(f) Any prepayment of any Term Loans pursuant to SECTIONS 2.17(a) through
(d) above shall be applied to repay Term Loans of each then outstanding Class,
provided, that (i) any prepayment of any Term Loans pursuant to SECTION 2.17(c)
shall be applied to repay Term Loans of only those Class(es) selected by the
Borrower. Any prepayment of any Class of Term Loans in accordance with the
foregoing shall be applied as directed by the Borrower, (ii) to the extent any
Qualifying Secured Debt that is secured on a pari passu basis with the
Obligations requires a prepayment from Excess Cash Flow, the amount of the
prepayment of the Term Loans required above shall be reduced in proportion of
the ratio of the aggregate principal amount of the Term Loans then outstanding
to the aggregate amount of the Term Loans and such Qualifying Secured Debt then
outstanding and (iii) any Lender may elect to decline its share of any
prepayment pursuant to clause (a), (b) or (d) above by giving notice to the
Administrative Agent within one Business Day following the date the Borrower
gives notice of such prepayment (any amount declined by a Lender pursuant to
this subclause (iii) a “Declined Amount”). Subject to the foregoing, outstanding
Prime Rate Loans of any Class shall be prepaid before outstanding LIBO Loans of
such Class are prepaid. No prepayment of LIBO Loans of any Class shall be
permitted pursuant to this SECTION 2.17 until the last day of an Interest Period
applicable thereto, unless the Borrower reimburses the Lenders for all Breakage
Costs associated therewith within fifteen (15) Business Days of receiving a
written demand for such reimbursement which sets forth the calculation of such
Breakage Costs in reasonable detail. In order to avoid such Breakage Costs, as
long as no Specified Default has occurred and is continuing, at the request of
the Borrower, the Administrative Agent shall hold all amounts required to be
applied to LIBO Loans of a particular Class in a Cash Collateral Account and
will apply such funds to the applicable LIBO Loans of such Class at the end of
the then pending Interest Period therefor (provided that the foregoing shall in
no way limit or restrict the Agents’ rights upon the occurrence and during the
continuance of any other Event of Default).

(g) The Borrower shall prepay all Non-Converted Term B-4 Loans on the Amendment
No. 6 Effective Date.

(h) Notwithstanding any other provisions of this SECTION 2.17, (A) to the extent
that any or all of the Excess Cash Flow of a Foreign Subsidiary is prohibited or
delayed by any requirement of law from being repatriated to the Loan Parties, an
amount equal to the portion of Excess Cash Flow so affected will not be required
to be applied to repay Term Loans at the times provided in clause (d) above, as
the case may be, but only so long, as the applicable requirement of law will not
permit repatriation to the Loan Parties (the Loan Parties hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions reasonably
required by the applicable requirement of law to permit repatriation), and once
a repatriation of any of such affected Excess Cash Flow is permitted under the
applicable requirement of law,

 

-61-



--------------------------------------------------------------------------------

an amount equal to such Excess Cash Flow will be promptly (and in any event not
later than ten Business Days after such repatriation is permitted) applied (net
of any taxes that would be payable or reserved against if such amounts were
actually repatriated whether or not they are repatriated) to the repayment of
the Term Loans, and (B) to the extent that the Borrower has determined in good
faith that repatriation of any of or all the Excess Cash Flow of a Foreign
Subsidiary could have an adverse tax consequence with respect to such Excess
Cash Flow, an amount equal to the Excess Cash Flow so affected may be retained
by the applicable Foreign Subsidiary. For the avoidance of doubt, nothing in
this Agreement, including SECTION 2.17 shall be construed to require any Foreign
Subsidiary to repatriate cash.

SECTION 2.18 [Reserved].

SECTION 2.19 Fees.

(a) The Borrower shall pay to the Agents, for their respective accounts, (i) the
fees set forth in the Fee Letter as and when payment of such fees is due as
therein set forth and (ii) such other fees in the amounts and at the times
separately agreed upon between the Borrower and the Agents.

(b) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for the account of the Administrative Agent and other
Credit Parties as provided herein. Once due, all fees shall be fully earned and
shall not be refundable under any circumstances (except to the extent set forth
in the Fee Letter).

(c) The Borrower shall pay to each Lender on the Closing Date an upfront fee
equal to 1.00% of the Term Loan made by such Lender on the Closing Date (which
fee may be netted by each Lender from the proceeds of its Term Loan made to the
Borrower).

(d) In the event that, at any time after the Amendment No. 8 Effective Date and
on or prior to the date which is six months after the Amendment No.  78
Effective Date and except for any event in connection with a Change in Control
or other transaction prohibited by this Agreement, the Borrower makes any
voluntary prepayment of all of the Term B-5 Loans with the proceeds of any
secured term loan Indebtedness under any credit facility (other than pursuant to
a Discounted Prepayment Offer or open market purchases), which term loan
Indebtedness has a lower Yield than the Yield of the Term B-5 Loans and such
term loan Indebtedness was incurred for the primary purpose of reducing the
Yield of its term loan Indebtedness, then the Borrower agrees to pay to the
Administrative Agent, for the account of each Lender with a Term B-5 Loan, a fee
in an amount equal to 1.00% of such Lender’s Term B-5 Loans prepaid with the
proceeds of such term loan Indebtedness.

SECTION 2.20 Maintenance of Loan Account; Statements of Account. The
Administrative Agent shall maintain an account on its books in the name of the
Borrower (each, the “Loan Account”) which will reflect (i) all Term Loans of
each Class made by the Lenders to the Borrower or for the Borrower’s account and
(ii) any and all other monetary Obligations that have become payable. The Loan
Account will be credited with all amounts received by the Administrative Agent
from the Borrower or from other Persons for the Borrower’s account, and the
amounts so credited shall be applied as set forth in and to the extent required
by SECTION 2.17(f) or 7.03, as applicable.

SECTION 2.21 Payments.

(a) The Borrower shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees, amounts payable
under SECTION 2.14, 2.16(b) or 2.23, or otherwise) prior to 2:00 p.m. on the
date when due, in immediately available funds, without setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its Funding Office, except that
payments pursuant to SECTIONS 2.14, 2.16(b), 2.23, 9.03 or any other provision
hence specifying a Person, shall be made directly to the Persons entitled
thereto and payments pursuant to other Loan Documents shall be made to the
Persons specified therein. The Administrative Agent shall distribute any such
payments to the appropriate recipient promptly

 

-62-



--------------------------------------------------------------------------------

following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, except with respect to LIBO Borrowings, the
date for payment shall be extended to the next succeeding Business Day, and, if
any payment due with respect to LIBO Borrowings shall be due on a day that is
not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, unless that succeeding Business Day is in the next
calendar month, in which event, the date of such payment shall be on the last
Business Day of subject calendar month, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.

(b) Except as specifically provided herein all funds received by and available
to the Administrative Agent to pay principal, interest, fees and other amounts
then due hereunder, shall be applied in accordance with the provisions of
SECTIONS 2.17(f) or 7.03 ratably among the parties entitled thereto in
accordance with the amounts of principal, interest, fees and other amounts then
due to such respective parties.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Federal Funds Effective Rate.

SECTION 2.22 [Reserved].

SECTION 2.23 Taxes.

(a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided, however,
that if any applicable withholding agent shall be required to deduct or remit
any such Taxes from such payments, then (i) in the case of any Indemnified Taxes
or Other Taxes, the sum payable shall be increased as necessary so that after
all required deductions or remittances for such Taxes have been made by the
applicable withholding agent (including deductions applicable to additional sums
payable under this SECTION 2.23) the applicable Credit Party receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

(c) The Borrower shall indemnify each Credit Party, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes paid or
payable by such Credit Party on or with respect to any payment by or on account
of any obligation of the Loan Parties hereunder or under any other Loan Document
and any Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this SECTION 2.23) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (whether or not correctly or legally asserted) to the extent not already
paid by the Loan Parties pursuant to SECTION 2.23(a); provided that if the
Borrower reasonably believes that such Taxes were not correctly or legally
asserted, each Lender will use reasonable efforts to cooperate with the Borrower
to obtain a refund of such taxes so long as such efforts would not, in the sole
determination of such Lender, result in any additional costs, expenses or risks
or be otherwise disadvantageous to it; provided further, that the Borrower shall
not be required to compensate any Lender pursuant to this SECTION 2.23 for any
penalties and interest incurred in any Fiscal Year for which such Lender is
claiming compensation if such Lender does not furnish notice of such claim
within six (6) months from the end of such Fiscal Year; provided further, that
if the circumstances giving rise to such claim have a retroactive effect, then
the beginning of such six month period shall be extended to include such period
of retroactive effect. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Credit Party, or by the Administrative
Agent on its own behalf or on behalf of any other Credit Party, setting forth in
reasonable detail the manner in which such amount was determined, shall be
conclusive absent manifest error.

 

-63-



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by law, or reasonably requested by the
Borrower or the Administrative Agent, certifying as to any entitlement of such
Lender to an exemption from, or reduction in, withholding Tax with respect to
any payments to be made to such Lender under the Loan Documents. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding Tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(i) Each Lender that is a U.S. Person within the meaning of Section 7701(a)(30)
of the Code (a “Domestic Lender”) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

(ii) Each Foreign Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter when required by law or upon the reasonable request
of the Borrower or the Administrative Agent) whichever of the following is
applicable:

(A) two duly completed and executed original copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility for
benefits of an income tax treaty to which the United States of America is a
party;

(B) two duly completed and executed original copies of Internal Revenue Service
Form W-8ECI (or any successor forms);

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate, in substantially
the form of Exhibit L-1, or any other form approved by the Administrative Agent
and the Borrower, to the effect that such Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
duly completed and executed original copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any successor form);

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership, or a is a Participant holding a
participation granted by participating Lender), Internal Revenue Service Form
W-8IMY (or any successor forms) of the Lender, accompanied by a Form W-8ECI,
W-8BEN, W-8BEN-E, certificate in substantially the form of Exhibit L-2, L-3 or
L-4 (as applicable), Form W-9, Form W-8IMY (or other successor forms) or any
other required information from each beneficial owner, as applicable (provided
that, if the Lender is a partnership (and not a participating Lender) and one or
more direct or indirect partners are claiming the portfolio interest exemption,
a certificate in substantially the form of Exhibit L-2 shall be provided by such
Lender on behalf of such direct or indirect partners); or

 

-64-



--------------------------------------------------------------------------------

(E) any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Borrower of its legal ineligibility to deliver any such forms, certificates
or other evidence.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any documentation or information that such Lender is not
legally eligible to deliver.

(f) [Reserved].

(g) Should a Lender become subject to Taxes because of its failure to deliver
any documentation required hereunder, the Loan Parties shall, at such Lender’s
expense, take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

(h) If any Loan Party shall be required pursuant to this SECTION 2.23 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such
Credit Party becomes subject to Taxes subsequent to the Closing Date (or, if
applicable, subsequent to the date such Person becomes a party to this
Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including without limitation a change
in the residence, place of incorporation, principal place of business of such
Credit Party or a change in the branch or lending office of such Credit Party,
as the case may be, such Credit Party shall use reasonable efforts to avoid or
minimize any amounts which might otherwise be payable pursuant to this SECTION
2.23(h); provided, however, that such efforts shall not include the taking of
any actions by such Credit Party that would result in any tax, costs or other
expense to such Credit Party (other than a tax, cost or other expense for which
such Credit Party shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in
the reasonable opinion of such Credit Party have an adverse effect upon its
business, operations or financial condition or otherwise be disadvantageous to
such Credit Party.

(i) If the Administrative Agent or a Lender determines, in its good faith
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes with respect to which the Borrower has paid additional amount
pursuant to this SECTION 2.23, it shall pay over such refund within 30 days of
its receipt thereof to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or other relevant
Loan Party under this SECTION 2.23 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such Lender or
Administrative Agent and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Lender or Administrative Agent, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This SECTION 2.23 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.

 

-65-



--------------------------------------------------------------------------------

(j) If a payment made to a Credit Party would be subject to United States
federal withholding Tax imposed by FATCA if such Credit Party fails to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Credit Party
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by FATCA and at such time or times reasonably requested by the Loan
Parties or the Administrative Agent any documentation reasonably requested by
the Loan Parties or the Administrative Agent sufficient for the Administrative
Agent and the Loan Parties to comply with their obligations under FATCA, to
determine whether such Credit Party has complied with such applicable reporting
requirements and to determine the amount, if any, required to be withheld.

SECTION 2.24 Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under SECTION 2.14 or cannot make LIBO
Loans under SECTION 2.11, or if the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Term Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to SECTION 2.14 or SECTION 2.23, as the case may be, in the future and
(ii) would not subject such Lender to any material unreimbursed cost or expense.
The Borrower hereby agrees to pay all reasonable out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment; provided, however, that the Borrower shall not be liable for such
costs and expenses of a Lender requesting compensation if (i) such Lender
becomes a party to this Agreement on a date after the Closing Date and (ii) the
relevant Change in Law occurs on a date prior to the date such Lender becomes a
party hereto.

(b) If any Lender becomes the subject of a Bail-In Action, requests compensation
under SECTION 2.14 or cannot make Term Loans under SECTION 2.11, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to SECTION 2.23 or
any Lender rejects an Extension request, then the Borrower may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in SECTION 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment) or (ii) prepay any such Lender on a non pro rata basis; provided,
however, that (i) in the case of an assignment, the Borrower shall have received
the prior written consent of the Administrative Agent to the extent required by
SECTION 9.04, which consent shall not be unreasonably withheld, delayed or
conditioned, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Term Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts or in the case of a non pro rata
prepayment) and (iii) in the case of any such assignment resulting from a claim
for compensation under SECTION 2.14 or payments required to be made pursuant to
SECTION 2.23, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation or otherwise accept such payment if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.

SECTION 2.25 Permitted Debt Exchanges.

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower, the Borrower may from time to time following
the Closing Date consummate one or more exchanges of Term Loans for Qualifying
Secured Debt or Qualifying Other Debt in the form of notes (such notes,
“Permitted Debt Exchange Notes,” and each such exchange a “Permitted Debt
Exchange”), so long as the following conditions are satisfied: (i) no Event of
Default shall have occurred and be continuing at the time the final offering
document in respect of a Permitted Debt Exchange Offer is delivered to the
relevant Lenders, (ii) the aggregate principal amount (calculated on the face
amount thereof) of Term Loans exchanged shall equal no more than the aggregate
principal amount (calculated on the face amount thereof) of Permitted Debt
Exchange Notes issued in exchange for such Term Loans; provided that the
aggregate principal amount of the Permitted Debt Exchange Notes may include
accrued interest and premium (if any) under the Term Loans exchanged and
underwriting discounts, fees, commissions and expenses in connection with the
issuance of such Permitted Debt Exchange Notes, (iii) the aggregate principal
amount (calculated on the face amount thereof) of all Term Loans exchanged under
each applicable Class by a Borrower pursuant to any

 

-66-



--------------------------------------------------------------------------------

Permitted Debt Exchange shall automatically be cancelled and retired by the
Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and Acceptance, or such other form as
may be reasonably requested by the Administrative Agent, in respect thereof
pursuant to which the respective Lender assigns its interest in the Term Loans
being exchanged pursuant to the Permitted Debt Exchange to the Borrower for
immediate cancellation), (iv) if the aggregate principal amount of all Term
Loans of a given Class (calculated on the face amount thereof) tendered by
Lenders in respect of the relevant Permitted Debt Exchange Offer (with no Lender
being permitted to tender a principal amount of Term Loans which exceeds the
principal amount thereof of the applicable Class actually held by it) shall
exceed the maximum aggregate principal amount of Term Loans of such Class
offered to be exchanged by the Borrower pursuant to such Permitted Debt Exchange
Offer, then the Borrower shall exchange Term Loans subject to such Permitted
Debt Exchange Offer tendered by such Lenders ratably up to such maximum amount
based on the respective principal amounts so tendered, (v) all documentation in
respect of such Permitted Debt Exchange shall be consistent with the foregoing,
and all written communications generally directed to the Lenders in connection
therewith shall be in form and substance consistent with the foregoing and made
in consultation with the Borrower and the Auction Manager, and (vi) any
applicable Minimum Tender Condition shall be satisfied.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this SECTION 2.25, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments, and (ii) such
Permitted Debt Exchange Offer shall be made for not less than $5,000,000 in
aggregate principal amount of Term Loans; provided that subject to the foregoing
clause (ii) the Representative may at its election specify as a condition (a
“Minimum Tender Condition”) to consummating any such Permitted Debt Exchange
that a minimum amount (to be determined and specified in the relevant Permitted
Debt Exchange Offer in the Borrower’s discretion) of Term Loans of any or all
applicable Classes be tendered.

(c) In connection with each Permitted Debt Exchange, the Borrower and the
Auction Manager shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this SECTION 2.25 and without conflict
with SECTION 2.25(a); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrower and the
Auction Manager) of time following the date on which the Permitted Debt Exchange
Offer is made.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) none of the
Auction Manager, the Administrative Agent nor any Lender assumes any
responsibility in connection with such Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Securities Exchange
Act of 1934, as amended.

ARTICLE III

Representations and Warranties

To induce the Credit Parties to enter into this Agreement and make the Term
Loans, the Loan Parties executing this Agreement or a Joinder Agreement hereto,
jointly and severally, make the following representations and warranties to each
Credit Party with respect to each Loan Party on the Closing Date, and in each
case as of the date such representation and warranty is made unless an earlier
date is specified:

SECTION 3.01 Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate or other applicable entity power and
authority to own its property and assets and to carry on its business as now
conducted, except, in each case, where the failure to do so, or so possess,
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect. Each Loan Party has all requisite organizational power
and authority to execute and deliver and perform all its obligations under all
Loan Documents to which such Loan Party is a party. Each Loan Party is qualified
to do business in, and is in good standing (where such concept exists) in, every
jurisdiction in

 

-67-



--------------------------------------------------------------------------------

which the nature of its business or the ownership or leasing of its properties
makes such qualification necessary, except where the failure to be so qualified
or in good standing individually or in the aggregate would not reasonably be
expected to result in a Material Adverse Effect. Schedule 3.01 attached hereto
sets forth, as of the Closing Date, each Loan Party’s name as it appears in
official filings in its state of incorporation or organization, its state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and its federal employer
identification number.

SECTION 3.02 Authorization; Enforceability. The transactions contemplated hereby
and by the other Loan Documents to be entered into by each Loan Party are within
such Loan Party’s corporate powers and have been duly authorized by all
necessary corporate, membership, partnership or other necessary action. This
Agreement has been duly executed and delivered by each Loan Party that is a
party hereto or thereto and constitutes, and each other Loan Document to which
any Loan Party is a party, when executed and delivered by such Loan Party will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law, (ii) the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) with respect to
enforceability against Foreign Subsidiaries or under foreign laws, the effect of
foreign laws, rules and regulations as they relate to pledges, if any, of
Capital Stock in Foreign Subsidiaries and intercompany Indebtedness owed by
Foreign Subsidiaries.

SECTION 3.03 Governmental and Other Approvals; No Conflicts. The transactions to
be entered into and contemplated by the Loan Documents (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been obtained or made and
are in full force and effect, (ii) filings and recordings necessary to perfect
in the United States Liens created under the Loan Documents and enforce the
rights of the Lenders and the Secured Parties under the Loan Documents, in each
case to the extent required under the Security Documents or (iii) the failure of
which to obtain would not reasonably be expected to result in a Material Adverse
Effect, (b) will not violate any Applicable Law (except to the extent that such
violation would not reasonably be expected to result in a Material Adverse
Effect) or the Charter Documents of any Loan Party, (c) do not violate or result
in a default (with due notice, lapse of grace period or both) under any
indenture or any other agreement, instrument or other evidence of Material
Indebtedness, except to the extent that such default would not reasonably be
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party, except Liens
created under the Loan Documents and other Permitted Encumbrances.

SECTION 3.04 Financial Condition. The Borrower has heretofore furnished to the
Agents the Consolidated balance sheet, and statements of operations,
stockholders’ equity, and cash flows for the Borrower and its Subsidiaries
(i) as of and for the Fiscal Year ended February 1, 2014, audited by Deloitte &
Touche LLP, independent public accountants, and (ii) as of and for the Fiscal
Quarter ending May 3, 2014, certified by a Financial Officer of the Borrower.
Such financial statements present fairly, in all material respects, the
financial position, results of operations and cash flows of the Borrower and its
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes. Since
February 1, 2014 there has been no event, change, condition or development that
has had or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 3.05 Properties.

(a) Except as disclosed on Schedule 3.05(a), each Loan Party has title to, or
valid leasehold interests in or right to use, all its real and personal property
material to its business, except for defects which would not reasonably be
expected to have a Material Adverse Effect.

(b) Schedule 3.05(b) sets forth with respect to each Loan Party a list of all
registrations and issuances of the United States registered Intellectual
Property owned by such Loan Party and all applications for the registrations or
issuance thereof as of the Closing Date. To the knowledge of each Loan Party,
each such registration, issuance and application is subsisting except as would
not, individually or in the aggregate, have a Material Adverse Effect. To the
knowledge of each Loan Party, the Intellectual Property owned by each Loan Party
is valid and enforceable, and no proceeding is pending challenging the
ownership, registration, validity,

 

-68-



--------------------------------------------------------------------------------

enforceability or use of any item of Intellectual Property except as would not,
individually or in the aggregate, have a Material Adverse Effect. Each Loan
Party owns or is licensed to use, all Intellectual Property used in its
business, except to the extent that the failure to so own or have the right to
use would not reasonably be expected to have a Material Adverse Effect, and each
Loan Party’s use of Intellectual Property owned by such Loan Party does not
infringe upon, misappropriate, dilute or otherwise violate the rights of any
other Person, except for any such infringements, misappropriations, dilutions or
other violations that, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. No proceeding is pending (or to
the knowledge of each Loan Party, threatened) in which any Person is alleging
that a Loan Party is infringing, misappropriating, diluting, or otherwise
violating the Intellectual Property rights of any Person except as would not,
individually or in the aggregate, have a Material Adverse Effect.

(c) Schedule 3.05(c)(i) sets forth the address (including county) of all Real
Estate that is owned by the Loan Parties as of the Closing Date. Schedule
3.05(c)(ii) sets forth the address (including county) of all Real Estate that is
leased by the Loan Parties as of the Closing Date. Except as would not
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of the Responsible Officers of the Loan Parties each of such Leases is in full
force and effect and the Loan Parties are not in default of the terms thereof.

SECTION 3.06 Litigation and Environmental Matters.

(a) Except as set forth on Schedule 3.06(a), there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the actual knowledge of Responsible Officers of a Loan Party,
threatened in writing against or affecting any Loan Party as to which there is a
reasonable expectation of an adverse determination which, if adversely
determined, would reasonably be expected individually or in the aggregate to
result in a Material Adverse Effect (other than Disclosed Matters).

(b) Except as set forth on Schedule 3.06(b), no Loan Party (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received written notice
of any actual or potential claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, which, in each case,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

(c) Except as set forth on Schedule 3.06(c), to the knowledge of the Loan
Parties, no Real Estate or facility owned, operated or leased by any Loan Party
is listed or proposed for listing on the National Priorities List promulgated
pursuant to CERCLA or similar state “Superfund” list except to the extent that
such filings, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

(d) Except as set forth on Schedule 3.06(d) as of the Closing Date, no Lien has
been recorded or, to the knowledge of any Loan Party, threatened under any
Environmental Law with respect to any Real Estate of the Loan Parties.

SECTION 3.07 Compliance with Laws and Agreements. Each Loan Party is in
compliance with all Applicable Law and all Material Indebtedness, and no event
of default has occurred and is continuing thereunder, except in each case where
the failure to comply or the existence of a default, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Without limiting the generality of the foregoing, each Loan Party has
obtained all permits, licenses and other authorizations which are required with
respect to the ownership and operations of its business, except where the
failure to obtain such permits, licenses or other authorizations, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Each Loan Party is in compliance with all terms and conditions of all
such permits, licenses, orders and authorizations, except where the failure to
comply with such terms or conditions, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

SECTION 3.08 Investment Company Status. No Loan Party is an “investment company”
as defined in, and subject to regulation under, the Investment Company Act of
1940, as amended.

 

-69-



--------------------------------------------------------------------------------

SECTION 3.09 Taxes. Each Loan Party has timely filed or caused to be filed all
tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings, for which such Loan Party
has set aside on its books adequate reserves in accordance with GAAP, and as to
which no Lien has arisen or (b) to the extent that the failure to do so would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.10 ERISA. The Loan Parties and their ERISA Affiliates are in
compliance with the applicable provisions of ERISA and the Code with respect to
each Plan except as would not reasonably be expected to result in a Material
Adverse Effect. Except as would not result in a Material Adverse Effect, each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the Internal Revenue Service and nothing
has occurred subsequent to the issuance of such determination letter which would
cause such Plan to lose its qualified status. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect. Except as would not result in a
Material Adverse Effect, the present value of all accumulated benefit
obligations under each Plan subject to ERISA (based on the assumptions used for
purposes of the most recent actuarial report prepared by such Plan’s actuaries)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan.

SECTION 3.11 Disclosure.

(a) None of the written reports, financial statements, certificates or other
written information (other than any projections, pro formas, budgets and general
market information) concerning the Loan Parties furnished by or on at the
direction of any Loan Party to any Credit Party in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished
(together with the Borrower’s (or its direct or indirect parent entity’s) Annual
Reports on Form 10-K for prior fiscal years and Quarterly Reports on Form 10-Q
for the fiscal quarters since the last fiscal year-end, Form 8-Ks and Definitive
Proxy Statement on Form 14A for the Borrower’s (or its direct or indirect parent
entity’s) 2014 annual shareholder meeting)), when taken as a whole, contains, as
of the date furnished, any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading in light of
the circumstances under which such statements were made.

(b) As of the Amendment No. 78 Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

SECTION 3.12 Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of each Loan Party in, each Subsidiary as of the Closing
Date; there is no other Capital Stock of any class outstanding as of the Closing
Date. To the knowledge of the Loan Parties, all such shares of Capital Stock as
of the Closing Date are validly issued, fully paid, and, with respect to
corporate shares, nonassessable.

SECTION 3.13 Insurance. Schedule 3.13 sets forth a description of all business
interruption, general liability, directors and officers liability,
comprehensive, casualty and other insurance maintained by or on behalf of the
Loan Parties as of the Closing Date. Each insurance policy listed on Schedule
3.13 is in full force and effect as of the Closing Date and all premiums in
respect thereof that are due and payable as of the Closing Date have been paid
and such insurance is in such amounts and covering such risks and liabilities
(and with such deductibles, retentions and exclusions) as are in accordance with
normal and prudent industry practice. As of the Closing Date, none of BCF
Holdings or any of its Subsidiaries (a) has received notice from any insurer (or
any agent thereof) that substantial capital improvements or other substantial
expenditures will have to be made in order to continue such insurance or (b) has
any reason to believe that it will not be able to renew its existing coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers at a substantially similar cost.

SECTION 3.14 Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Loan Party pending or, to the actual knowledge
of any Responsible Officer of any Loan Party, threatened, except to the extent
that strikes, lockouts or slowdowns would not reasonably be expected to result
in a

 

-70-



--------------------------------------------------------------------------------

Material Adverse Effect. The hours worked by and payments made to employees of
the Loan Parties have not been in violation of the Fair Labor Standards Act or
any other applicable federal, state, local or foreign law dealing with such
matters to the extent that any such violation could reasonably be expected to
have a Material Adverse Effect. Except to the extent that such liability would
not reasonably be expected to have a Material Adverse Effect, all payments due
from any Loan Party, or for which any claim may be made against any Loan Party,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued in accordance with GAAP as a liability on
the books of such Loan Party. Except as set forth on Schedule 3.14, as of the
Closing Date no Loan Party is a party to or bound by any material collective
bargaining agreement. As of the Closing Date, the consummation of the
transactions contemplated by the Loan Documents will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which any Loan Party is bound to the extent
that such would be reasonably expected to result in a Material Adverse Effect.

SECTION 3.15 Security Documents. Subject to Section 5 of Amendment No.  7,8, the
Security Documents create in favor of the Collateral Agent, for the benefit of
the Collateral Agent and the other Secured Parties, legal, valid and enforceable
security or mortgage interests in the Collateral (subject to (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (b) any
filings and registrations required under Applicable Law to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Collateral Agent for
the benefit of the Secured Parties (which filings or recordings shall be made to
the extent required by any Security Document) and (c) with respect to
enforceability against Foreign Subsidiaries or under non-U.S. laws, the effect
of non-U.S. laws, rules and regulations as they relate to pledges, if any, of
Capital Stock in Foreign Subsidiaries and intercompany Indebtedness owed by
Foreign Subsidiaries), and the Security Documents constitute, or will upon the
filing of financing statements or other instruments within the time periods
prescribed under Applicable Law and/or the obtaining of “control,” in each case
with respect to the relevant Collateral as required under the applicable Uniform
Commercial Code or similar legislation of any jurisdiction, to the extent
security interests in such Collateral can be perfected by such filings or
control, the creation of a fully perfected and enforceable (subject to
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law and
(b) with respect to enforceability against Foreign Subsidiaries or under
non-U.S. laws, the effect of non-U.S. laws, rules and regulations as they relate
to pledges, if any, of Capital Stock in Foreign Subsidiaries and intercompany
Indebtedness owed by Foreign Subsidiaries) first priority Lien on, and security
interest in, all right, title and interest of the Loan Parties thereunder in
such Collateral (to the extent required under the Security Documents), in each
case prior and superior in right to any other Person, except for Permitted
Encumbrances (x) having priority by operation of Applicable Law on all Term
Priority Collateral, (y) in favor of the agent under the ABL Facility on any
Revolver Priority Collateral or (z) Qualifying Secured Debt ranking pari passu
with the Liens securing the Obligations.

SECTION 3.16 Federal Reserve Regulations.

(a) No Loan Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of buying or carrying Margin
Stock. As of the Closing Date, no Loan Party owns any Margin Stock.

(b) No part of the proceeds of any Term Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to buy or
carry Margin Stock or to extend credit to others for the purpose of buying or
carrying Margin Stock or to refund indebtedness originally incurred for such
purpose in violation of Regulation U or X or (ii) for any purpose that entails a
violation of the provisions of the Regulations of the Board, including
Regulation U or Regulation X.

SECTION 3.17 Solvency. The Loan Parties, on a Consolidated basis, are Solvent
(and, on the Amendment No. 78 Effective Date will be Solvent immediately after
giving effect to the Amendment Transactions). No transfer of property is being
made by any Loan Party and no obligation is being incurred by any Loan Party in
connection with the Transactions, this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of any Loan Party.

 

-71-



--------------------------------------------------------------------------------

SECTION 3.18 Anti-Corruption Laws and Sanctions As of the Amendment No. 78
Effective Date, none of (a) the Loan Parties, any Subsidiary or any of their
respective directors, officers or employees, or (b) to the knowledge of the
Borrower, any agent of any Loan Party or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.

SECTION 3.19 EEA Financial Institutions No Loan Party is an EEA Financial
Institution.

SECTION 3.20 Certain ERISA Matters The Borrower is not and will not be using
“plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISAthe Plan Asset Regulations) of one or more Benefit Plans
in connection with the Loans.

ARTICLE IV

[Reserved]

ARTICLE V

Affirmative Covenants

Until (i) the Commitments have expired or been terminated and (ii) the principal
of and interest on the Term Loans and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims) shall
have been paid in full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

(a) within ninety (90) days after the end of each Fiscal Year of BCF Holdings
commencing with the Fiscal Year ending January 29, 2011, the Consolidated
balance sheet and related statements of operations, and Consolidated statements
of cash flows as of the end of and for such year for BCF Holdings and its
Subsidiaries (or, at the option of BCF Holdings, a direct or indirect parent
company of BCF Holdings and its Subsidiaries), setting forth in comparative
form, the Consolidated figures for the previous Fiscal Year and the figures as
set forth in the projections delivered pursuant to SECTION 5.01(e), all audited
and reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without a qualification or exception as to the scope of such audit (except to
the extent such qualification or exception results solely from a current
maturity of Indebtedness or an actual or potential default of a financial
covenant)), except for the aforementioned projections, to the effect that such
Consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the applicable Loan Parties and
their Subsidiaries on a Consolidated basis in accordance with GAAP;

(b) within forty-five (45) days after the end of each Fiscal Quarter of BCF
Holdings commencing with the Fiscal Quarter ending April 30, 2011, excluding the
last Fiscal Quarter of each Fiscal Year of BCF Holdings, the Consolidated
balance sheet and related statements of operations, and Consolidated statements
of cash flows for BCF Holdings and its Subsidiaries (or, at the option of BCF
Holdings, a direct or indirect parent company of BCF Holdings and its
Subsidiaries) as of the end of and for such Fiscal Quarter and the elapsed
portion of the Fiscal Year, setting forth in each case, in comparative form the
Consolidated figures for the previous Fiscal Year and the figures as set forth
in the projections delivered pursuant to SECTION 5.01(e), all such Consolidated
figures certified by one of the Borrower’s Financial Officers as fairly
presenting in all material respects the financial condition and results of
operations of the Loan Parties and their Subsidiaries on a Consolidated basis in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes;

 

-72-



--------------------------------------------------------------------------------

(c) for any period when the financial statements provided pursuant to clause
(a) or (b) above (i) are financial statements of any direct or indirect parent
company of BCF Holdings and such parent company owns any material assets other
than BCF and its Subsidiaries or (ii) include the results of any Unrestricted
Subsidiary, the Borrower shall furnish, together with such reports, a reasonably
detailed explanation of the assets and results of operations included in such
financial statements that are attributable to BCF Holdings, the Borrower and the
Borrower’s Restricted Subsidiaries;

(d) within 15 days following any delivery of financial statements under clause
(a) or clause (b) above, a certificate of a Financial Officer of the Borrower in
the form of Exhibit E hereto (a “Compliance Certificate”) (i) certifying as to
whether a Default or Event of Default has occurred and is continuing and, if a
Default or Event of Default has occurred and is continuing, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) in the case of financial statements delivered pursuant to clause
(a), setting forth reasonably detailed calculations with respect to the Excess
Cash Flow (in the case of any delivery of financial statements under clause
(a) above for any Fiscal Year ending after the Closing Date), (iii) a reasonably
detailed calculation of the Consolidated Leverage Ratio and Consolidated Secured
Leverage Ratio, in each case, as of the last day of the applicable period and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of BCF Holdings’ (or its direct or indirect parent’s)
most recent audited financial statements and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such Compliance Certificate;

(e) within sixty (60) days after the commencement of each Fiscal Year of the
Loan Parties, commencing with the Fiscal Year ending January 28, 2012, a
detailed, Consolidated budget by quarter for the applicable Fiscal Year for BCF
Holdings (or its direct or indirect parent) and its Restricted Subsidiaries and
including a projected Consolidated income statement, balance sheet, and
statement of cash flow, by quarter;

(f) [Reserved];

(g) promptly after the same become publicly available, copies of (i) all
material periodic and other reports, proxy statements and other materials filed
by any Loan Party with the SEC, and (ii) SEC Forms 10-K and 10-Q for Burlington
Store, Inc. (for so long as Burlington Stores, Inc. is subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended);

(h) promptly following any reasonable request therefor, (x) such other
information regarding the operations, business affairs and financial condition
of any Loan Party as the Agents may reasonably request (other than information
which is subject to an attorney-client privilege or would result in a breach of
a confidentiality obligation of the Loan Parties to any other Person or
applicable law) and (y) information and documentation reasonably requested by
the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act and the Beneficial Ownership Regulation; and

(i) not later than any date on which financial statements are delivered with
respect to any period in which any Pro Forma Adjustment is made as a result of
the consummation of an acquisition of an Acquired Entity, a disposition of an
entity or business or a shut-down of any discontinued operations, as the case
may be, for which there shall be any Pro Forma Adjustments, a certificate of one
of the Borrower’s Responsible Officers setting forth the amount of such Pro
Forma Adjustments and, in reasonable detail, the calculations and basis
therefor.

Notwithstanding the foregoing, the obligations in paragraphs (a), and (b) of
this SECTION 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable consolidated
financial statements of any direct or indirect parent of the Borrower that,
directly or indirectly, holds all of the Capital Stock of the Borrower or
(B) the Borrower’s (or any direct or indirect parent thereof, as applicable)
Form 10-K or 10-Q or other filings, as applicable, filed with the SEC; provided
that this paragraph shall not limit the obligation to deliver the reconciliation
required, if any, by SECTION 5.01(c) above.

 

-73-



--------------------------------------------------------------------------------

Any financial statement or other document, reports, proxy statements or other
materials (to the extent any such financial statement or document, reports,
proxy statements or other materials included in materials otherwise filed with
the SEC) required to be delivered pursuant to this SECTION 5.01 or SECTION 5.02
may be satisfied with respect to such financial statements or other documents,
reports, proxy statements or other materials by the filing of the Borrower’s (or
its direct or indirect parent of the Borrower that, directly or indirectly,
holds all the Capital Stock of the Borrower) Form 8-K, 10-K, 10-Q or other
filing, as applicable, with the SEC. All financial statements and other
documents, reports, proxy statements or other materials required to be delivered
pursuant to this SECTION 5.01 or SECTION 5.02 may be delivered electronically
and, if so delivered, shall be deemed to have been delivered on the date
(i) such financial statements and/or other documents are posted on the SEC’s
website on the Internet at www.sec.gov, (ii) on which the Borrower posts such
documents, or provide a link thereto, on the Borrower’s website or (iii) on
which such documents are posted on the Borrower’s behalf on an Internet or
Intranet website, if any, to which the Administrative Agent and each Lender has
access (whether a commercial third-party website or a website sponsored by the
Administrative Agent).

The Borrower hereby (i) authorizes the Administrative Agent to make the
financial statements to be provided under SECTION 5.01(a) and (b) above along
with the Loan Documents and the list of Disqualified Institutions available to
Public-Siders and (ii) agrees that at the time any such financial statements are
provided hereunder, they shall already have been, or are concurrently being,
made available to holders of its (and its parent companies’) securities (and
that either such list of Disqualified Institutions does not include MNPI or has
been, or is concurrently being, made available to holders of its (and its parent
companies’) securities). No other material shall be posted to Public-Siders
without the Borrower expressly representing and warranting to the Administrative
Agent in writing that such materials do not constitute MNPI or that the Borrower
has no outstanding publicly traded securities, including 144A securities (the
“Public-Sider Representation”). Notwithstanding anything herein to the contrary,
in no event shall the Administrative Agent make available to Public-Siders
budgets or any certificates, reports or calculations with respect to the
Borrower’s compliance with the covenants contained herein unless the Borrower
(x) requests that such material be made available and (y) expressly makes the
Public-Sider Representation or ensures that material that would otherwise
constitute MNPI contained in such budgets, certificates, reports or calculations
is publicly disclosed in accordance with U.S. Federal securities laws.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent prompt written notice of the occurrence of any of the
following after any Responsible Officer of the Borrower obtains knowledge
thereof:

(a) A Default or Event of Default, specifying the nature and extent thereof and
the action (if any) which is proposed to be taken with respect thereto;

(b) The filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Restricted Subsidiary of the Borrower that, has a reasonable likelihood of
adverse determination and such adverse determination, would reasonably be
expected to result in a Material Adverse Effect;

(c) The occurrence of an ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(d) Any development that results in, or would reasonably be expected to result
in, a Material Adverse Effect; and

(e) Any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification.

Each notice delivered under this SECTION shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and, if applicable,
any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Information Regarding Collateral. The Borrower will furnish to the
Agents prompt written notice of any change in: (a) any Loan Party’s name;
(b) the location of any Loan Party’s chief executive office or its principal
place of business; (c) any Loan Party’s organizational structure or jurisdiction
of incorporation

 

-74-



--------------------------------------------------------------------------------

or formation; or (d) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings, publications and registrations,
have been made (or will be made in a timely fashion) under the Uniform
Commercial Code or other Applicable Law that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest to the extent required
under the Security Documents (subject only to Permitted Encumbrances having
priority by operation of Applicable Law or in favor of the agent under the ABL
Facility on any Revolver Priority Collateral and Liens permitted to be pari
passu to the Liens of the Collateral Agent pursuant to the Pari Passu Lien
Intercreditor Agreement) in all the Collateral for its own benefit and the
benefit of the other Secured Parties.

SECTION 5.04 Existence; Conduct of Business. Each Loan Party will do all things
necessary to comply with its Charter Documents in all material respects, and to
obtain, preserve, renew and keep in full force and effect its legal existence
and the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except, in
each case to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect; provided, however, that the
foregoing shall not prohibit any merger, consolidation, liquidation, disposition
or dissolution permitted under SECTION 6.03 or SECTION 6.05.

SECTION 5.05 Payment of Obligations. Each Loan Party will pay its Taxes before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings and
such Loan Party or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (b) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, or (c) the failure to make payment, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.06 Maintenance of Properties. Each Loan Party will keep and maintain
all tangible property material to the conduct of its business in substantially
the same condition as of the Amendment No. 7 Effective Date (ordinary wear and
tear, casualty loss and condemnation excepted), except (a) where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect or
(b) for Store closings and Permitted Dispositions permitted hereunder. Each Loan
Party will use commercially reasonable efforts to prosecute, maintain, and
enforce the Intellectual Property, except to the extent such Intellectual
Property is no longer used or deemed by such Loan Party in its reasonable
business judgment to be useful in the conduct of the business of the Loan
Parties.

SECTION 5.07 Insurance.

(a) Each Loan Party shall (i) maintain insurance with financially sound and
reputable insurers (or, to the extent consistent with business practices in
effect on the Amendment No. 7 Effective Date, a program of self-insurance) on
such of its property and in at least such amounts and against at least such
risks as is consistent with business practices in effect on the Amendment No. 7
Effective Date or as otherwise determined by the Responsible Officers of the
Loan Parties acting reasonably in their business judgment, including public
liability insurance against claims for personal injury or death occurring upon,
in or about or in connection with the use of any properties owned, occupied or
controlled by it (including the insurance required pursuant to the Security
Documents); (ii) maintain such other insurance as may be required by law; and
(iii) furnish to the Agents, promptly following written reasonable request, full
information as to the insurance carried.

(b) Fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (i) a lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Agents, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Administrative Agent, and (ii) a provision to the
effect that none of the Loan Parties, Credit Parties (in their capacity as such)
or any other Affiliate of a Loan Party shall be a co-insurer (the foregoing not
being deemed to limit the amount of self-insured retention or deductibles under
such policies, which self-insured retention or deductibles shall be consistent
with business practices in effect on the Amendment No. 7 Effective Date or as
otherwise determined by the Responsible Officers of the Loan Parties acting
reasonably in their business judgment). Commercial general liability policies
shall be endorsed to name the Collateral Agent as an additional insured.
Business interruption policies shall name the Collateral Agent as a loss payee
and shall be endorsed or amended to include a provision that after the
occurrence

 

-75-



--------------------------------------------------------------------------------

and during the continuance of a Specified Default and notice from the Collateral
Agent to the insurer, the insurer shall pay all proceeds of such business
interruption policies otherwise payable to the Loan Parties under the policies
directly to the Collateral Agent. Each such casualty or liability policy
referred to in this SECTION 5.07(b) shall also provide that it shall not be
canceled, modified in any manner that would cause this SECTION 5.07 to be
violated, or not renewed (i) by reason of nonpayment of premium except upon not
less than thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent (giving the Administrative Agent the right to cure defaults
in the payment of premiums) or (ii) for any other reason except upon not less
than thirty (30) days’ prior written notice thereof by the insurer to the
Administrative Agent. The Borrower shall deliver to the Administrative Agent,
prior to the cancellation, modification or non-renewal of any such policy of
insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent, including
an insurance binder) together with evidence reasonably satisfactory to the
Administrative Agent of payment of the premium therefor.

(c) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

(d) The Agents acknowledge that the insurance policies described on Schedule
3.13 are satisfactory to them as of the Amendment No.  78 Effective Date and are
in compliance with the provisions of this SECTION 5.07.

SECTION 5.08 Books and Records; Inspection and Audit Rights; Appraisals;
Accountants.

(a) Each Loan Party will keep proper books of record and account in accordance
in all material respects with GAAP and in which full, true and correct entries
are made of all material dealings and transactions in relation to its business
and activities. Each Loan Party will permit any representatives designated by
any Agent, upon reasonable prior notice, to visit and inspect its properties, to
discuss its affairs, finances and condition with its officers and to examine and
make extracts from its books and records, all at such reasonable times and as
often as reasonably requested. Notwithstanding anything to the contrary in this
SECTION 5.08, neither the Borrower nor any Restricted Subsidiary will be
required to disclose or permit the inspection or discussion of, any document,
information or other matter (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their representatives or contractors) is
prohibited by law, fiduciary duty or any binding agreement or (ii) that is
subject to attorney client or similar privilege or constitutes attorney work
product.

(b) At its election, upon its reasonable belief that any Loan Party has breached
any representation, warranty or covenant herein relating to environmental
matters in any respect that would reasonably be expected to result in a Material
Adverse Effect, or in connection with the enforcement of remedies against any
Real Estate after the occurrence and during the continuance of an Event of
Default, the Collateral Agent (or any Lender, at the sole cost and expense of
such Lender) may retain an independent engineer or environmental consultant
reasonably acceptable to the Loan Parties to conduct an environmental assessment
(but, prior to the occurrence of any such Event of Default, only with respect to
the subject matter of such breach, including, as relevant to such breach, of the
condition of any Real Estate or facility of any Loan Party) and/or such Loan
Party’s compliance with Environmental Law). Each Loan Party shall reasonably
cooperate in the performance of any such environmental assessment and permit any
such engineer or consultant designated by the Collateral Agent or such Lender to
have reasonable access to each property or facility at reasonable times and
after reasonable notice to the Borrower of the plans to conduct such an
environmental assessment. Environmental assessments conducted under this
paragraph shall be limited to visual inspections of the Real Estate or facility,
interviews with representatives of the Loan Parties or facility personnel, and
review of applicable records and documents pertaining to the condition of the
property or facility, its compliance with Environmental Law and any potential
Environmental Liabilities, in each case prior to the occurrence and during the
continuance of an Event of Default, to the extent relevant to the subject matter
of such breach.

 

-76-



--------------------------------------------------------------------------------

SECTION 5.09 [Reserved].

SECTION 5.10 Compliance with Laws. Each Loan Party will comply with all
Applicable Laws and the orders of any Governmental Authority except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect, each Loan Party shall: (a) conduct its operations
and keep and maintain its Real Estate in compliance with all Environmental Laws;
and (b) implement any and all investigation, remediation, removal and response
actions that are necessary to comply with Environmental Laws pertaining to the
presence, generation, treatment, storage, use, disposal, transportation or
Release of any Hazardous Materials on, at, in, under, above, to, from or about
any of its Real Estate. The Loan Parties shall (a) notify the Administrative
Agent promptly after such Person becomes aware of any violation of or
non-compliance with any Environmental Laws or any Release on, at, in, under,
above, to, from or about any Real Estate that could reasonably be expected to
result in a Material Adverse Effect; and (b) promptly forward to Administrative
Agent a copy of any order, notice, request for information or any communication
or report received by such Person in connection with any such violation or
Release or any other matter that could reasonably be expected to result in a
Material Adverse Effect, in each case whether or not any Governmental Authority
has taken or threatened any action in connection with any such violation,
Release or other matter.

SECTION 5.11 Use of Proceeds. The proceeds of the Term Loans made hereunder will
be used only to finance a portion of the Transactions. The proceeds of
Incremental Term Loans shall be used for general corporate purposes (except for
Refinancing Term Loans, the proceeds of which shall be applied pursuant to
SECTION 2.17). No part of the proceeds of any Term Loans will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the Board, including Regulations U and X. The proceeds of the
Additional Term B-5 Loans will be used on the Amendment No. 6 Effective Date to
finance a portion of the Amendment Transactions. The Borrower will not request
that any Borrowing that is or could be incurred on the Amendment No. 6 Effective
Date, and the Borrower shall not use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing that is or could be incurred on the Amendment
No. 6 Effective Date to (A) offer, pay, promise to pay, or authorize the payment
or giving of money, or anything else of value, to any Person in violation in any
material respects of any Anti-Corruption Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation in any material respect of any Sanctions applicable to
any party hereto.

SECTION 5.12 Additional Restricted Subsidiaries. If any Loan Party shall form or
acquire a Restricted Subsidiary (including by redesignation of an Unrestricted
Subsidiary as a Restricted Subsidiary), including by means of a “plan of
division” under the Delaware Limited Liability Company Act or any comparable
transaction under any similar law, that is not (i) an Immaterial Subsidiary,
(ii) a Foreign Subsidiary, (iii) a CFC Holding Company, (iv) a Subsidiary that
is not a wholly-owned Restricted Subsidiary (other than with respect to
directors’ qualifying or nominee shares), (v) a captive insurance subsidiary or
other special purpose entity, (vi) not-for-profit Subsidiary, (vii) a subsidiary
prohibited by applicable law or contractual obligation (existing at the time of
acquisition thereof (or redesignation) and not created in contemplation of such
acquisition) from guaranteeing or granting Liens to secure any of the
Obligations or with respect to which any consent, approval, license or
authorization from any governmental authority would be required for the
provision of any such guaranty, and (viii) with respect to which the Borrower
and the Administrative Agent reasonably agree that the cost or other
consequences (including adverse tax consequences) of providing a guaranty of the
Obligations outweigh the benefits to the Lenders, the Borrower will notify the
Agents thereof and will cause such Restricted Subsidiary to become a Loan Party
hereunder and under each applicable Security Document in the manner provided
therein within fifteen (15) Business Days after such Restricted Subsidiary is
formed or acquired and promptly take such actions to create and perfect Liens on
such Restricted Subsidiary’s assets to secure the Obligations as the Agents
shall reasonably request. If any shares of Capital Stock or Indebtedness of such
Restricted Subsidiary are owned by or on behalf of any Loan Party, the Borrower
will cause such shares and promissory notes evidencing such Indebtedness and
otherwise constituting Collateral to be pledged to secure the Obligations within
fifteen (15) Business Days after such Restricted Subsidiary is formed or
acquired (except that, if such Subsidiary is a Foreign Subsidiary, or a CFC
Holding Company, shares of Capital Stock of such Restricted Subsidiary to be
pledged may be limited to 65% of the outstanding shares of Capital Stock of such
Subsidiary).

 

-77-



--------------------------------------------------------------------------------

SECTION 5.13 Further Assurances. Subject to the terms herein or therein, each
Loan Party will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents), that may be
required under any Applicable Law, or which any Agent or the Required Lenders
may reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect in the United States the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the expense of the Loan Parties,
and in each case to the extent required under the Security Documents.

SECTION 5.14 [Reserved].

SECTION 5.15 Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain (but not maintain any specific rating) a public
corporate family and/or corporate credit rating, as applicable, from S&P and a
public corporate family rating from Moody’s, in each case in respect of the
Borrowerat least two of S&P, Moody’s and Fitch, and a public rating of the Term
Loans by eachat least two of S&P and, Moody’s and Fitch.

SECTION 5.16 Designation of Subsidiaries.

(a) Subject to SECTION 5.16(b) below, the board of directors of the Borrower may
at any time designate any Restricted Subsidiary as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary. The designation of any
Restricted Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower therein at the date of designation in an amount equal
to the fair market value of the Borrower’s Investment therein. The designation
of any Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time. Upon any such designation (but without
duplication of any amount reducing such Investment in such Unrestricted
Subsidiary pursuant to the definition of “Investment” included in the Available
Amount), the Borrower and/or the applicable Restricted Subsidiaries shall
receive a credit against the applicable clause in the definition of “Permitted
Investments” that was utilized for the Investment in such Unrestricted
Subsidiary for the fair market value of such Restricted Subsidiary at such time.
Upon any designation of a Subsidiary as an Unrestricted Subsidiary,
notwithstanding anything in any Loan Document to the contrary, the Facility
Guarantee of such Subsidiary shall be automatically released.

(b) The Borrower may not (x) designate any Restricted Subsidiary as an
Unrestricted Subsidiary or (y) designate an Unrestricted Subsidiary as a
Restricted Subsidiary, in each case unless no Event of Default exists or would
result therefrom

ARTICLE VI

Negative Covenants

Until (i) the Commitments have expired or been terminated and (ii) the principal
of and interest on each Term Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims) shall
have been paid in full, each Loan Party covenants and agrees with the Credit
Parties that:

SECTION 6.01 Indebtedness and Other Obligations. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, create, incur, assume or permit to
exist any Indebtedness, except Permitted Indebtedness.

For purposes of determining compliance with this SECTION 6.01, in the event that
an item of Indebtedness (or any portion thereof) at any time meets the criteria
of more than one of the categories described in “Permitted Indebtedness” or is
entitled to be incurred pursuant to multiple clauses in the definition of
“Permitted Indebtedness,” the Borrower, in its sole discretion, may classify or
reclassify (or later divide, classify or reclassify) such item of Indebtedness
(or any portion thereof) and shall only be required to include the amount and
type of such Indebtedness in one of such clauses. Accrual of interest or
dividends, the accretion of accreted value, the accretion or amortization of
original issue discount and the payment of interest, premium, fees or expenses,
in the form of additional Indebtedness, Disqualified Capital Stock or preferred
stock shall not be deemed to be an incurrence of Indebtedness for purposes of
this SECTION 6.01.

 

-78-



--------------------------------------------------------------------------------

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased, plus the amount of any
premium paid, and fees and expenses incurred, in connection with such extension,
replacement, refunding refinancing, renewal or defeasance (including any fees
and original issue discount incurred in respect of such resulting Indebtedness).

SECTION 6.02 Liens. No Loan Party will, nor will it permit any of its Restricted
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except Permitted
Encumbrances. For purposes of determining compliance with this SECTION 6.02, in
the event that a Lien (or any portion thereof) at any time meets the criteria of
more than one of the categories described in “Permitted Encumbrances” or is
entitled to be incurred pursuant to multiple clauses in the definition of
“Permitted Encumbrances,” the Borrower, in its sole discretion, may classify or
reclassify (or later divide, classify or reclassify) such Lien (or any portion
thereof) and shall only be required to include the amount and type of such Lien
in one of such clauses.

SECTION 6.03 Fundamental Changes.

(a) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or liquidate or dissolve, including by
means of a “plan of division” under the Delaware Limited Liability Company Act
or any comparable transaction under any similar law, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing or would arise therefrom, (i) any Restricted
Subsidiary may liquidate, dissolve, consolidate, or merge, including by means of
a “plan of division” under the Delaware Limited Liability Company Act or any
comparable transaction under any similar law into a Loan Party in a transaction
in which a Loan Party is the surviving corporation (or, in the case of a “plan
of division” or comparable transaction, the surviving Person, or any division or
series thereof, shall be a Restricted Subsidiary and, solely to the extent
required under SECTION 5.12 after giving effect to such transaction, such
Person, or such division or series thereof, shall be or become a Loan Party
within the period required by SECTION 5.12), (ii) any Restricted Subsidiary that
is not a Loan Party may liquidate, dissolve, consolidate, or merge, including by
means of a “plan of division” under the Delaware Limited Liability Company Act
or any comparable transaction under any similar law, into any Restricted
Subsidiary that is not a Loan Party (or, in the case of a “plan of division” or
comparable transaction, the surviving Person, or any division or series thereof,
shall be a Restricted Subsidiary and, solely to the extent required under
SECTION 5.12 after giving effect to such transaction, such Person, or such
division or series thereof, shall be or become a Loan Party within the period
required by SECTION 5.12), (iii) any Loan Party may merge with or into any other
Loan Party, (iv) the Loan Parties and their Restricted Subsidiaries may dispose
of Capital Stock of their respective Restricted Subsidiaries in a transaction
permitted by SECTION 6.05, and (v) Permitted Acquisitions and other Permitted
Investments and transactions permitted pursuant to SECTION 6.05 and SECTION 6.04
may be consummated in the form of a merger or consolidation.

(b) No Loan Party will engage, to any material extent, in any business other
than businesses of the type conducted by such Loan Party on the date of
execution of this Agreement and businesses reasonably related thereto and those
supportive, complementary, synergistic or ancillary thereto.

SECTION 6.04 Investments, Guarantees and Acquisitions. No Loan Party will, nor
will it permit any of its Restricted Subsidiaries to, make or permit to exist
any Investment, except Permitted Investments.

 

-79-



--------------------------------------------------------------------------------

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, sell, transfer, lease (as lessor), license (as
licensor), abandon or otherwise voluntarily dispose, including by means of a
“plan of division” under the Delaware Limited Liability Company Act or any
comparable transaction under any similar law, of any asset, including any
Capital Stock of another Person, except sales of Inventory and the use of cash
or cash equivalents in the ordinary course of business, transactions permitted
by SECTION 6.03 and Permitted Dispositions and the making of Permitted
Investments (to the extent such Investment would involve a sale, transfer,
lease, abandonment or disposition of any assets).

SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, declare or make, directly or indirectly, any Restricted Payment, except
that:

(i) any Loan Party or any Restricted Subsidiary of a Loan Party may declare and
pay Restricted Payments to a Loan Party or a Restricted Subsidiary that is the
direct parent of such Restricted Subsidiary and a pro rata Restricted Payment to
any third party in respect of non-wholly owned Restricted Subsidiaries;

(ii) Restricted Payments made to BCF Holdings or Parent (or any other direct or
indirect parent of the Borrower) (w) to pay general corporate and overhead
expenses incurred by BCF Holdings, Parent or Burlington Stores, Inc. in the
ordinary course of business, or the amount of any indemnification claims made by
any director or officer of BCF Holdings, Parent or Burlington Stores, Inc.,
(x) to pay franchise taxes and other fees, taxes and expenses required to
maintain the corporate existence of BCF Holdings, Parent or Burlington Stores,
Inc. (or any other direct or indirect Parent of the Borrower), (y) to pay taxes
that are due and payable by BCF Holdings as the parent of a consolidated group
that includes Parent and its Restricted Subsidiaries or (z) to make other
payments that BCF Holdings and Parent are not otherwise prohibited from making
pursuant to this Agreement (including to pay fees and expenses in connection
with unsuccessful equity (or debt offering) permitted by this Agreement);

(iii) the Loan Parties and their Restricted Subsidiaries may make Restricted
Payments made prior to or substantially concurrently with the initial public
offering of Burlington Stores, Inc. for the purpose of paying amounts owing
under the advisory agreement with the Sponsor, to the extent permitted under
SECTION 6.07;

(iv) the Loan Parties and their Restricted Subsidiaries may make Restricted
Payments consisting of Permitted Dispositions of the type described, and subject
to the limitations contained, in the definition thereof;

(v) the Loan Parties and their Restricted Subsidiaries may make Restricted
Payments constituting repurchases of Capital Stock in BCF Holdings, Burlington
Stores, Inc. or any Restricted Subsidiary (or distributions to BCF Holdings or
Burlington Stores, Inc. or any direct or indirect Parent of the Borrower for
such purpose) in connection with the exercise of stock options or warrants if
such Capital Stock represents a portion of the exercise price of such option or
warrants, provided that Restricted Payments made pursuant to this clause
(iv) shall not exceed $10,000,000 in any Fiscal Year of BCF Holdings (with
unused amounts from any Fiscal Year available for carry-forward to future Fiscal
Years subject to a maximum amount of $20,000,000 in any Fiscal Year);

(vi) [reserved];

(vii) so long as (x) no Event of Default has occurred and is continuing or would
result therefrom and (y) the Consolidated Leverage Ratio as of the last day of
the most recently ended Fiscal Quarter for which financial statements have been
or are then required to have been delivered hereunder would be less than or
equal to 3.5 to 1.0, any Loan Party or any Restricted Subsidiary may make any
Restricted Payment;

 

-80-



--------------------------------------------------------------------------------

(viii) so long as (x) no Event of Default has occurred and is continuing or
would result therefrom and (y) on a Pro Forma Basis the Consolidated Interest
Coverage Ratio is at least 2.00 to 1.00 for the most recently ended period of
four Fiscal Quarters for which financial statements have been or were required
to be delivered hereunder, any Loan Party and any of its Restricted Subsidiaries
may make any Restricted Payments from the portion of the Available Amount such
Loan Party or such Restricted Subsidiary elects to apply pursuant to this clause
(viii);

(ix) the Borrower and the Restricted Subsidiaries may declare and make
Restricted Payments with respect to its Capital Stock payable solely in shares
of Capital Stock of the Borrower that is not Disqualified Capital Stock;

(x) the Borrower may make payments (or may make Restricted Payments to any
parent, the proceeds of which will be used to make payments) at such times and
in such amounts as are necessary to make payments of or on account of
(1) monitoring or management or similar fees or transaction fees and
(2) reimbursement of out-of-pocket costs, expenses and indemnities, in each case
to the Sponsor or any of its Affiliates, in each case to the extent permitted by
SECTION 6.07(o) (assuming the Borrower was party thereto);

(xi) the Restricted Subsidiaries may make a Restricted Payment as consideration
for the acquisition of additional Capital Stock in any Restricted Subsidiary
from minority shareholders that are not Affiliates;

(xii) Restricted Payments made (A) in respect of working capital adjustments or
purchase price adjustments pursuant to any Permitted Acquisition or other
permitted Investments and (B) to satisfy indemnity and other similar obligations
under Permitted Acquisitions or other Permitted Investments;

(xiii) Restricted Payments necessary to consummate Investments permitted
pursuant to SECTION 6.04;

(xiv) the Borrower or any Restricted Subsidiary may make additional Restricted
Payments to the extent that such Restricted Payments are made with Net Proceeds
received by the Borrower (or any parent entity) after August 13, 2014 from the
issuance or sale of Capital Stock of the Borrower that is not Disqualified
Capital Stock (or any parent entity) or proceeds of an equity contribution
initially made to Parent, in each case to the extent such proceeds have been
contributed to the common equity of the Borrower and have not been applied
pursuant to (gg) of the definition of “Permitted Investment”, clause (aa) of the
definition of “Permitted Indebtedness” or utilized to also increase the
Available Amount;

(xv) the Borrower and the Restricted Subsidiaries may make Restricted Payments
to BCF Holdings (or any parent entity) to pay cash in lieu of fractional Capital
Stock in connection with (a) any dividend, split or combination thereof or any
Acquisition, Investment or other transaction otherwise permitted hereunder and
(b) any conversion request by a holder of convertible Indebtedness (to the
extent such conversion request is paid solely in shares of Capital Stock of BCF
Holdings (or any parent entity) that is not Disqualified Capital Stock);

(xvi) the Borrower and the Restricted Subsidiaries may make Restricted Payments
to its direct or indirect parent to declare and pay regular quarterly dividends
on its common stock (or similar Capital Stock of its direct or indirect parent)
in an amount not to exceed 6% per year of the aggregate net cash proceeds of the
initial public offering of such parent that were actually received by or
contributed to the Capital Stock of the Borrower in or from such initial public
offering;

(xvii) the Borrower and the Restricted Subsidiaries may make Restricted Payments
consisting of Capital Stock in any Unrestricted Subsidiary, whether pursuant to
a distribution, dividend or any other transaction not prohibited hereunder;

 

-81-



--------------------------------------------------------------------------------

(xviii) the making of any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of such declaration such Restricted Payment
would have complied with another provision of this SECTION 6.06(a); provided
that the making of such Restricted Payment will reduce capacity for Restricted
Payments pursuant to such other provision when so made;

(xix) the Loan Parties and their Restricted Subsidiaries may make other
Restricted Payments in an aggregate amount, when taken together with all other
Restricted Payments made pursuant to this clause (xix) not to exceed the greater
of $50,000,000 and 2.0% of Consolidated Total Assets;

(xx) distributions or payments of Securitization Fees, sales contributions and
other transfers of Securitization Assets or Receivables Assets and purchases of
Securitization Assets or Receivables Assets pursuant to a Securitization
Repurchase Obligations, in each case in connection with a Qualified
Securitization Financing or a Receivables Facility; and

(xxi) Restricted Payments to the Specified Captive Insurance Company (or to the
direct or indirect parent of any Loan Party, the proceeds of which are promptly
contributed or distributed, directly or indirectly, to the Specified Captive
Insurance Company), in an aggregate amount not to exceed (A) in the twelve month
period commencing on the date that the Specified Captive Insurance Company is
formed, the greater of (x) $100,000,000 and (y) 4.0% of Consolidated Total
Assets, and (B) in each twelve month period thereafter, the greater of
(x) $35,000,000 and (y) 1.5% of Consolidated Total Assets.

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, make any voluntary payment or other distribution (whether in cash,
securities or other property) of or in respect of principal of or interest on
any Specified Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Specified Indebtedness, except:

(i) payments in Capital Stock (so long as no Change in Control would result
therefrom) and payments of interest in-kind of the Loan Parties and their
Restricted Subsidiaries;

(ii) payments of regularly scheduled interest in respect of any Specified
Indebtedness (subject to applicable subordination provisions relating thereto);

(iii) prepayments in whole or in part of Indebtedness permitted to be incurred
pursuant to clause (cc) of the definition of Permitted Indebtedness;

(iv) prepayment in whole or in part of Specified Indebtedness from any
refinancing of such Specified Indebtedness with the proceeds of (x) any equity
securities issued or capital contributions received by any Loan Party (or direct
or indirect parent of such Person) or any Restricted Subsidiary for the purpose
of making such payment or prepayment and/or (y) other Indebtedness not
prohibited hereunder;

(v) so long as (x) no Event of Default has occurred and is continuing or would
result therefrom and (y) on a Pro Forma Basis the Consolidated Interest Coverage
Ratio is at least 2.00 to 1.00 for the most recently ended period of four Fiscal
Quarters for which financial statements have been or were required to be
delivered hereunder, any Loan Party and any of its Restricted Subsidiaries may
make payments in respect of Specified Indebtedness from the portion of the
Available Amount such Loan Party or such Restricted Subsidiary elects to apply
pursuant to this clause (v);

(vi) refinancings, replacements and renewals of Specified Indebtedness to the
extent permitted under this Agreement;

(vii) AHYDO catch-up payments relating to Permitted Indebtedness of the Borrower
and its Restricted Subsidiaries;

 

-82-



--------------------------------------------------------------------------------

(viii) any such payments or other distributions in an amount not to exceed the
greater of $50,000,000 and 2.0% of Consolidated Total Assets; and

(ix) so long as (x) no Event of Default has occurred and is continuing or would
result therefrom and (y) on a Pro Forma Basis, the Consolidated Leverage Ratio
as of the last day of the most recently ended Fiscal Quarter for which financial
statements have been or are then required to have been delivered hereunder would
be less than or equal to 3.5 to 1.0, any Loan Party or any Restricted Subsidiary
may make any payment on Specified Indebtedness.

SECTION 6.07 Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates in each case with a fair market value in excess of $5,000,000, except
(a) transactions that are at prices and on terms and conditions, taken as a
whole, not less favorable to such Loan Party or Restricted Subsidiary than could
be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Loan Parties and their Restricted
Subsidiaries not otherwise prohibited hereunder, (c) compensation (including
bonuses) and employee benefit arrangements paid to, indemnities provided for the
benefit of, and employment and severance arrangements entered into with,
directors, officers, managers, consultants or employees of Parent, BCF Holdings,
the Borrower or their Subsidiaries in the ordinary course of business, including
in connection with the “Amendment Transactions” (as defined in this Agreement
prior to July 29, 2016) and any other transaction permitted hereunder,
(d) [Reserved], (e) as set forth on Schedule 6.07, as these agreements and
instruments may be amended, modified, supplemented, extended, renewed or
refinanced from time to time in accordance with the other terms of this covenant
or to the extent not more disadvantageous to the Secured Parties in any material
respect (taken as a whole), (f) [Reserved], (g) payment of director’s fees,
expenses and indemnities, (h) stock option, stock incentive, equity, bonus and
other compensation plans of the Loan Parties and their Restricted Subsidiaries,
(i) employment contracts with officers, management and consultants of the Loan
Parties and their Restricted Subsidiaries, (j) Restricted Payments to the extent
specifically permitted under this Agreement, (k) advances and loans to officers
and employees of the Loan Parties and their Restricted Subsidiaries to the
extent specifically permitted under this Agreement, (l) Investments consisting
of notes from officers, directors and employees to purchase equity interests to
the extent specifically permitted under this Agreement, (m) payments pursuant to
the tax sharing agreements among the Loan Parties and their Restricted
Subsidiaries to the extent attributable to the ownership or operations of BCF
Holdings and its Restricted Subsidiaries and to the extent permitted under
SECTION 6.06(a)(ii), (n) other transactions with Affiliates specifically
permitted under this Agreement (including, without limitation, sale/leaseback
transactions, Permitted Dispositions, Restricted Payments, Permitted Investments
and Indebtedness), (o) payment of fees and expenses pursuant to the “Amendment
Transactions” (as defined in this Agreement prior to July 29, 2016), and other
customary transaction fees payable to any Sponsor or its Affiliates by the
Borrower and any Restricted Subsidiaries for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities (including in connection with acquisitions or divestitures), which
payments are approved by a majority of the disinterested members of the board of
directors of the Borrower in good faith, (p) transactions between and among the
Borrower and its Subsidiaries which are in the ordinary course of business and
transactions between the Borrower, Parent and its direct or indirect
shareholders in the ordinary course of business with respect to the Capital
Stock of Parent (or any direct or indirect parent entity), such as shareholder
agreements, registration agreements and including providing expense
reimbursement and indemnities in respect thereof, (q) any transaction between or
among the Borrower or any Restricted Subsidiary and any Affiliate of the
Borrower or a joint venture or similar entity that would constitute an Affiliate
transaction solely because the Borrower or a Restricted Subsidiary owns Capital
Stock in or otherwise controls such Affiliate, joint venture or similar entity,
and (r) transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, delivers to the Administrative Agent a letter from an independent
financial advisor stating that such transaction is fair to the Borrower or such
Restricted Subsidiary from a financial point of view or meets the requirements
of clause (a) of this SECTION 6.07.

SECTION 6.08 Restrictive Agreements. No Loan Party will, nor will it permit any
of its Restricted Subsidiaries to, directly or indirectly enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of any Loan Party to create, incur or
permit to exist any Lien upon any of its property or assets in favor of the
Collateral Agent to secure Obligations under this Agreement then outstanding or
(b) the ability of any Restricted Subsidiary thereof to pay dividends or other
distributions with respect to any shares of its Capital Stock to such Loan Party
or to make or repay loans or advances

 

-83-



--------------------------------------------------------------------------------

to a Loan Party or to guarantee Indebtedness of the Loan Parties, provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by
Applicable Law, by any Loan Document, by any documents in existence on the
Closing Date or under any documents relating to joint ventures of any Loan Party
to the extent that such joint ventures are not prohibited hereunder and any
Permitted Refinancing thereof, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of
assets or equity permitted hereunder by a Loan Party or a Restricted Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
assets of the Loan Party or Restricted Subsidiary that are to be sold and such
sale is permitted hereunder, (iii) the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness, (iv) the foregoing shall not
apply to customary provisions in contracts or leases restricting the assignment,
subleasing, sublicensing or transfer thereof, (v) the foregoing shall not apply
to any agreement related to the ABL Facility, (vi) the foregoing shall not apply
to licenses or contracts which by the terms of such licenses and contracts
prohibit the granting of Liens on the rights contained therein, (vii) the
foregoing shall not apply to any restrictions in existence prior to the time any
such Person became a Subsidiary (or was designated a Restricted Subsidiary) and
not created in contemplation of any such acquisition (or designation), (viii) in
the case of restrictions of a type described in clause (b) above, the foregoing
shall not apply to any restrictions in Indebtedness so long as such restrictions
are not (I) materially more onerous, taken as a whole, to the Borrower and its
Subsidiaries than the terms of this Agreement or (II) either (X) the Borrower
determines at the time of entry into such agreement or instrument that such
encumbrances or restrictions will not adversely affect, in any material respect,
any Borrower’s ability to make principal or interest payments required hereunder
or (Y) such encumbrance or restriction applies only during the continuance of a
default relating to such agreement or instrument, (ix) other agreements
evidencing Indebtedness permitted by SECTION 6.01, provided that in each case
under this clause (ix) such restrictions or conditions (x) apply solely to a
Restricted Subsidiary that is not a Loan Party, (y) are no more restrictive than
the restrictions or conditions set forth in the Loan Documents, or (z) do not
materially impair the Borrower’s ability to pay their respective obligations
under the Loan Documents as and when due (as determined in good faith by the
Borrower), (x) restrictions and conditions contained in agreements relating to
the sale of a Subsidiary or any assets pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder (or is reasonably expected
to be permitted); (A) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with the sale,
transfer or other disposition of all or substantially all of the Capital Stock
or assets of such Subsidiary or (B) restrictions on transfers of assets subject
to Liens permitted by SECTION 6.02 (but, with respect to any such Lien, only to
the extent that such transfer restrictions apply solely to the assets that are
the subject of such Lien), (xi) customary provisions in shareholders agreements,
joint venture agreements, organizational or constitutive documents or similar
binding agreements relating to any joint venture or non-wholly-owned Restricted
Subsidiary and other similar agreements applicable to joint ventures and
non-wholly-owned Restricted Subsidiaries and applicable solely to such joint
venture or non-wholly-owned Restricted Subsidiary and the Capital Stock issued
thereby, (xii) any restrictions on cash or other deposits imposed by agreements
entered into in the ordinary course of business, (xiii) arise in connection with
cash or other deposits permitted under SECTION 6.02 and SECTION 6.04, (xiv) are
restrictions on cash or other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business and (xv) restrictions
created in connection with any Qualified Securitization Financing.

SECTION 6.09 Amendment of Material Documents. No Loan Party will amend, modify
or waive any of its rights under (a) its Charter Documents or (b) any Specified
Indebtedness, in each case to the extent that such amendment, modification or
waiver would reasonably likely have a Material Adverse Effect (other than any
permitted refinancing).

SECTION 6.10 Fiscal Year. No Loan Party will change its Fiscal Year without the
consent of Administrative Agent.

 

-84-



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

SECTION 7.01 Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) any Loan Party shall fail to pay any principal of any Term Loan when and as
the same shall become due and payable, whether at the due date thereof or at a
date fixed for prepayment thereof or by acceleration or otherwise;

(b) any Loan Party shall fail to pay any interest on any Term Loan or any fee or
any other amount (other than an amount referred to in SECTION 7.01(a)) as the
same shall become due and payable under this Agreement or any other Loan
Document and such failure continues for five (5) Business Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in, or in connection with, any Loan Document or any amendment or
modification thereof or waiver thereunder (including, without limitation, in any
certificate of a Financial Officer accompanying any financial statement) shall
prove to have been incorrect in any material respect when made or deemed made;

(d) any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in (i) any other SECTION of ARTICLE VI or
(ii) in any of SECTION 5.02(a), SECTION 5.07 or SECTION 5.11 (provided that, if
(A) any such Default described in this clause (ii) is of a type that can be
cured within 5 Business Days and (B) such Default could not materially adversely
impact the Lenders’ Liens on the Collateral, such default shall not constitute
an Event of Default for 5 Business Days after the occurrence of such Default so
long as the Loan Parties are diligently pursuing the cure of such Default);

(e) any Loan Party shall fail to observe or perform when due any covenant,
condition or agreement contained in any Loan Document (other than those
specified in SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION
7.01(d)), and such failure shall continue unremedied for a period of thirty
(30) days after written notice thereof from the Administrative Agent to the
Borrower;

(f) (i) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness when
and as the same shall become due and payable (after giving effect to the
expiration of any grace or cure period set forth therein) or (ii) any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or (iii) any event or condition occurs that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness (x) to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, which default, event or condition is not being
contested in good faith; provided that (w) any event of default under the ABL
Facility shall not constitute a Default or Event of Default under this clause
(f)(iii) unless the commitments thereunder have been terminated or the loans
thereunder have been accelerated, or (y) this paragraph (f) shall not apply to
(I) secured Indebtedness that becomes due as a result of the sale, transfer or
other disposition (including as a result of a casualty or condemnation event) of
the property or assets securing such Indebtedness (to the extent such sale,
transfer or other disposition is not prohibited under this Agreement), (II)
Indebtedness which is convertible into Capital Stock of the Borrower or Capital
Stock of any direct or indirect parent of the Borrower and converts to such
Capital Stock in accordance with its terms, or (III) any breach or default that
(X) is remedied by the Borrower or the applicable Restricted Subsidiary or
(Y) waived (including in the form of amendment) by the requisite holders of the
applicable item of Material Indebtedness, in either case, prior to the
acceleration of all the Term Loans pursuant to this SECTION 7.01;

(g) a Change in Control shall occur;

 

-85-



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under the Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for sixty (60) days or an order or decree approving or ordering any of the
foregoing shall be entered;

(i) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under the
Bankruptcy Code or any other federal, state, provincial or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in SECTION 7.01(h), (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any corporate action for the purpose of
authorizing any of the foregoing;

(j) [Reserved];

(k) one or more final judgments for the payment of money in an aggregate amount
in excess of $75,000,000 (or such lesser amount as would reasonably be expected
to result in a Material Adverse Effect or an Event of Default under the ABL
Agreement) in excess of insurance coverage (or indemnities from indemnitors
reasonably satisfactory to the Agents) shall be rendered against any Loan Party
or any Restricted Subsidiary (other than an Immaterial Subsidiary) and the same
shall remain undischarged for a period of sixty (60) days during which execution
shall not be effectively stayed, satisfied or bonded or any action shall be
legally taken by a judgment creditor to attach or levy upon any material assets
of any Loan Party to enforce any such judgment;

(l) an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

(m) any challenge by or on behalf of any Loan Party to the validity of any Loan
Document or the applicability or enforceability of any Loan Document strictly in
accordance with the subject Loan Document’s terms or which seeks to void, avoid,
limit, or otherwise adversely affect any security interest created by or in any
Loan Document or any payment made pursuant thereto;

(n) any challenge by or on behalf of any other Person to the validity of any
Loan Document or the applicability or enforceability of any Loan Document
strictly in accordance with the subject Loan Document’s terms or which seeks to
void, avoid, limit, or otherwise adversely affect any security interest created
by or in any Loan Document or any payment made pursuant thereto, in each case,
as to which an order or judgment has been entered materially adverse to the
Agents and the Lenders;

(o) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any such Collateral, with the priority required by (but subject to the
limitations set forth in) the applicable Security Document and this Agreement
except (i) as a result of the sale, release or other disposition of the
applicable Collateral in a Permitted Disposition or other transaction permitted
under the Loan Documents, (ii) relating to an immaterial amount of Collateral or
(iii) as a result of the failure of the Collateral Agent, through its acts or
omissions and through no fault of the Loan Parties, to maintain the perfection
or priority of its Liens in accordance with Applicable Law; or

(p) the termination of the Facility Guarantee or any other material guaranty of
the Obligations (except, in each case for any release or termination permitted
hereunder);

 

-86-



--------------------------------------------------------------------------------

then, and in every such event (other than an event with respect to the Borrower
described in SECTION 7.01(h) or SECTION 7.01(i)), and at any time thereafter
during the continuance of such event the Administrative Agent at the request of
the Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (a) require each of the
following to become immediately due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party to the extent permitted under
Applicable Law: (i) the unpaid principal amount of and accrued interest on the
Term Loans and (ii) all other Obligations; and (b) subject to the Intercreditor
Agreements, cause the Collateral Agent to enforce any and all Liens and security
interests created pursuant to the Security Documents. In the case of any event
with respect to the Borrower described in SECTION 7.01(h) or SECTION 7.01(i),
(a) each of the following shall automatically become immediately due and
payable, in each case without presentment, demand, protest or other requirements
of any kind, all of which are hereby expressly waived by each Loan Party to the
extent permitted under Applicable Law: (i) the unpaid principal amount of and
accrued interest on the Term Loans and (ii) all other Obligations, and
(b) Administrative Agent may, subject to the Intercreditor Agreements, cause
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Collateral Documents.

SECTION 7.02 Remedies on Default. In case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the maturity
of the Obligations shall have been accelerated pursuant hereto, the Agents may
(at the direction of the Required Lenders) proceed to protect and enforce their
rights and remedies under this Agreement or any of the other Loan Documents (and
subject to the terms thereof) by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations are evidenced, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right of the Secured Parties. No
remedy herein is intended to be exclusive of any other remedy and each and every
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or any
other provision of law.

SECTION 7.03 Application of Proceeds. After the occurrence and during the
continuance of any Event of Default and acceleration of the Obligations, all
proceeds realized from any Loan Party or on account of any Collateral owned by a
Loan Party or, without limiting the foregoing, on account of any Prepayment
Event or Excess Cash Flow, any payments in respect of any Obligations and all
proceeds of the Collateral, shall be applied in the following order:

(a) FIRST, ratably to pay the Obligations in respect of any Credit Party
Expenses, indemnities and other amounts then due to the Agents until paid in
full;

(b) SECOND, ratably to pay any Credit Party Expenses and indemnities, and to pay
any fees then due to the Lenders, until paid in full;

(c) THIRD, ratably to pay interest accrued in respect of the Obligations until
paid in full;

(d) FOURTH, to pay principal due in respect of the Term Loans until paid in
full;

(e) FIFTH, to pay all other Obligations until paid in full; and

(f) SIXTH, to the Borrower or such other Person entitled thereto under
Applicable Law.

ARTICLE VIII

The Agents

SECTION 8.01 Appointment and Administration by Administrative Agent. Each Credit
Party hereby irrevocably designates JPMorgan Chase Bank, N.A. as Administrative
Agent under this Agreement and the other Loan Documents. The general
administration of the Loan Documents shall be by the Administrative Agent. The
Credit Parties each hereby (a) irrevocably authorizes the Administrative Agent
(i) to enter into the Loan Documents

 

-87-



--------------------------------------------------------------------------------

to which it is a party, and (ii) at its discretion, to take or refrain from
taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents as are delegated by the terms
hereof or thereof, as appropriate, together with all powers reasonably
incidental or related thereto, and (b) agrees and consents to all of the
provisions of the Security Documents. The Administrative Agent shall have no
duties or responsibilities except as set forth in this Agreement and the other
Loan Documents, nor shall it have any fiduciary relationship with any other
Credit Party, and no implied covenants, responsibilities, duties, obligations,
or liabilities shall be read into the Loan Documents or otherwise exist against
the Administrative Agent.

SECTION 8.02 Appointment of Collateral Agent. Each Secured Party hereby
irrevocably designates JPMorgan Chase Bank, N.A. as Collateral Agent under this
Agreement and the other Loan Documents. The Secured Parties each hereby
(i) irrevocably authorizes the Collateral Agent (x) to enter into the Loan
Documents to which it is a party, and (y) at its discretion, to take or refrain
from taking such actions as agent on its behalf and to exercise or refrain from
exercising such powers under the Loan Documents as are delegated by the terms
hereof or thereof, as appropriate, together with all powers reasonably
incidental or related thereto, and (ii) agrees and consents to all of the
provisions of the Security Documents. All Collateral shall be held or
administered by the Collateral Agent (or its duly-appointed agent) for its own
benefit and for the ratable benefit of the other Credit Parties. Any proceeds
received by the Collateral Agent from the foreclosure, sale, lease or other
disposition of any of the Collateral and any other proceeds received pursuant to
the terms of the Security Documents or the other Loan Documents shall be paid
over to the Administrative Agent for application as provided in this Agreement
and the other Loan Documents. The Collateral Agent shall have no duties or
responsibilities except as set forth in this Agreement and the other Loan
Documents, nor shall it have any fiduciary relationship with any other Secured
Party, and no implied covenants, responsibilities, duties, obligations, or
liabilities shall be read into the Loan Documents or otherwise exist against the
Collateral Agent.

SECTION 8.03 Sharing of Excess Payments. Except as otherwise provided in this
Agreement, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, banker’s lien, counterclaim, or otherwise, or any payments
with respect to the Obligations owing to such Secured Party arising under, or
relating to, this Agreement or the other Loan Documents, or (ii) payments from
the Administrative Agent in excess of such Secured Party’s ratable portion of
all such distributions by the Administrative Agent, such Secured Party shall
promptly (1) turn the same over to the Administrative Agent, in kind, and with
such endorsements as may be required to negotiate the same to the Administrative
Agent, or in same day funds, as applicable, for the account of all of the
Secured Parties and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Secured Parties so that such excess payment received shall be applied
ratably as among the Secured Parties in accordance with the provisions of
SECTION 2.17 or SECTION 7.03, as applicable; provided, however, that if all or
part of such excess payment received by the purchasing party is thereafter
recovered from it, those purchases of participations shall be rescinded in whole
or in part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment. In no event shall the
provisions of this paragraph be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
(or any other Loan Document) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans to any assignee or participant, other than, except as provided in
this Agreement or may be approved by the Required Lenders, to the Borrower or
any Subsidiary thereof (as to which provisions of this paragraph shall apply).

SECTION 8.04 Agreement of Applicable Lenders. Upon any occasion requiring or
permitting an approval, consent, waiver, election or other action on the part of
the Applicable Lenders, action shall be taken by each Agent for and on behalf or
for the benefit of all Credit Parties upon the direction of the Applicable
Lenders, and any such action shall be binding on all Credit Parties. No
amendment, modification, consent, or waiver shall be effective except in
accordance with the provisions of SECTION 9.02.

SECTION 8.05 Liability of Agents.

(a) The Agents, when acting on behalf of the Credit Parties, may execute any of
their respective duties under this Agreement or any of the other Loan Documents
by or through any of their respective officers, agents and employees, and no
Agent nor any of their respective directors, officers, agents or employees shall
be liable to any

 

-88-



--------------------------------------------------------------------------------

other Secured Party for any action taken or omitted to be taken in good faith,
or be responsible to any other Secured Party for the consequences of any
oversight or error of judgment, or for any loss, except to the extent of any
liability imposed by law by reason of such Agent’s own gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). No Agent nor any of their respective
directors, officers, agents and employees shall in any event be liable to any
other Secured Party for any action taken or omitted to be taken by it pursuant
to instructions received by it from the Applicable Lenders, or in reliance upon
the advice of counsel selected by it. Without limiting the foregoing no Agent,
nor any of their respective directors, officers, employees, or agents shall be:
(i) responsible to any other Secured Party for the due execution, validity,
genuineness, effectiveness, sufficiency, or enforceability of, or for any
recital, statement, warranty or representation in, this Agreement, any other
Loan Document or any related agreement, document or order; (ii) required to
ascertain or to make any inquiry concerning the performance or observance by any
Loan Party of any of the terms, conditions, covenants, or agreements of this
Agreement or any of the Loan Documents; (iii) responsible to any other Secured
Party for the state or condition of any properties of the Loan Parties or any
other obligor hereunder constituting Collateral for the Obligations or any
information contained in the books or records of the Loan Parties;
(iv) responsible to any other Secured Party for the validity, enforceability,
collectability, effectiveness or genuineness of this Agreement or any other Loan
Document or any other certificate, document or instrument furnished in
connection therewith; or (v) responsible to any other Secured Party for the
validity, priority or perfection of any Lien securing or purporting to secure
the Obligations or for the value or sufficiency of any of the Collateral.

(b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through their agents or attorneys-in-fact, and shall be
entitled to the advice of counsel concerning all matters pertaining to its
rights and duties hereunder or under the other Loan Documents. The Agents shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care.

(c) None of the Agents nor any of their respective directors, officers,
employees, or agents shall have any responsibility to any Loan Party on account
of the failure or delay in performance or breach by any other Secured Party
(other than by each such Agent in its capacity as a Lender) of any of its
respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

(d) The Agents shall be entitled to rely, and shall be fully protected in
relying, upon any notice, consent, certificate, affidavit, or other document or
writing believed by them in good faith to be genuine and correct and to have
been signed, sent or made by the proper person or persons, and upon the advice
and statements of legal counsel (including, without, limitation, counsel to the
Loan Parties), independent accountants and other experts selected by any Loan
Party or any Secured Party. The Agents shall be fully justified in failing or
refusing to take any action under this Agreement or any other Loan Document
unless they shall first receive such advice or concurrence of the Applicable
Lenders as they deem appropriate or they shall first be indemnified to their
satisfaction by the other Secured Parties against any and all liability and
expense which may be incurred by them by reason of the taking or failing to take
any such action.

SECTION 8.06 Notice of Default. No Agent shall be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless such Agent
has actual knowledge of the same or has received notice from a Secured Party or
Loan Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
an Agent obtains such actual knowledge or receives such a notice, such Agent
shall give prompt notice thereof to each of the other Secured Parties. Upon the
occurrence of an Event of Default, the Agents shall (subject to the provisions
of SECTION 9.02) take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders. Unless and
until the Agents shall have received such direction, the Agents may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to any such Default or Event of Default as they shall deem advisable in
the best interest of the Secured Parties. In no event shall the Agents be
required to comply with any such directions to the extent that the Agents
believe that their compliance with such directions would be unlawful.

SECTION 8.07 Credit Decisions. Each Secured Party (other than the Agents)
acknowledges that it has, independently and without reliance upon the Agents or
any other Secured Party, and based on the financial statements prepared by the
Loan Parties and such other documents and information as it has deemed
appropriate, made its own credit analysis and investigation into the business,
assets, operations, property, and financial and other

 

-89-



--------------------------------------------------------------------------------

condition of the Loan Parties and has made its own decision to enter into this
Agreement and the other Loan Documents. Each Credit Party (other than the
Agents) also acknowledges that it will, independently and without reliance upon
the Agents or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in determining whether or not conditions precedent to closing
any Revolving Credit Loan hereunder have been satisfied and in taking or not
taking any action under this Agreement and the other Loan Documents.

SECTION 8.08 Reimbursement and Indemnification. Each Secured Party (other than
the Agents) agrees to (i) reimburse the Agents for such Secured Party’s pro rata
share of all Obligations held by such Secured Party of (x) any expenses and fees
incurred by any Agent for the benefit of Secured Parties under this Agreement
and any of the other Loan Documents, including, without limitation, counsel fees
and compensation of agents and employees paid for services rendered on behalf of
the Secured Parties, and any other expense incurred in connection with the
operations or enforcement thereof not reimbursed by the Loan Parties, and
(y) any expenses of any Agent incurred for the benefit of the Secured Parties
that the Loan Parties have agreed to reimburse pursuant to this Agreement or any
other Loan Document and have failed to so reimburse, and (ii) indemnify and hold
harmless each Agent and any of their respective directors, officers, employees,
or agents, on demand, in the amount of such Secured Party’s pro rata share of
all Obligations held by such Secured Party, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against it or any Secured Party in any way
relating to or arising out of this Agreement or any of the other Loan Documents
or any action taken or omitted by it or any of them under this Agreement or any
of the other Loan Documents to the extent not reimbursed by the Loan Parties,
including, without limitation, costs of any suit initiated by each Agent against
any Secured Party (except such as shall have been determined by a court of
competent jurisdiction or another independent tribunal having jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent); provided, however, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against such Secured Party in its
capacity as such. The provisions of this SECTION 8.08 shall survive the
repayment of the Obligations and the termination of the Commitments.

SECTION 8.09 Rights of Agents. It is understood and agreed that the Agents shall
have the same rights and powers hereunder (including the right to give such
instructions) as the other Lenders and may exercise such rights and powers, as
well as their rights and powers under other agreements and instruments to which
they are or may be party, and engage in other transactions with the Loan
Parties, as though they were not the Agents. Each Agent and their respective
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of commercial or investment banking, trust, advisory or other business with
the Loan Parties and their Affiliates as if it were not an Agent thereunder.

SECTION 8.10 Notice of Transfer. The Administrative Agent may deem and treat a
Lender party to this Agreement as the owner of such Lender’s portion of the
Obligations for all purposes, unless and until, and except to the extent, an
Assignment and Acceptance shall have become effective as set forth in SECTION
9.04.

SECTION 8.11 Successor Agents. Any Agent may resign at any time by giving thirty
(30) Business Days’ written notice thereof to the other Secured Parties and the
Borrower. Upon any such resignation of an Agent, the Required Lenders shall have
the right to appoint a successor Agent, which, so long as there is no payment or
bankruptcy Event of Default, shall be reasonably satisfactory to the Borrower
(whose consent in any event shall not be unreasonably withheld, delayed or
conditioned). If no successor Agent shall have been so appointed by the Required
Lenders and/or none shall have accepted such appointment within thirty (30) days
after the retiring Agent’s giving of notice of resignation, the retiring Agent
may, on behalf of the other Secured Parties, appoint a successor Agent which
shall be a commercial bank (or affiliate thereof) organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of a least $1,000,000,000, or capable of complying with all
of the duties of such Agent hereunder (in the opinion of the retiring Agent and
as certified to the other Secured Parties in writing by such successor Agent)
which, so long as there is no payment or bankruptcy Event of Default, shall be
reasonably satisfactory to the Borrower (whose consent shall not in any event be
unreasonably withheld, delayed or conditioned). Upon the acceptance of any
appointment as Agent by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent and the retiring Agent shall be discharged from its duties
and obligations under this Agreement. After any retiring Agent’s resignation
hereunder as such Agent, the provisions of this Article VIII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was such
Agent under this Agreement.

 

-90-



--------------------------------------------------------------------------------

SECTION 8.12 Relation Among the Lenders. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of any Agent) authorized to act
for, any other Lender.

SECTION 8.13 Reports and Financial Statements. By signing this Agreement, each
Lender:

(a) is deemed to have requested that the Agents furnish such Lender, promptly
after they become available, copies of all financial statements required to be
delivered by the Borrower hereunder and all commercial finance examinations and
appraisals of the Collateral received by the Agents (collectively, the
“Reports”) (and the Agents agree to furnish such Reports promptly to the
Lenders, which Reports may be furnished in accordance with the final paragraph
of SECTION 5.01);

(b) expressly agrees and acknowledges that no Agent makes any representation or
warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(d) agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner; and

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Term Loans that the indemnifying Lender has made or may make
to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Term Loan or Term Loans of the Borrower;
and (ii) to pay and protect, and indemnify, defend, and hold each Agent and any
such other Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
attorney costs) incurred by the Agents and any such other Lender preparing a
Report as the direct or indirect result of any third parties who might obtain
all or part of any Report through the indemnifying Lender in violation of the
terms hereof.

SECTION 8.14 Agency for Perfection. Each Lender hereby appoints each other
Lender as agent for the purpose of perfecting Liens for the benefit of the
Agents and the Secured Parties, in assets which, in accordance with Article 9 of
the UCC or any other Applicable Law of the United States of America can be
perfected only by possession or control. Should any Secured Party (other than an
Agent) obtain possession or control of any such Collateral, such Secured Party
shall notify the Collateral Agent thereof, and, promptly upon the Collateral
Agent’s request therefor shall deliver such Collateral to the Collateral Agent,
or otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions.

SECTION 8.15 Authority to Enter Into Intercreditor Agreements. The
Administrative Agent and Collateral Agent are hereby authorized, without any
further consent of any Lender (other than the consent of the Required Lenders
provided in connection with this Agreement) to enter into (a) any Pari Passu
Lien Intercreditor Agreement or Second Lien Intercreditor Agreement (together
with (i) any immaterial changes thereto and (ii) material changes thereto in
light of prevailing market conditions, which material changes shall be posted to
the Lenders not less than five Business Days before execution thereof and, if
the Required Lenders shall not have objected to such changes within five
Business Days after posting, then the Required Lenders shall be deemed to have
agreed that the Administrative Agent’s and/or Collateral Agent’s entry into such
intercreditor agreement (with such changes) is reasonable and to have consented
to such intercreditor agreement (with such changes) and to the Administrative
Agent’s and/or Collateral Agent’s execution thereof, in each case in form and
substance reasonably satisfactory to the Administrative Agent and/or Collateral)
with the holders of any Qualifying Secured Debt (or their agents), (b) to amend
any Intercreditor Agreement in order to include the holders of such Qualifying
Secured Debt appropriately therein.

 

-91-



--------------------------------------------------------------------------------

SECTION 8.16 Collateral Matters.

(a) The Lenders hereby irrevocably authorize the Collateral Agent to release any
Lien upon any Collateral (i) upon the termination of the Commitments and payment
and satisfaction in full of all Obligations (other than contingent obligations
with respect to then unasserted claims), (ii) constituting property being sold,
transferred or disposed of in a Permitted Disposition to a Person that is not a
Loan Party, (iii) which constitutes property subject to the proviso in the
definition of “Collateral” in the Security Agreement or subject to the proviso
in SECTION 2.1 of the Pledge Agreement, (iv) as provided in any Intercreditor
Agreement, including the ABL Intercreditor Agreement with respect to Revolver
Priority Collateral and (v) as to the Collateral of any Facility Guarantor, upon
its release from its Facility Guarantee (including as a result of designation as
an Unrestricted Subsidiary). Except as provided above, the Collateral Agent will
not release any of the Collateral Agent’s Liens without the prior written
authorization of the Applicable Lenders. Upon request by any Agent or any Loan
Party at any time, the Lenders will confirm in writing the Collateral Agent’s
authority to release any Liens upon particular types or items of Collateral
pursuant to this SECTION 8.16.

(b) The Collateral Agent shall (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be necessary to evidence the release
of the Liens upon any Collateral described in SECTION 8.16(a); provided,
however, that (i) the Collateral Agent shall not be required to execute any such
document on terms which, in its reasonable opinion, would, under Applicable Law,
expose the Collateral Agent to liability or create any obligation or entail any
adverse consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of any Loan Party in respect of) all interests retained by
any Loan Party, including (without limitation) the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

(c) Each Lender irrevocably authorizes each of the Administrative Agent and the
Collateral Agent to (i) release any Guarantor from its obligations under a
Facility Guarantee if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder and (ii) upon the
request of the Borrower and pursuant to documentation reasonably acceptable to
the Administrative Agent and/or Collateral Agent, to subordinate any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document to the holder of any Lien on such property that is
permitted under clause (f), (h) or (t) of the definition of Permitted
Encumbrances.

(d) The Secured Parties hereby irrevocably authorize the Administrative Agent,
at the direction of the Required Lenders, to credit bid all or any portion of
the Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Loan Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles (ii) each of the Secured Parties’ ratable interests in the Obligations
which were credit bid shall be deemed without any further action under this
Agreement to be assigned to such vehicle or vehicles for the purpose of closing
such sale, (iii) the Administrative shall be authorized to adopt documents
providing for the

 

-92-



--------------------------------------------------------------------------------

governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in SECTION 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

SECTION 8.17 ArrangersArranger . Notwithstanding the provisions of this
Agreement or any of the other Loan Documents, the ArrangersArranger shall have
no powers, rights, duties, responsibilities or liabilities with respect to this
Agreement and the other Loan Documents in their capacitiesits capacity as such.

SECTION 8.18 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may deduct or withhold from any payment to any Lender
an amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify and hold harmless the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower pursuant to SECTIONS 2.14 and 2.23 and without limiting, expanding
or otherwise affecting any obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses, whether or not such Tax
was correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
SECTION 8.18. The agreements in this SECTION 8.18 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Agreement and the
repayment, satisfaction or discharge of all other obligations.

SECTION 8.19 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger and its Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISAthe Plan Asset Regulations or otherwise) of one or more Benefit Plans in
connection with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Creditthe Loans,
the Commitments or this Agreement,

 

-93-



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) asuch Lender has provided
another representation, warranty and covenant as provided in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent, the
Arranger or any of their respective Affiliates is not a fiduciary with respect
to the Collateral or the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

(c) The Administrative Agent, and the Arranger hereby informs the Lenders that
each such Person is not undertaking to provide investment advice or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans or the Commitments for an amount less than the amount being paid for
an interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

-94-



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or electronically, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy or e-mail, as follows:

(a) if to any Loan Party, to it at 2006 Route 130, Burlington, New Jersey 08016,
Attention: Legal Department (Telecopy No. 609.589.7838) (E-Mail:
Christopher.Schaub@burlingtonstores.com), with a copy to Skadden, Arps, Slate,
Meagher & Flom LLP, 155 North Wacker Drive, Chicago, Illinois 60606, Attention:
Seth Jacobson (Telecopy No. (312) 407-8511) (E-Mail: seth.jacobson@skadden.com);

(b) if to the Administrative Agent or the Collateral Agent, to JPMorgan Chase
Bank, N.A., 10 S. Dearborn St. 7th floor, Chicago, IL 60603 Attention: Cheryl
Lyons (Telecopy No. 1-888-303-9732) (E-Mail:
jpm.agency.servicing.1@jpmorgan.com) With copies to: JPMorgan Chase Bank, N.A.,
277 Park Ave., 22nd floor, New York, NY 10172, Attention: Kennedy A. Capin
(Telecopy No. (646) 534-2273) (E-Mail: kennedy.a.capin@jpmorgan.com), and to
Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York 10005,
Attention: Corey Wright (Telecopy No. (212) 378-2544) (E-Mail:
cwright@cahill.com);

(c) if to any other Credit Party, to it at its address (or telecopy number or
electronic mail address) set forth on the signature pages hereto or on any
Assignment and Acceptance.

Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be
solely for the distribution of (i) routine communications such as financial
statements and (ii) documents and signature pages for execution by the parties
hereto, and for no other purpose. Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by any Credit Party in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties hereunder and
under the other Loan Documents are cumulative and are not exclusive of any other
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by SECTION 9.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Term Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Credit Party may have had
notice or knowledge of such Default or Event of Default at the time.

(b) Except as otherwise specifically provided herein (including SECTIONS 2.05,
2.06 and 2.10(b)), neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Loan Parties and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Agent(s) and the Loan Parties that are parties thereto, in each case
with the consent of the Required Lenders; provided, however, that no such
waiver, amendment, modification or other agreement shall:

(i) increase the Commitment of any Lender without the prior written consent of
such Lender (it being understood that a waiver of any condition precedent or of
any Default or Event of Default or mandatory prepayment hereunder shall not
constitute an increase of any Commitment of any Lender);

 

-95-



--------------------------------------------------------------------------------

(ii) without:

(A) the prior written consent of all Lenders directly and adversely affected
thereby (but not the Required Lenders), reduce the principal amount of any
Obligation or reduce the rate of interest thereon (other than the waiver of the
Default Rate), or reduce any fees payable under the Loan Documents; provided
that no amendment entered into pursuant to the terms of SECTION 2.10(b) shall
constitute a reduction in the rate of interest or fees for purposes of this
clause (A);

(B) the prior written consent of all Lenders directly and adversely affected
thereby (but not the Required Lenders), postpone the scheduled date of payment
of the principal amount of any Obligation, or any interest thereon, or reduce
the amount of, waive or excuse any such payment, or postpone the Maturity Date
(it being understood that the waiver of (or amendment to the terms of) any
mandatory prepayment shall not constitute a postponement of any date scheduled
for the payment of principal or interest or constitute a reduction, waiver or
excuse of any payment of principal or interest and a waiver of interest pursuant
to SECTION 2.12 shall not constitute a reduction, waiver or excuse of any
payment of interest);

(C) the prior written consent of Lenders directly and adversely affected thereby
(but not the Required Lenders), except for Permitted Dispositions or for
Collateral releases as provided in SECTION 8.16, release all or substantially
all of the Collateral from the Liens of the Security Documents (it being
understood that entering into any Pari Passu Intercreditor Agreement or
incurring any Qualifying Secured Debt shall not constitute a release of all or
substantially all of the Collateral from the Liens of the Security Documents);

(D) the prior written consent of all Lenders directly and adversely affected
thereby (but not the Required Lenders), except as expressly permitted hereby and
by the Facility Guarantees, release all or substantially all of the value of the
Facility Guarantees; or

(E) the prior written consent of all Lenders directly and adversely affected
thereby (but not the Required Lenders), change SECTION 2.17(a) or (b) or SECTION
7.03 to adversely affect pro rata sharing;

(F) the prior written consent of all Lenders, change any of the provisions of
this SECTION 9.02(b) or reduce the percentage required to consent in the
definition of “Required Lenders”; or

(G) the prior written consent of all Lenders of the relevant Class, amend,
waive, or otherwise modify the definition of “Required Class Lenders” as it
relates to such Class.

(c) Notwithstanding anything to the contrary contained in this SECTION 9.02:

(i) in the event that the Borrower shall request that this Agreement or any
other Loan Document be modified, amended or waived in a manner which would
require the consent of the Lenders pursuant to SECTION 9.02(b) or all directly
and adversely affected Lenders and such amendment is approved by the Required
Lenders but not by the requisite percentage of the Lenders (other than the
Required Lenders (or more than 50% of the directly and adversely affected
Lenders)), the Borrower and the Administrative Agent shall be permitted to amend
this Agreement without the consent of the Lender or Lenders which did not agree
to the modification or amendment requested by the Borrower (such Lender or
Lenders, collectively the “Minority Lenders”), provided that, with respect to
each such Minority Lender and, solely in the case of Amendment No. 8, with
respect to each consenting Lender determined by the Borrower and the
Administrative Agent (such Lender or Lenders, collectively the “Reduced Lenders”
and, together with, the Minority Lenders, the “Replaced Lenders”) with respect
to all or a portion of such Reduced Lender’s outstanding Term Loans as
determined by the Borrower and the Administrative Agent (such Term Loans, the
“Reduced Term Loans” and, together with all of the Minority Lender’s Term Loans,
collectively, the “Replaced Term Loans”), the Borrower shall, by giving written
notice to Administrative Agent and such Replaced Lender of its election to do
so, elect either (x) to cause such Replaced Lender (and such Replaced Lender
hereby irrevocably agrees) to assign its outstanding Replaced Term Loans in full
to one or more Eligible Assignees (each a “Replacement Lender”) in accordance
with the provisions of SECTION 9.04 or (y) prepay such Replaced Lender on a non
pro rata basis; provided further that (1) on the

 

-96-



--------------------------------------------------------------------------------

date of such assignment, the Replacement Lender shall pay to the Replaced Lender
an amount equal to the principal of all outstanding Replaced Term Loans of the
Replaced Lender; (2) on the date of such assignment, the Borrower shall pay all
accrued interest on the Replaced Term Loans of such Replaced Lender and any
amounts payable to such Replaced Lender pursuant to SECTIONS 2.14, 2.16(b) or
2.23 or otherwise as if it were a prepayment (and, if, other than in connection
with a Change in Control or other transaction not permitted hereby, such
Replaced Lender is being removed in connection with an amendment for the primary
purpose of lowering the effective interest rates of the Term B-5 Loan or that
modifies SECTION 2.19(d) in a manner adverse to such Replaced Lender after the
Amendment No. 8 Effective Date but prior to the date which is six months after
the Amendment No. 8 Effective Date, the Borrower shall also pay to such Replaced
Lender a fee equal to 1.00% of the Term B-5 Loan of such Replaced Lender that is
required to be so assigned); and (3) each Replacement Lender shall consent, at
the time of such assignment, to each matter in respect of which the Minority
Lenders did not consent. In connection with any such replacement, any Replaced
Lender shall not be required to execute and deliver to the Administrative Agent
a duly completed Assignment and Acceptance and/or such other documentation with
respect to any required assignment of its Term Loans pursuant to this SECTION
9.02(c)(i) and the assignment of any Replaced Lender’s Replaced Loans to an
assignee pursuant to this SECTION 9.02(c)(i) shall become effective immediately
upon receipt by (i) such Replaced Lender of a notice that all Replaced Lender’s
Replaced Term Loans are being required to be assigned to such assignee, which
notice shall be signed by the Borrower, the Administrative Agent and the
assignee and (ii) the Administrative Agent (for the account of such Replaced
Lender) of immediately available funds in an amount from (x) such assignee equal
to the principal amount of such Replaced Lender’s Replaced Term Loan and (y) the
Borrower equal to the amount of accrued and unpaid interest on such Replaced
Lender’s Replaced Term Loan to, but excluding, the date of such payment. Upon
the prepayment of all amounts owing to any Minority Lender, such Minority Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Minority Lender to indemnification hereunder shall survive as to such
Minority Lender;

(ii) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(iii) the Borrower and the Administrative Agent may without the input or consent
of the Lenders, effect amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and Borrower to effect the provisions of SECTION 2.05 or
2.06 or to effect any refinancing, extension, renewal or replacement of the Term
Loans with any Refinancing Term Loans, Qualifying Secured Debt or Qualifying
Other Debt.

(iv) guarantees, collateral security documents and related documents executed by
the Loan Parties and Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended, supplemented and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment, supplement or waiver is
delivered in order (a) to comply with local Law or advice of local counsel,
(b) to cure ambiguities, omissions, mistakes or defects or (c) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Loan Documents.

(v) if the Administrative Agent and the Borrower shall have jointly identified
(x) any obvious error, any error or omission of a technical or immaterial
nature, in any provision of the Loan Documents, (y) to effect administrative
changes of a technical or immaterial nature or (z) incorrect cross references or
similar inaccuracies in this Agreement or the applicable Loan Document, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.

 

-97-



--------------------------------------------------------------------------------

(vi) in connection with an amendment that addresses solely a re-pricing
transaction in which any Class of Term Loans is refinanced with a replacement
Class of term loans bearing (or is modified in such a manner such that the
resulting term loans bear) a lower Yield (a “Permitted Repricing Amendment”),
only the consent of the Lenders holding Term Loans subject to such permitted
repricing transaction that will continue as a Lender in respect of the repriced
tranche of Term Loans or modified Term Loans.

(vii) notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) solely with the written consent of the Administrative Agent, the
Borrower and the Lenders providing the relevant Replacement Term Loans (as such
term is defined below) to permit the refinancing of all or any portion of any
Class of Term Loans outstanding as of the applicable date of determination (the
“Refinanced Term Loans”) with a replacement term loan tranche hereunder (the
“Replacement Term Loans”), provided that (i) the aggregate principal amount of
such Replacement Term Loans shall not exceed the aggregate principal amount of
such Refinanced Term Loans plus premiums, accrued interest, fees and expenses in
connection therewith, (ii) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Refinanced Term Loans,
unless the any such higher Applicable Margin applies after the final maturity
date of all then outstanding Term Loans, (iii) the Weighted Average Life to
Maturity and final maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity and final maturity of such Refinanced
Term Loans at the time of such refinancing (without giving effect to nominal
amortization) and (iv) the mandatory prepayment provisions of the Replacement
Term Loans shall not require more than pro rata payments with the existing Term
Loans.

(d) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances.
Each holder of a Note shall be bound by any amendment, modification, waiver or
consent authorized as provided herein, whether or not a Note shall have been
marked to indicate such amendment, modification, waiver or consent and any
consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this
Agreement or any other Loan Document shall be effective against any Loan Party
unless signed by such Loan Party.

(e) Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Administrative Agent may, in its sole discretion, grant extensions
of time for the satisfaction of any of the requirements under in respect of any
particular Collateral or any particular Subsidiary if it determines that the
satisfaction thereof with respect to such Collateral or such Subsidiary cannot
be accomplished without undue expense or unreasonable effort or due to factors
beyond the control of Borrower and the Restricted Subsidiaries by the time or
times at which it would otherwise be required to be satisfied under this
Agreement or any other Loan Document.

(f) Subject to the provisos of this paragraph, for purposes of any amendment,
modification, waiver or consent (other than pursuant to SECTIONS 9.02(b)(i),
(ii), (iii) or any amendment, modification, waiver or consent that directly and
adversely affects any member of the Sponsor Group in its capacity as a Lender
disproportionately in relation to other affected Lenders) under any Loan
Document, any Term Loans held by a member of the Sponsor Group (other than any
Investment Fund) shall be automatically deemed to be voted in the same
proportion as all other Lenders who are not members of the Sponsor Group;
provided that (a) in the event that any proceeding under the Bankruptcy Code
shall be instituted by or against the Borrower, each member of the Sponsor Group
(other than any Investment Fund) shall acknowledge and agree that they are each
“insiders” under Section 101(31) of the Bankruptcy Code and, as such, the claims
associated with the Term Loans and Commitments owned by it shall not be included
in determining whether the applicable class of creditors holding such claims has
voted to accept a proposed plan for purposes of Section 1129(a)(10) of the
Bankruptcy Code, or, alternatively, to the extent that the foregoing designation
is deemed unenforceable for any reason, each member of the Sponsor Group (other
than any Investment Fund) shall vote in such proceedings in the same proportion
as the allocation of voting with respect to such matter by those Lenders who are
not members of the Sponsor Group, except to the extent that any plan of

 

-98-



--------------------------------------------------------------------------------

reorganization proposes to treat the Obligations held by such member of the
Sponsor Group in a manner that is less favorable in any material respect to such
member of the Sponsor Group than the proposed treatment of similar Obligations
held by Lenders that are not members of the Sponsor Group; and (c) for purposes
of this paragraph, for the avoidance of doubt, members of the Sponsor Group
shall be deemed to not include Investment Funds (and the foregoing limitations
shall not apply in respect of Investment Funds).

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Loan Parties shall jointly and severally pay all Credit Party Expenses
incurred as of the Closing Date on the Closing Date. Thereafter, the Loan
Parties shall jointly and severally pay all Credit Party Expenses within thirty
(30) days after receipt of an invoice therefor setting forth such expenses in
reasonable detail; provided that in the event the Loan Parties have a bona fide
dispute with any such expenses, payment of such disputed amounts shall not be
required until the earlier of the date such dispute is resolved to the
reasonable satisfaction of the Loan Parties or thirty (30) days after receipt of
any such invoice (and any such disputed amount which is so paid shall be subject
to a reservation of the Loan Parties’ rights with respect thereto).

(b) The Loan Parties shall, jointly and severally, indemnify the Secured Parties
and each of their Subsidiaries and Affiliates, and each of the respective
stockholders, directors, officers, employees, agents, attorneys, and advisors of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all damages, actual
out-of-pocket losses, claims, actions, causes of action, settlement payments,
obligations, liabilities and related expenses, (including legal expenses limited
to the reasonable fees, charges and disbursements of one counsel for the Agents
and one counsel for all other Indemnitees (other than the Agents) plus one local
counsel in each applicable jurisdiction plus, in the event of an actual or
potential conflict of which the Borrower has been advised, one additional
counsel to all the affected persons, incurred, suffered, sustained or required
to be paid by, or asserted against, any Indemnitee) arising out of, in any way
connected with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the transactions contemplated by the Loan
Documents or any other transactions contemplated hereby, (ii) any Term Loan or
the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Loan Party or any Subsidiary, or any Environmental
Liability related in any way to any Loan Party or any Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
or arising from any of the foregoing, whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto or
(v) any documentary taxes, assessments or similar charges made by any
Governmental Authority by reason of the execution and delivery of this Agreement
or any other Loan Document; provided, however, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (w) are determined by a court of competent
jurisdiction or another independent tribunal having jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of any Agent
or such Indemnitee or any Related Indemnitee of such Indemnitee or (x) are
relating to disputes among Indemnitees (other than the Agents and
ArrangersArranger in their capacities as such and other than conduct involving a
Loan Party) or (y) are finally determined in a non-appealable judgment of a
court of competent jurisdiction or another independent tribunal having
jurisdiction to have resulted from a material breach by such Indemnitee of its
obligations under this Agreement provided further that to the extent of any
amounts paid to an Indemnitee in respect of this SECTION 9.03 for indemnified
liabilities, such Indemnitee, by its acceptance of the benefits hereof, agrees
to refund and return any and all amounts paid by the Borrower to it if, pursuant
to operation of any of the foregoing clauses (w) through (y), such Indemnitee
was finally judicially determined by a court of competent jurisdiction in a
non-appealable judgment to not be entitled to receipt of such amount. In
connection with any indemnified claim hereunder, the Indemnitee shall be
entitled to select its own counsel and the Loan Parties shall promptly pay the
reasonable fees and expenses of such counsel.

(c) No party to this Agreement shall assert and, to the extent permitted by
Applicable Law, each such party hereby waives, any claim against any other party
to this Agreement or any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated by the Loan Documents, any Term Loan or
the use of the proceeds thereof; provided that nothing in this paragraph
(c) shall limit the Loan Parties’ indemnification obligations under SECTION
9.03(b) to any Indemnitee.

 

-99-



--------------------------------------------------------------------------------

(d) The provisions of paragraphs (b) and (c) of this SECTION 9.03 shall remain
operative and in full force and effect regardless of the termination of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of any Loan Document, or any investigation made by or on
behalf of any Credit Party. All amounts due under this SECTION 9.03 shall be
payable within thirty (30) days of written demand therefor, which written demand
shall set forth such amounts in reasonable detail.

(e) For purposes of the foregoing, “Related Indemnitee” of an Indemnitee means
(i) any controlling person or controlled affiliate of such Indemnitee involved
in the negotiation and preparation of the Loan Documents, performing services
under the Loan Documents or extending of credit or holding of credit hereunder
and (ii) the respective directors, officers, partners, member, agents or
employees of such Indemnitee or any of its controlling person or controlled
affiliates involved in the negotiation and preparation of the Loan Documents,
performing services under the Loan Documents or extending of credit or holding
of credit hereunder.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as permitted by SECTION 6.03, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this SECTION. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
SECTION) and, to the extent expressly contemplated hereby, the Indemnitees) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Term Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, delayed or conditioned)
of (A) the Borrower (which consent shall not be unreasonably withheld, delayed
or conditioned); provided that if the Borrower does not respond to a request
within 5 Business Days after receipt thereof, the Borrower will be deemed to
have consented thereto), provided further that no consent of the Borrower shall
be required for an assignment of a Term Loan to a Lender, an Affiliate of a
Lender or an Approved Fund or, if an Event of Default under clauses (a) or
(b) of SECTION 7.01 or under clauses (h) or (i) (in each case with respect to
the Borrower) of SECTION 7.01 has occurred and is continuing and (B) the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of all or any portion of a Term Loan to a Lender,
an Affiliate of a Lender or an Approved Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Loans of any Class, the amount of Term Loans of the
assigning Lender subject to each such assignment (determined as of the trade
date specified in the Assignment and Acceptance with respect to such assignment
or, if no trade date is so specified, as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $500,000, unless the Borrower and the
Administrative Agent otherwise consent (such consent not to be unreasonably
withheld, delayed or conditioned), provided that no such consent of the Borrower
shall be required if an Event of Default under clauses (a) or (b) of SECTION
7.01 or under clauses (h) or (j) (in each case with respect to the Borrower) of
SECTION 7.01 has occurred and is continuing,

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Term Loans,

 

-100-



--------------------------------------------------------------------------------

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500, provided that assignments made pursuant to
SECTION 9.02(c) shall not require the signature of the assigning Lender to
become effective,

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws and any tax forms required by SECTION 2.23(e),

(E) No assignment shall be made to any member of the Sponsor Group (other than
an Investment Fund) except in accordance with clause (f) below and no member of
the Sponsor Group (other than an Investment Fund) may assign any Term Loans
except in compliance with the requirements of this clause (b) and the
requirements of paragraph (f)(i)(x) and (f)(i)(y) below, and

(F) the Borrower shall, upon reasonable request by the Administrative Agent,
provide such documentation to the Administrative Agent in connection with any
assignment by a Lender to an assignee that bears a relationship to the Borrower
under Section 108(e)(4) of the Code, so as to allow the Administrative Agent to
determine whether the assigned portion of the Term Loan will have original issue
discount for U.S. federal income tax purposes and, if so, the amount of such
original issue discount.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this SECTION, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of SECTIONS
2.14, 2.23, 2.24 and 9.03, subject to the limitations and requirements of those
SECTIONS including documentation requirements in SECTION 2.23, and entitled to
any fees payable hereunder that have accrued for such Lender’s account but have
not yet been paid). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this SECTION shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c)(i)
of this SECTION.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders and principal amount (and related interest amounts) of
the Term Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Loan Parties, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and any tax forms required by SECTION 2.23(e) and 2.23(j) (unless
the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b)(ii) of this SECTION and any written
consent to such assignment required by paragraph (b)(i) of this SECTION, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

-101-



--------------------------------------------------------------------------------

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Acceptance shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) other than to (x) the Borrower or any of its Affiliates (other
than (i) Investment Funds and (ii) other than to a member of the Sponsor Group
to the extent the terms of such participation comply with the requirements
applicable to an assignment to a member of the Sponsor Group and for purposes of
this paragraph (c) and paragraph (f) below, any Term Loans in which a member of
the Sponsor Group holds a participating interest shall be subject to the 20%
limitation set forth in paragraph (f)(i)(z) below and shall be treated as held
directly by such member of the Sponsor Group for purposes of such paragraph;
provided that (A) any Lender who sells a participation to a member of the
Sponsor Group shall notify the Agent of the terms thereof and (B) no member of
the Sponsor Group (other than an Investment Fund) shall sell a participation
unless the conditions set forth in paragraph (f)(i)(x) below are satisfied) or
(y) any Disqualified Institution (provided that such Disqualified Institutions
shall have been identified in writing to all Lenders (other than, with respect
to any Disqualified Institutions that has been identified by name in accordance
with the definition of “Disqualified Institutions”, any Affiliates thereof that
are readily identifiable on the basis of their name)) and in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of the Term Loans owing to it), provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Loan Parties, the Administrative Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents, provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in clause (i), (ii) or (iii) of the
first proviso to SECTION 9.02(b) that directly and adversely affects such
Participant. Subject to paragraph (c)(ii) of this SECTION, the Borrower agrees
that each Participant shall be entitled to the benefits of SECTIONS 2.14, 2.23
and 2.24 to the same extent as if it were a Lender (subject to the requirements
and limitations of those SECTIONS to the same extent as if it were a Lender;
provided that any documentation required to be provided by a Participant
pursuant to SECTION 2.23(e) shall be provided solely to the participating
Lender) and had acquired its interest by assignment pursuant to paragraph (b) of
this SECTION. To the extent permitted by law, each Participant also shall be
entitled to the benefits of SECTION 9.08 as though it were a Lender. Each Lender
that sells a participation, acting solely for this purpose as a non-fiduciary
agent of the Borrower (solely for tax purposes), shall maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Term Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Term Loan or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Term Loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive, and such Lender, each Loan Party and the Administrative
Agent shall treat each person whose name is recorded in the Participant Register
pursuant to the terms hereof as the owner of such participation for all purposes
of this Agreement, notwithstanding notice to the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent or the right to receive a greater payment results from a
Change in Law after the participant becomes a Participant.

 

-102-



--------------------------------------------------------------------------------

(d) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this SECTION shall not apply to any such pledge or assignment of a security
interest, provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPV”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Term Loan that such Granting Lender would otherwise be
obligated to make to the Borrower pursuant to this Agreement, provided that
(i) nothing herein shall constitute a commitment by any SPV to make any Term
Loan and (ii) if an SPV elects not to exercise such option or otherwise fails to
provide all or any part of such Term Loan, the Granting Lender shall be
obligated to make such Term Loan pursuant to the terms hereof. The making of a
Term Loan by an SPV hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Term Loan were made by such Granting
Lender. Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or similar payment obligation under this Agreement (all liability for
which shall remain with the Granting Lender). In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, such party will not institute against, or join any
other person in instituting against, such SPV any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this SECTION 9.04, any SPV may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Term Loan to the Granting Lender or to any financial
institutions (consented to by the Borrower and Administrative Agent) providing
liquidity or credit support to or for the account of such SPV to support the
funding or maintenance of Term Loans and (ii) disclose on a confidential basis
any non-public information relating to its Term Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPV.

(f) (i) Notwithstanding SECTION 9.04(b), any Lender may assign all or a portion
of its Term Loans to a member of the Sponsor Group (other than a natural person)
in accordance with this SECTION 9.04(f) (and any member of the Sponsor Group
(other than any Investment Fund) shall not assign any Term Loan pursuant to
SECTION 9.04(b) above or acquire a participation in a Term Loan or sell a
participation in its Term Loans unless the conditions set forth in subparagraph
(x) and, solely in the case of an assignment, subparagraph (y) below are
satisfied); provided that:

(x) each Lender making such assignment to a member of the Sponsor Group
acknowledges and agrees that in connection with such assignment, (1) such member
of the Sponsor Group then may have and later may come into possession of MNPI,
(2) such Lender has independently, and without reliance on any Loan Party, the
Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to enter into such assignment notwithstanding such
Lender’s lack of knowledge of the MNPI and (3) none of the Loan Parties, the
Administrative Agent or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by Applicable Law, any claims such Lender may have against any
Loan Party, the Administrative Agent, and their respective Affiliates, under
Applicable Law or otherwise, with respect to the nondisclosure of the MNPI; each
Lender entering into such an assignment further acknowledges that the MNPI may
not be available to the Administrative Agent or the other Lenders;

(y) the assigning Lender or the Lender to whom such assignment is being made, as
the case may be, and the member of the Sponsor Group (other than any Investment
Fund) purchasing such Lender’s Term Loans or assigning Term Loans to such
Lender, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit K hereto (an
“Affiliated Lender Assignment and Acceptance”) in lieu of an Assignment and
Acceptance; and

(z) no Term Loan may be assigned to a member of the Sponsor Group (other than
any Investment Fund) pursuant to this SECTION 9.04(f), if after giving effect to
such assignment, the members of the Sponsor Group (other than any Investment
Fund) in the aggregate would own (or hold participations in) in excess of 20% of
all Term Loans of any Class then outstanding at the time of assignment.

 

-103-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in this Agreement, no member of
the Sponsor Group (other than any Investment Fund) shall have any right to
(a) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited, (b) receive any information or material
prepared by Administrative Agent or any Lender or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Term Loans
required to be delivered to Lenders pursuant to ARTICLE II), or (c) make or
bring (or participate in, other than as a passive participant in or recipient of
its pro rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents.

(iii) Notwithstanding anything in SECTION 9.01 or the definition of “Required
Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Required Lenders and/or Required Class Lenders, as
applicable, have (a) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (b) otherwise
acted on any matter related to any Loan Document, or (c) directed or required
the Administrative Agent, Collateral Agent or any Lender to undertake any action
(or refrain from taking any action) with respect to or under any Loan Document
all Term Loans held by any member of the Sponsor Group (other than an Investment
Fund) shall be deemed to be not outstanding for all purposes of calculating
whether the Required Lenders and/or Required Class Lenders, as applicable, have
taken any actions.

(iv) Additionally, if there is any assignment of any Term Loan pursuant to this
SECTION 9.04(f), each Loan Party and each member of the Sponsor Group (other
than any Investment Fund) that becomes a Lender hereunder hereby agree that if a
case under Title 11 of the United States Code is commenced against any Loan
Party, such Loan Party shall seek (and each such member of the Sponsor Group
(other than any Investment Fund) shall consent) to provide that the vote of any
member of the Sponsor Group (other than any Investment Fund) (in its capacity as
a Lender) with respect to any plan of reorganization of such Loan Party shall
not be counted except that any member of the Sponsor Group’s (other than any
Investment Fund) vote (in its capacity as a Lender) may be counted to the extent
any such plan of reorganization proposes to treat the Obligations held by such
member of the Sponsor Group (other than any Investment Fund) in a manner that is
less favorable to such member of the Sponsor Group (other than any Investment
Fund) than the proposed treatment of similar Obligations held by Lenders that
are not Affiliates of the Borrower.

(g) Any Lender may, at any time, assign all or a portion of its Term Loans to
any Loan Party through (x) offers to purchase open to all Lenders on a pro rata
basis in accordance with SECTION 2.16(d) and/or (y) open market purchases on a
non-pro rata basis, provided that in the case of clause (y) (i) no Event of
Default has occurred and is continuing, (ii) any Term Loans that are so assigned
will be automatically and irrevocably cancelled and the aggregate principal
amount of the tranches and installments of the relevant Term Loans then
outstanding shall be reduced by an amount equal to the principal amount of such
Term Loans, (iii) each Lender making such assignment to any Loan Party
acknowledges and agrees that in connection with such assignment, (1) the Loan
Parties then may have and later may come into possession of MNPI, (2) such
Lender has independently, and without reliance on any Loan Party, the
Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to enter into such assignment, notwithstanding such
Lender’s lack of knowledge of the MNPI and (3) none of the Loan Parties, the
Administrative Agent or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by Applicable Law, any claims such Lender may have against Loan
Party, the Administrative Agent and their respective Affiliates, under
Applicable Law or otherwise, with respect to the nondisclosure of the MNPI
(other than claims as a result of a breach of SECTION 9.04). Each Lender
entering into such an assignment further acknowledges that the MNPI may not be
available to the Administrative Agent or the other Lenders.

 

-104-



--------------------------------------------------------------------------------

SECTION 9.05 Survival. All covenants, agreements, indemnities, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Term Loans, regardless of
any investigation made by any such other party or on its behalf and,
notwithstanding that any Credit Party may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect
until (i) the Commitments have expired or been terminated and (ii) the principal
of and interest on each Term Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims) shall
have been paid in full. The provisions of SECTION 2.14, SECTION 2.23, SECTION
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the repayment of the Obligations, the expiration or termination of
the Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agents, on behalf
of themselves and the other Credit Parties, may require such indemnities as they
shall reasonably deem necessary or appropriate to protect the Credit Parties
against loss on account of credits previously applied to the Obligations that
may subsequently be reversed or revoked.

SECTION 9.06 Counterparts; Integration; Effectiveness. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document. This
Agreement became effective on the Closing Date. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If any Specified Default shall have occurred and
be continuing, each Secured Party, each Participant and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to setoff and apply any and all deposits
(general or special, time or demand, provisional or final, but excluding any
payroll, trust and tax withholding accounts) at any time held and other
obligations at any time owing by such Secured Party, Participant or Affiliate to
or for the credit or the account of the Loan Parties against any and all of the
Obligations of the Loan Parties now or hereafter existing under this Agreement
or other Loan Document to the extent such are then due and owing, although such
Obligations may be otherwise fully secured; provided that such Secured Party
shall provide the Borrower with written notice promptly after its exercise of
such right of setoff. The rights of each Secured Party under this SECTION 9.08
are in addition to other rights and remedies (including other rights of setoff)
that such Credit Party may have. No Credit Party will, or will permit its
Participant to, exercise its rights under this SECTION 9.08 without the consent
of the Administrative Agent or the Required Lenders. ANY AND ALL RIGHTS TO
REQUIRE THE COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE EXERCISE
BY ANY SECURED PARTY, PARTICIPANT OR AFFILIATE OF ITS RIGHT OF SETOFF UNDER THIS
SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

-105-



--------------------------------------------------------------------------------

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

(b) Each Loan Party agrees that any suit for the enforcement of this Agreement
or any other Loan Document may be brought in the courts of the State of New York
sitting in the Borough of Manhattan or any federal court sitting therein as the
Administrative Agent may elect in its sole discretion and consents to the
exclusive jurisdiction of such courts. Each party to this Agreement hereby
waives any objection which it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient forum and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Credit Party may otherwise have to bring any action or proceeding
relating to this Agreement against a Loan Party or its properties in the courts
of any jurisdiction.

(c) Each Loan Party agrees that any action commenced by any Loan Party asserting
any claim or counterclaim arising under or in connection with this Agreement or
any other Loan Document shall be brought solely in a court of the State of New
York sitting in the Borough of Manhattan or any federal court sitting therein as
the Administrative Agent may elect in its sole discretion and consents to the
exclusive jurisdiction of such courts with respect to any such action.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in SECTION 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY); AND WAIVES DUE
DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS
NOTICE OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Press Releases and Related Matters. The Borrower consents to the
publication by the Administrative Agent of customary trade advertising material
in tombstone format relating to the financing transactions contemplated by this
Agreement using the Borrower’s name, and with the consent of the Borrower, logo
or trademark. The Administrative Agent shall provide a draft reasonably in
advance of any advertising material to the Borrower for review and comment prior
to the publication thereof. The ArrangersArranger , acting in such capacity,
reservereserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

SECTION 9.12 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Term Loan, together
with all fees, charges and other amounts that are treated as interest on such
Term Loan under Applicable Law (collectively, the “Charges”), shall be found by
a court of competent jurisdiction in a final order to exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Term Loan in accordance with

 

-106-



--------------------------------------------------------------------------------

Applicable Law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Term Loan but were not payable
as a result of the operation of this SECTION shall be cumulated and the interest
and Charges payable to such Lender in respect of other Term Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

SECTION 9.14 Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party hereunder shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or under Applicable Law, (ii) any rescission, waiver, amendment or
modification of, or any release of any Loan Party from, any of the terms or
provisions of, this Agreement, any other Loan Document, or (iii) the failure to
perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of the Collateral Agent or any other Credit
Party.

(b) The obligations of each Loan Party to pay the Obligations in full hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than the payment of such Obligations), including any claim of
waiver, release, surrender, alteration or compromise of any of the Obligations,
and shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Loan Party hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any other Credit Party to assert any claim or demand or
to enforce any remedy under this Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, any
default, failure or delay, willful or otherwise, in the performance of any of
the Obligations, or by any other act or omission that may or might in any manner
or to any extent vary the risk of any Loan Party or that would otherwise operate
as a discharge of any Loan Party as a matter of law or equity (other than the
payment of such Obligations).

(c) To the fullest extent permitted by Applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the payment in full in cash of all the Obligations after the termination of
all Commitments to any Loan Party under any Loan Document. The Collateral Agent
and the other Credit Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Obligations, make any other accommodation with any other Loan
Party, or exercise any other right or remedy available to them against any other
Loan Party, without affecting or impairing in any way the liability of any Loan
Party hereunder except to the extent that all the Obligations have been
indefeasibly paid in full in cash and performed in full after the termination of
Commitments to any Loan Party under any Loan Document. Pursuant to Applicable
Law, each Loan Party waives any defense arising out of any such election even
though such election operates, pursuant to Applicable Law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Loan Party against any other Loan Party, as the case may be, or any
security.

(d) Without limiting the generality of the foregoing, or of any other waiver or
other provision set forth in this Agreement, each Loan Party waives all rights
and defenses arising out of an election of remedies by any Credit Party, even
though that election of remedies, such as a nonjudicial foreclosure with respect
to security for a guaranteed obligation, has destroyed such Credit Party’s
rights of subrogation and reimbursement against such Loan Party by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise. Each
Loan Party waives all rights and defenses that such Loan Party may have because
the Obligations are secured by Real Estate which means, among other things:
(i) a Credit Party may collect from any Loan Party without first foreclosing on
any Real Estate or personal property Collateral pledged by a Loan Party; (ii) if
any Credit Party forecloses on any Real Estate pledged by any Loan Party, the
amount of the Obligations may be reduced only by the price for which

 

-107-



--------------------------------------------------------------------------------

that Real Estate is sold at the foreclosure sale, even if the Real Estate is
worth more than the sale price; and (iii) the Credit Parties may collect
Obligations from a Loan Party even if a Credit Party, by foreclosing on any such
Real Estate, has destroyed any right any Loan Party may have to collect from the
other Loan Parties. This is an unconditional and irrevocable waiver of any
rights and defenses any Loan Party may have because the Obligations are secured
by Real Estate. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure. Each Loan Party hereby absolutely, knowingly,
unconditionally, and expressly waives any and all claim, defense or benefit
arising directly or indirectly under any one or more of Sections 2787 to 2855
inclusive of the California Civil Code or any similar law of California.

(e) Each Loan Party hereby agrees to keep each other Loan Party fully apprised
at all times as to the status of its business, affairs, finances, and financial
condition, and its ability to perform its Obligations under the Loan Documents,
and in particular as to any adverse developments with respect thereto. Each Loan
Party hereby agrees to undertake to keep itself apprised at all times as to the
status of the business, affairs, finances, and financial condition of each other
Loan Party, and of the ability of each other Loan Party to perform its
Obligations under the Loan Documents, and in particular as to any adverse
developments with respect to any thereof. Each Loan Party hereby agrees, in
light of the foregoing mutual covenants to inform each other, and to keep
themselves and each other informed as to such matters, that the Credit Parties
shall have no duty to inform any Loan Party of any information pertaining to the
business, affairs, finances, or financial condition of any other Loan Party, or
pertaining to the ability of any other Loan Party to perform its Obligations
under the Loan Documents, even if such information is adverse, and even if such
information might influence the decision of one or more of the Loan Parties to
continue to be jointly and severally liable for, or to provide Collateral for,
the Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by applicable law, each Loan Party hereby expressly waives any duty of
the Credit Parties to inform any Loan Party of any such information.

SECTION 9.15 Confidentiality. Each of the Credit Parties agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to their and their Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
involved with the financing (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and agree to keep such Information confidential), (b) to the extent
requested by any regulatory authority, (c) to the extent required by Applicable
Laws or by any subpoena or similar legal process (the Credit Parties’ agreeing
to furnish the Borrower with notice of such process and an opportunity to
contest such disclosure as long as furnishing such notice and opportunity would
not result in the Credit Parties’ violation of Applicable Law), (d) to any other
party to this Agreement and, to the extent consisting of information necessary
and customary for inclusion in league table measurements, the ArrangersArranger
, acting in such capacity, may share such information with lending industry
trade organizations, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as, or
not less favorable to the Borrower than, those of this SECTION, to any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement and any actual or prospective
counterparty or advisors to any swap or derivative transactions relating to the
Loan Parties and the Obligations (other than to Disqualified Institutions that
have been identified in writing to all Lenders (other than, with respect to any
Disqualified Institution identified in accordance with the definition of
“Disqualified Institutions”, its Affiliates that are readily identifiable on the
basis of their name; provided that the list of Disqualified Institutions may be
provided to prospective Lenders or counterparties whether or not such Lenders or
counterparties are Disqualified Institutions), (g) with the consent of the Loan
Parties, (h) to the extent such Information (i) becomes publicly available other
than as a result of a breach of this SECTION, or to the knowledge of such Credit
Party, the breach of any other Person’s obligation to keep the information
confidential, or (ii) becomes available to any Credit Party on a nonconfidential
basis from a source other than the Loan Parties, or (i) to the extent that such
Information is independently developed by such Credit Party. For the purposes of
this SECTION, the term “Information” means all information received from or on
behalf of the Loan Parties or any of their Affiliates relating to their
business. Any Person required to maintain the confidentiality of Information as
provided in this SECTION shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

-108-



--------------------------------------------------------------------------------

SECTION 9.16 Patriot Act. Each Lender hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of such Borrower and other information that will allow such
Lender to identify such Borrower in accordance with the Act. The Borrower is in
compliance, in all material respects, with the Act. No part of the proceeds of
the Term Loans will be used by the Loan Parties, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

SECTION 9.17 [Reserved].

SECTION 9.18 Intercreditor Agreements. The Loan Parties, the Agents, the Lenders
and the other Credit Parties acknowledge that the exercise of certain of the
Agents’ rights and remedies hereunder may be subject to, and restricted by, the
provisions of the Intercreditor Agreements. Except as specified herein, nothing
contained in the Intercreditor Agreements shall be deemed to modify any of the
provisions of this Agreement and the other Loan Documents, which, as among the
Loan Parties, the Agents, the Lenders and the other Credit Parties shall remain
in full force and effect.

SECTION 9.19 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Loan Parties acknowledges and agrees that (i) (A) the
arranging and other services regarding this Agreement provided by the Agents and
the ArrangersArranger , are arm’s-length commercial transactions between the
Loan Parties and their respective Subsidiaries, on the one hand, and the Agents
and the ArrangersArranger , on the other hand, (B) each of the Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of Loan Parties is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
Agent and eachthe Arranger is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any of their respective Subsidiaries, or any other Person and
(B) neither any Agent nor anythe Arranger has any obligation to the Loan Parties
or any of their respective Subsidiaries with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents, the ArrangersArranger and their
respective Subsidiaries may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Subsidiaries, and neither any Agent nor anythe Arranger has any
obligation to disclose any of such interests to the Loan Parties or any of their
respective Subsidiaries. To the fullest extent permitted by law, each of the
Loan Parties hereby waives and releases any claims that it may have against the
Agents and the ArrangersArranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.20 Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEAthe applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

-109-



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

SECTION 9.21 Acknowledgement Regarding any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

[SIGNATURE PAGES FOLLOW]

 

-110-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as a sealed instrument as of
the day and year first above written.

 

BURLINGTON COAT FACTORY WAREHOUSE CORPORATION, as Borrower By:  

                                             

Name:   Title:   BURLINGTON COAT FACTORY HOLDINGS, LLC, as a Facility Guarantor
By:  

 

Name:   Title:   BURLINGTON COAT FACTORY INVESTMENT HOLDINGS, INC., as a
Facility Guarantor By:  

 

Name:   Title:   EACH OF THE SUBSIDIARIES LISTED ON ANNEX A HERETO, as Facility
Guarantors By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, as Collateral Agent and as a
Lender By:  

                                                 

Name:   Title:  



--------------------------------------------------------------------------------

ANNEX A

Facility Guarantors

Burlington Coat Factory Holdings, LLC

Burlington Coat Factory Investments Holdings, Inc.

Burlington Coat Factory of Texas, L.P.

Burlington Coat Factory of Kentucky, Inc.

BURLINGTON COAT FACTORY DIRECT CORPORATION

BURLINGTON COAT FACTORY WAREHOUSE OF EDGEWATER PARK, INC.

Burlington Coat Factory Warehouse of New Jersey, Inc.

BURLINGTON COAT FACTORY WAREHOUSE OF CLEVELAND, INC.

BURLINGTON COAT FACTORY OF PUERTO RICO, LLC

COHOES FASHIONS OF CRANSTON, INC.

BURLINGTON COAT FACTORY WAREHOUSE OF BAYTOWN INC

Burlington Coat Factory of Pocono Crossing, LLC

BURLINGTON COAT FACTORY OF TEXAS, INC.

BURLINGTON COAT FACTORY REALTY OF EDGEWATER PARK, INC.

BURLINGTON COAT FACTORY REALTY OF PINEBROOK, INC.

BURLINGTON COAT FACTORY WAREHOUSE OF EDGEWATER PARK URBAN RENEWAL CORP.

Scottchris, LLC

BCF Florence Urban Renewal, L.L.C.

BCF Florence Urban Renewal II, LLC

Burlington Merchandising Corporation

Burlington Distribution Corp.